Exhibit 10.5

 

SUBLEASE

 

BY AND BETWEEN

 

INFORMATICA CORPORATION

 

AND

 

OPENWAVE SYSTEMS INC.

 

FOR SUBLEASE PREMISES LOCATED AT

 

2000 SEAPORT BLVD, SUITE 200

 

REDWOOD CITY, CALIFORNIA 94063

 

(A portion of Building 2)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.

  

SUBLEASE PREMISES

   1

2.

  

INCORPORATION OF MASTER LEASE

   2

3.

  

TERM

   3

4.

  

USE AND CAFETERIA OPERATION

   4

5.

  

RENT

   5

6.

  

SERVICES AND UTILITIES

   6

7.

  

MAINTENANCE

   7

8.

  

ASSIGNMENT AND SUBLETTING

   8

9.

  

NOTICES

   8

10.

  

DEFAULTS

   8

11.

  

PROVISIONS OF MASTER LEASE

   8

12.

  

ALTERATIONS

   9

13.

  

SURRENDER AND HOLDOVER

   10

14.

  

SECURITY DEPOSIT

   10

15.

  

HAZARDOUS MATERIALS

   11

16.

  

SIGNAGE

   12

17.

  

SUBTENANT’S INSURANCE

   12

18.

  

MASTER LANDLORD CONSENT

   12

19.

  

FURNITURE

   12

20.

  

SUBTENANT’S RIGHT TO TERMINATE

   13

21.

  

FIRST RIGHT OF REFUSAL FOR THIRD FLOOR SPACE

   13

22.

  

BROKERS

   14

23.

  

BOARD APPROVAL

   14

24.

  

FITNESS CENTER

   14

 



--------------------------------------------------------------------------------

25.

  

MISCELLANEOUS

   15

26.

  

AMENDMENT OR MODIFICATION

   15

27.

  

QUIET ENJOYMENT

   15

28.

  

RIGHT TO DIRECT SUBLEASE PAYMENTS

   16

 

ii



--------------------------------------------------------------------------------

BASIC SUBLEASE INFORMATION

 

This Basic Sublease Information is provided solely as a convenience to summarize
certain Sublease provisions and is not intended as a complete summary of all
material terms and conditions of the Sublease. In the event of any inconsistency
between any information shown in this Basic Sublease Information and the
provisions of the Sublease, the provisions of the Sublease shall govern.

 

Address of Sublease Premises:    2000 Seaport Blvd., Suite 200 Redwood City,
California 94063 Subtenant’s Name and Address for Notice:    Prior to Sublease
Commencement Date for the Sublease Premises:     

Openwave Systems Inc.

1400 Seaport Boulevard

Redwood City, California 94063

Attn: Real Estate Department

     From and after Sublease Commencement Date     

Openwave Systems Inc.

2100 Seaport Blvd., Suite 200

Redwood City, California 94063

Attn: Real Estate Department

Sublandlord’s Name and Address for Notice:   

Informatica Corporation

100 Cardinal Way

Redwood City, CA 94063

Master Landlord:    Pacific Shores Investors, LLC Permitted Use:    Office,
research and development Rentable Area of Sublease Premises:    Approximately
47,931 rentable square feet (consisting of approximately 34,074 sf comprising
the 2nd Floor, and approximately 13,857 sf comprising the cafeteria, the
warehouse and UPS room located on the 1st floor) at 2000 Seaport Blvd, provided
that, (i) subject to Section 4.c. below, Subtenant shall pay Rent on only 63.7%,
or 8,827 sf, of the 1st floor space; and (ii) Subtenant’s use of and access to
the warehouse area cross-hatched on Exhibit B-1 shall be shared with the other
subtenants of the Building, if any, subject to the provisions of Section 1.f of
this Sublease. Subtenant’s Percentage Share:    (a) Subtenant’s Percentage Share
is 100% if and when Subtenant is the sole subtenant of the Building;      (b)
Subtenant’s Percentage Share is 32% if and when the Building is fully subleased;
and

 



--------------------------------------------------------------------------------

     (c) Subtenant’s Percentage Share is the percentage that 42,901 is of the
total subleased square footage in the Building, if and when there are subtenants
in the Building other than Subtenant, but the Building is not fully subleased.
Subtenant’s Share of Master Premises Operating Expenses    32% Sublease
Commencement Dates:    May 1, 2005 Sublease Expiration Date:    June 29, 2013
Rent Commencement Dates:    August 1, 2005 Monthly Base Rent:     

 

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

May,    2005 to July, 2005    NNN Expenses only August,    2005 to June, 2008   
$33,891.79 ($0.79 per rsf per month) July,    2008 to June, 2013    $40,755.95
($0.95 per rsf per month)

 

Security Deposit:    $40,000 Prepaid Rent:    $67,354.57 Subtenant’s Broker:   
Cresa Partners Sublandlord’s Broker:    BT Commercial

 

ii



--------------------------------------------------------------------------------

SUBLEASE

 

This Sublease is entered into effective as of February 25, 2005 (“Effective
Date”) by and between Informatica Corporation, a Delaware corporation
(“Sublandlord”), and Openwave Systems, Inc., a Delaware corporation
(“Subtenant”). Capitalized terms not specifically defined herein or in the Basic
Sublease Information are as defined in the Master Lease.

 

A. Sublandlord, as Lessee, is leasing from Pacific Shores Center, LLC, as
Lessor, predecessor-in-interest to Pacific Shores Investors, LLC (“Master
Landlord”), those certain premises located at 2000 Seaport Boulevard, Redwood
City, California 94063 (“Premises”) pursuant to that certain Triple Net Building
Lease dated effective February 22, 2000 (the “Master Lease”). Subtenant
acknowledges having reviewed a copy of the Master Lease, which is attached
hereto as Exhibit A.

 

B. Sublandlord desires to lease to Subtenant and Subtenant desires to lease from
Sublandlord a portion of the Premises on the terms and conditions set forth in
this Sublease.

 

1. SUBLEASE PREMISES

 

a. Sublandlord leases to Subtenant and Subtenant hires from Sublandlord the
sublease premises together with the appurtenances thereto, commonly known and
described as 2000 Seaport Boulevard, Suite 200, Redwood City, California being
the entire second floor and the Cafeteria and associated warehouse and UPS room
on the first floor (“Sublease Premises”). The Sublease Premises consists of
approximately 42,901 rentable square feet in the Building commonly known as 2000
Seaport Boulevard, Redwood City, California 94063 (“Building”). The Sublease
Premises is shown on the plan attached hereto as Exhibit B. The warehouse area
is indicated with cross-hatch marks on the plan attached hereto as Exhibit B-1.

 

b. Subject to the provisions of Section 3.e below, Sublandlord shall deliver
possession of the Sublease Premises to Subtenant in the required condition on
May 1, 2005. In the event Sublandlord is unable to deliver possession of the
Sublease Premises to Subtenant in the required condition by May 1, 2005 for any
reason, then Sublandlord shall not be liable for any damage caused thereby, nor
shall this Sublease be void or voidable nor shall the term hereof be extended
beyond the Sublease Expiration Date specified in the Basic Sublease Information,
but the Rent Commencement Date for the Sublease Premises, shall be delayed one
day for each day of delay until Sublandlord has delivered the Sublease Premises
to Subtenant in the required condition. In the event the term of this Sublease
commences after the Sublease Commencement Date specified in the Basic Sublease
Information, the expiration date of this Sublease shall continue to be the
Sublease Expiration Date specified in the Basic Sublease Information, and the
term of the Sublease shall be adjusted accordingly.

 

c. Except for the following items which are to be performed by Sublandlord as
set forth in this Section 1.c below, Subtenant is taking possession of the
Sublease Premises in its “as is” condition, and Sublandlord shall have no
obligation hereunder to make, install, remodel or alter any tenant improvement
for the benefit of Subtenant to enter into this Sublease or otherwise make or
perform any repairs, renewals or replacements to the Sublease Premises as an
inducement to Subtenant to enter into this Sublease or as a condition precedent
to the effectiveness of this Sublease:

 

  1. Carpets cleaned;

 

  2. Walls patched and paint touched up; and

 



--------------------------------------------------------------------------------

  3. Professional cleaning.

 

d. Subtenant acknowledges that the square footage of the Sublease Premises as
specified in Subsection 1.a is an estimate and that Sublandlord does not warrant
the exact square footage of the Sublease Premises. Subtenant and Sublandlord
accept the square footage of the Sublease Premises as that specified in
Subsection 1.a above, and, for purposes of this Sublease, neither party shall
have the right to modify the square footage of the Sublease Premises during the
Sublease Term. Subtenant hereby expressly waives all rights to make repairs at
the expense of Sublandlord as provided in Section 1942 of the California Civil
Code.

 

e. Subtenant shall have the right, to:

 

(i) subject to compliance with Sublandlord’s reasonable security procedures, the
non-exclusive use of the Building lobby, hallways to the Sublease Premises, and
restrooms;

 

(ii) subject to compliance with Master Landlord’s rules and regulations, the
non-exclusive use of the Common Areas as provided for in Section 2.02 of the
Master Lease;

 

(iii) commencing on the Sublease Commencement Date, to the use of 3 parking
spaces per 1,000 rentable square feet of the Premises free of charge throughout
the Sublease Term and any extensions thereof; and

 

(iv) access to the Sublease Premises 24 hours per day, 7 days per week, 52 weeks
per year.

 

f. Subtenant’s use of and access to the warehouse area indicated with
cross-hatch marks on Exhibit B-1 on the first floor of the Building shall be
shared with the other subtenants of the Building, if any. In the event
Sublandlord subleases space in the Building to one or more additional subtenants
desiring use of and access to the warehouse, Sublandlord shall install locking
storage areas in the warehouse for the use of Subtenant and the other
subtenant(s). In such case, Subtenant’s locked storage area within the warehouse
shall be roughly 63.7% of the warehouse area.

 

2. INCORPORATION OF MASTER LEASE

 

This Sublease is subject to all of the terms and conditions of the Master Lease
and, except as set forth in Section 11 below, the rights and obligations of
Lessor and Lessee under those provisions of the Master Lease incorporated into
this Sublease shall be deemed the rights and obligations of Sublandlord and
Subtenant, respectively. All of the terms and conditions of the Master Lease are
incorporated herein as terms and conditions of this Sublease (with each
reference therein to Lessor, Lessee and Premises to be deemed to refer to
Sublandlord, Subtenant, and Sublease Premises, respectively), excepting only the
following provisions of the Master Lease and as set forth in Section 11 below:

 

Sections:

   1.01, 2.01, 2.04, 3.01, 3.02, 4.01, 4.02, 4.03, 4.06, 5.03, 5.04, 17.08,
17.14, 17.24

Exhibits:

   B, C, D, E, F, G

 

In the event of any conflict or inconsistency between the incorporated terms of
the Master Lease and the terms of the Sublease which are set forth in full, as
between Sublandlord and Subtenant, the terms of the Sublease which are set forth
in full shall prevail to the extent of any such inconsistency.

 

2



--------------------------------------------------------------------------------

In the event that either Subtenant or Sublandlord shall receive any notice from
the Master Landlord regarding a default pursuant to any of the provisions of the
Master Lease, the party receiving such notice shall promptly give a copy thereof
to the other party.

 

3. TERM

 

a. The term of this Sublease (“Sublease Term”) shall commence on the Sublease
Commencement Date specified in the Basic Sublease Information and end on the
Sublease Expiration Date specified in the Basic Sublease Information, unless
earlier terminated pursuant to the provisions of this Sublease.

 

b. In the event of the termination for any reason of Sublandlord’s interest as
Lessee under the Master Lease, then this Sublease shall terminate therewith
without any liability of Sublandlord to Subtenant; provided, however, that
Sublandlord shall be liable to Subtenant for any termination of the Sublease
that results from Sublandlord’s breach of the Master Lease, so long as such
breach is not caused in whole or in part by Subtenant, or its agents,
contractors, employees, or invitees. To the extent that the Master Lease grants
Sublandlord any discretionary right to terminate the Master Lease in connection
with a casualty or condemnation, then Sublandlord shall be entitled to exercise
or not exercise such right in its sole and absolute discretion, without the
prior written consent of Subtenant. Sublandlord shall give Subtenant notice of
any exercise by Sublandlord of such discretionary right to terminate the Master
Lease concurrently with Sublandlord’s notice to Master Landlord.

 

c. Sublandlord represents and warrants for the benefit of Subtenant that: (i)
the copy of the Master Lease attached hereto is a true, correct and complete
copy thereof; (ii) there exist no amendments, modifications or other agreements
(whether oral or written) affecting the Master Lease except as attached thereto;
(iii) to Sublandlord’s current knowledge neither Sublandlord nor Master Landlord
is in default under the provisions of the Master Lease, nor is there any event,
condition or circumstance existing which with notice, or the passage of time or
both, would constitute a default or event of default thereunder; (iv) the Master
Lease is in full force and effect and is a valid and binding obligation of
Sublandlord and Master Landlord; and (v) to Sublandlord’s current knowledge
there are no pending or threatened actions, suits or proceedings before any
court or administrative agency against Sublandlord which could, in the
aggregate, adversely affect the Sublease Premises or any part thereof, or the
ability of Sublandlord to perform its obligations under this Sublease or the
Master Lease, and Sublandlord is not aware of any facts which might result in
any such actions, suits or proceedings.

 

d. So long as Subtenant complies, within all applicable notice and cure periods,
with its obligations under this Sublease (including the payment of all Rent when
due), Sublandlord shall preserve the Master Lease and keep the Master Lease in
full force and effect throughout the Sublease Term, (unless the failure to keep
the Master Lease in full force and effect is caused in whole or in part by
Subtenant’s or its agents, employees or contractors, and subject to
Sublandlord’s right to terminate the Master Lease in connection with casualty or
condemnation). Notwithstanding anything to the contrary contained in this
Sublease or the Master Lease, Sublandlord shall not surrender the Sublease
Premises or voluntarily terminate the Master Lease during the Sublease Term
except in connection with the casualty or condemnation, unless and until Master
Landlord has agreed in writing to continue this Sublease in full force and
effect as a direct lease between Master Landlord and Subtenant upon and subject
to all of the terms, covenants and conditions of this Sublease for the balance
of the Sublease Term. If Master Landlord so consents, Subtenant shall attorn to
Master Landlord in connection with any such surrender or voluntary termination
and shall execute an attornment agreement in such form as reasonably may be
satisfactory to Master Landlord and Subtenant.

 

e. Provided Subtenant has delivered its certificates of insurance to Sublandlord
as required under this Sublease, then, not later than ten (10) business days
after the later of: (i) the date upon which

 

3



--------------------------------------------------------------------------------

Sublandlord and Subtenant have executed and delivered this Sublease, and (ii)
the date of Master Landlord’s unconditional written consent to this Sublease,
Sublandlord shall deliver the Sublease Premises to Subtenant in the condition
required by Section 1.c above and Subtenant shall have the right to enter and
occupy the Sublease Premises from and after such date (“Early Occupancy
Period”). Subtenant’s early entry and occupancy during the Early Occupancy
Period shall be subject to and in accordance with all the terms and conditions
of this Sublease, other than the obligation of Subtenant to pay Rent for the
period prior to the Rent Commencement Date. Notwithstanding anything to the
contrary contained in this Sublease, if Master Landlord’s unconditional written
consent has been obtained, but Sublandlord has not delivered the Sublease
Premises to Subtenant in the required condition by March 18, 2005, Subtenant
shall have the right, but not the obligation, to terminate this Sublease in
writing, in which case this Sublease shall terminate as of the date of
Subtenant’s notice, neither party shall have any further rights or obligations
hereunder and Sublandlord promptly shall return to Subtenant all sums paid by
Subtenant to Sublandlord in connection with Subtenant’s execution of this
Sublease.

 

4. USE AND CAFETERIA OPERATION

 

a. Subtenant shall use the Sublease Premises solely for the Permitted Use
identified in the Master Lease and for no other purpose without the consent of
Sublandlord and Master Landlord, which consent may be withheld in Master
Landlord’s sole and absolute discretion. Subtenant agrees that its use shall
comply with all applicable laws, statutes, ordinances, governmental rules,
regulations and requirements, including without limitation all applicable fire
and building codes and all Environmental Laws (collectively, “Governmental
Requirements”), and that it shall not use or permit the Sublease Premises to be
used for any purposes other than those described above. Subtenant shall not
commit or permit to be committed on the Sublease Premises any act or omission
which shall violate any term or condition of the Master Lease, or that would
create waste or a nuisance or interfere with or disturb other tenants in the
Building.

 

b. During the Sublease Term, Subtenant shall have the obligation to operate a
cafeteria facility in the Sublease Premises (“Cafeteria”). Subtenant shall
operate the Cafeteria a minimum of lunch Monday through Friday (from 11:30 AM to
2:30 PM). Subtenant’s employees located at 2100 Seaport Boulevard and 2000
Seaport Boulevard shall have the right to use the Cafeteria. In addition, at all
times that the Cafeteria is open for use by Subtenant’s employees, Subtenant
shall permit other tenants and subtenants of 2100 and 2000 Seaport Boulevard,
and, at Subtenant’s sole option, other tenants and subtenants of the Project, to
use the Cafeteria on a non-exclusive basis during the Cafeteria’s regular hours
of operation. Notwithstanding the foregoing, no more than two (2) times per
calendar month, Subtenant shall have the right, upon at least forty-eight (48)
hours’ prior notice, to make the Cafeteria unavailable to third party tenants
and subtenants for the period identified by Subtenant (not to exceed 24 hours)
so that the Cafeteria may be used solely by Subtenant for Subtenant functions.
Third party tenants and subtenants shall be required to comply with all
reasonable Cafeteria rules and regulations as promulgated by Subtenant from time
to time, and shall be responsible for paying for all purchases when ordered.
Sublandlord acknowledges and agrees that Subtenant may alter the operating hours
of the Cafeteria or modify the operations of the Cafeteria in any other manner
that Subtenant sees fit, in Subtenant’s sole and absolute discretion from time
to time or at any time during the Term, so long as the Cafeteria is open at
least during lunch Monday through Friday from 11:30 AM to 2:30 PM. Subtenant
shall provide Sublandlord with sixty (60) days’ prior written notice of any
change in operating hours or modification in operations of the Cafeteria.

 

c. Subtenant and Sublandlord acknowledge that Subtenant is being charged Rent on
63.7% of the Cafeteria, associated warehouse and UPS room (collectively, the
“Cafeteria Area”) instead of 100% of such Cafeteria Area in consideration for
Subtenant’s agreement to operate the Cafeteria and make it available to other
tenants and subtenants of 2100 and 2000 Seaport Blvd. as provided above. In the
event Subtenant vacates the Sublease Premises, or otherwise fails to operate the
Cafeteria as required under

 

4



--------------------------------------------------------------------------------

Section 4.b of this Sublease, Subtenant shall not be in default under this
Sublease, but the Monthly Base Rent and NNN charges payable by Subtenant shall
be based on 47,931 rentable square feet instead of 42,901 rentable square feet,
commencing from the date the operation of the Cafeteria ceases.

 

5. RENT

 

a. Subtenant shall pay Monthly Base Rent in the amounts and at the times
specified in the Basic Sublease Information to Sublandlord for each month of the
Sublease Term, without offset or deduction for the Sublease Premises, in
advance, on the first day of each month of the Sublease Term, in lawful money of
the United States. Monthly Base Rent shall commence on the Rent Commencement
Dates specified in the Basic Sublease Information. Rent for any partial month
shall be prorated on the basis of the number of days in such month. All Monthly
Base Rent and any other charges payable by Subtenant under this Sublease shall
be referred to herein as “Rent.”

 

b. In addition to Monthly Base Rent, and commencing on the Sublease Commencement
Date identified in the Basic Sublease Information, on the first day of each
month of the Sublease Term, Subtenant shall pay as Additional Rent Subtenant’s
Share of Master Premises Operating Expenses (as such Subtenant’s Share of Master
Premises Operating Expenses is provided in the Basic Sublease Information). As
used in this Sublease, the term “Master Premises Operating Expenses” means all
actual out-of-pocket costs payable by Sublandlord to Master Landlord under
Sections 4.05, 7.01, 9.01 and 9.02 of the Master Lease and the fitness center
fees charged by Master Landlord for the Building.

 

i. Estimated Payments. During each calendar year or partial calendar year of the
Sublease Term, in addition to Base Monthly Rent, Subtenant will pay to
Sublandlord on the first day of each month an amount equal to the product of
Subtenant’s Share of Master Premises Operating Expenses multiplied by the
“Estimated Operating Expenses” for the Master Premises for such calendar year.
“Estimated Operating Expenses” for any calendar year shall mean Sublandlord’s
reasonable estimate of Operating Expenses for the Master Premises for the
ensuing calendar year, which estimate shall be based on the Master Landlord’s
Statement received by Sublandlord from Master Landlord pursuant to Section 4.05
of the Master Lease. Sublandlord and Subtenant agree that the initial Estimated
Operating Expenses for calendar year 2005 shall be $0.78 per rentable square
foot of the Premises per month. During any partial calendar year during the
Sublease Term, Estimated Operating Expenses will be estimated on a full-year
basis. During the last month of each of Sublandlord’s fiscal years during the
Term, or as soon thereafter as practicable, Sublandlord will give Subtenant
written notice of Estimated Operating Expenses for the Building and the Master
Premises for the ensuing calendar year. On or before the first day of each month
during the ensuing calendar year (or each month of the Term, if a partial
calendar year), Subtenant will pay to Sublandlord the product of Subtenant’s
Share of Master Premises Operating Expenses multiplied by the Estimated
Operating Expenses for the Master Premises for such calendar year; however, if
such written notice is not given in the last month of Sublandlord’s fiscal year,
Subtenant will continue to make monthly payments on the basis of the prior
year’s Estimated Operating Expenses for the Master Premises until the month
after such written notice is given, at which time Subtenant will commence making
monthly payments based upon the revised Estimated Operating Expenses for the
Master Premises. In the month Subtenant first makes a payment based upon the
revised Estimated Operating Expenses for the Master Premises, Subtenant will pay
to Sublandlord the difference between the amount payable based upon the revised
Estimated Operating Expenses for the Master Premises and the amount payable
based upon the prior year’s Estimated Operating Expenses for the Master
Premises, for each month which has elapsed since the last month of Sublandlord’s
fiscal year, or, if Subtenant’s payments of the prior year’s estimate exceeded
the revised or actual Estimated Operating Expenses for the year in question,
Sublandlord shall credit the excess to Estimated Operating Expenses next coming
due until credited in full. If at any time or times it reasonably appears to
Sublandlord that the actual Operating Expenses for the Master Premises for any
calendar year will vary from the Estimated Operating Expenses for the Master
Premises for such calendar year, Sublandlord may, by written notice to
Subtenant, revise

 

5



--------------------------------------------------------------------------------

the Estimated Operating Expenses for the Master Premises for such calendar year,
and subsequent payments by Subtenant in such calendar year will be based upon
such revised Estimated Operating Expenses for the Master Premises.

 

ii. Nothing in this Section 5.b shall serve to modify Sublandlord’s and
Subtenant’s obligations with respect to repair and maintenance of the Building
and the Common Areas set forth elsewhere in this Sublease.

 

c. Rent payments shall be sent to Sublandlord in care of the following address:

 

Informatica Corporation

100 Cardinal Way

Redwood City, CA 94063

Attn: Real Estate Department

 

d. Subtenant shall pay Sublandlord a late charge equal to the lesser of 5% of
the late payment of Rent or interest on such Rent at the maximum rate permitted
by law, if Rent is not received by Sublandlord within five (5) days after such
payment is due.

 

e. Upon execution of this Sublease, Subtenant shall deliver to Sublandlord
Monthly Base Rent and Subtenant’s estimated Percentage Share of Master Premises
Operating Expenses for the Sublease Premises in the amount of $67,354.57 for the
month of August, 2005. Subtenant shall pay Subtenant’s estimated Percentage
Share of Master Premises Operating Expenses for the Sublease Premises for the
months of May, June and July, 2005 as follows:

 

Payment Due Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

May 1, 2005

   $ 33,462.78

June 1, 2005

   $ 33,462.78

July 1, 2005

   $ 33,462.78

 

6. SERVICES AND UTILITIES

 

a. Definitions: The term “HVAC” as used in this Sublease shall be the heating,
ventilating and air conditioning (“HVAC”) system for the Building. The term
“Building Systems” as used in this Sublease shall be the electrical, plumbing,
life safety, backup generator, UPS and sewer systems for the Building.

 

b. From and after the Early Entry Date, Sublandlord shall arrange for water,
gas, electricity, HVAC, garbage collection, and sewer (“Utilities”) to be
supplied to the Sublease Premises. Subtenant shall pay Subtenant’s Percentage
Share of the cost of the Utilities supplied to the Building, within thirty (30)
days after receipt of Sublandlord’s invoices therefor. Notwithstanding the
foregoing, with respect to HVAC only, in the event Subtenant is the sole
occupant of the Building, Sublandlord shall shut off the air handlers for the
HVAC system serving the fourth (4th) floor of the Building and shall close the
supply dampers to the third (3rd) floor. Subtenant shall have the right to
request and review reasonable evidence supporting Sublandlord’s calculation of
Subtenant’s Percentage Share of the costs for such Utilities, but Subtenant’s
obligation to pay the cost of the Utilities shall not be dependent upon
Subtenant’s approval of such supporting evidence.

 

c. Notwithstanding anything to the contrary in this Sublease, Sublandlord shall
have no responsibility or liability for the interruption of water, gas,
electricity, HVAC, garbage collection, sewer, or any other Utility service to
the Sublease Premises, and Subtenant shall not have the right to terminate this
Sublease due to a failure of one or more Utilities to be supplied to the
Sublease Premises.

 

6



--------------------------------------------------------------------------------

d. Subtenant shall contract and pay for its own cable, internet, telephone and
long distance services directly to the service provider.

 

e. Subtenant shall contract and pay for its own security and janitorial services
for the Sublease Premises (including trash removal from the Sublease Premises to
the dumpster for the Building).

 

7. MAINTENANCE

 

Subtenant shall, at its sole cost and expense, keep, maintain, repair and
replace the Sublease Premises as required by Section 6.01(a) of the Master
Lease, except for those items to be maintained by Sublandlord as provided in
subsection 7.c below.

 

a. Subtenant shall be responsible for repairing any damage to the Sublease
Premises or the Building caused by Subtenant or its employees, agents or
contractors which is beyond normal wear and tear, and Sublandlord shall have no
liability therefore.

 

b. The waiver of liability provided in the last sentence of Section 6.0l(b) of
the Master Lease shall apply to Sublandlord’s obligation to repair and maintain
the Sublease Premises, and is incorporated herein by reference, with references
to “Lessor” therein deemed to refer to Sublandlord and references to “Lessee”
therein deemed to refer to Subtenant.

 

c. Except for those items to be repaired, maintained, or replaced by Master
Landlord under the Master Lease, and except for the Sublease Premises (which
shall be maintained by Subtenant), Sublandlord shall be responsible for the
maintenance, repair and replacement of the Building, including the Building
Systems (as defined in Section 1.c above) and the Building Common Areas (as
hereinafter defined), subject to Subtenant’s obligation to reimburse Sublandlord
for Subtenant’s Percentage Share of the Building Maintenance Costs as provided
in this Subsection 7.c. Sublandlord shall not have an obligation to perform such
maintenance, repairs or replacements of the Building, Building Systems or
Building Common Areas unless and until Subtenant has given Sublandlord notice of
the need for such maintenance, repairs, or replacements. Furthermore,
notwithstanding anything in this Sublease to the contrary, Subtenant shall be
responsible for the repair and maintenance of the HVAC system distributed within
the Sublease Premises, and Sublandlord shall have no responsibility therefor.
The Building Common Areas shall mean the exterior Building walls, roof membrane,
Building lobbies, hallways in non-exclusive areas, stairwells between floors;
elevators and non-exclusive restrooms in the Building and other similar public
areas and access ways. Landlord may change the Building Common Areas in
Landlord’s sole and absolute discretion.

 

In addition to the payment of Monthly Base Rent, Subtenant’s Share of Master
Premises Operating Expenses, Subtenant’s Utilities, and any other Additional
Rent payable by Subtenant under this Sublease, Subtenant shall pay Sublandlord
for Subtenant’s Percentage Share of the Building Maintenance Costs within thirty
(30) days after Sublandlord has invoiced Subtenant therefore. “Building
Maintenance Costs” means all costs and expenses of operating, repairing,
maintaining and replacing the Building (including the Building Systems and
Building Common Areas) as Sublandlord may from time to time deem appropriate, in
Sublandlord’s sole discretion, including, without limitation: (1) costs and
expenses incurred by Sublandlord for those items which Sublandlord is required
to keep maintain, repair and replace pursuant to Section 6.01(a) of the Master
Lease (other than those items for which Subtenant or any other subtenant of the
Building is obligated to repair, maintain and replace); (2) the cost of
supplies, tools, materials, and equipment for any other Building repairs and
maintenance; (3) costs incurred for inspection and servicing, including all
outside maintenance contracts necessary or proper for the maintenance of the
Building, the Building Systems, and the Building Common Areas, (4) janitorial
for the Building Common Areas, window cleaning, sweeping, rubbish removal,
exterminating, and water

 

7



--------------------------------------------------------------------------------

treatment, (5) the cost of repair, maintenance and replacement of elevator,
electrical, plumbing, and mechanical equipment and all other Building Systems
and Building Common Areas, (6) license, permit, and inspection fees; (7) costs
of providing security, night watchmen or other security systems which
Sublandlord may elect to provide in Sublandlord’s sole discretion; (8)
management fees not to exceed the amount customarily charged by an independent
entity providing management services to similar buildings in the Redwood City,
California area; and (9) cost and expenses for any additional work, labor,
materials, services, or improvements to comply with any governmental laws,
rules, regulations, or other requirements applicable to the Property. Subtenant
shall have the right to request and review reasonable evidence supporting
Sublandlord’s calculation of Subtenant’s Percentage Share of the Building
Maintenance Costs, but Subtenant’s obligation to pay Subtenant’s Share of the
Building Maintenance Costs shall not be dependent upon Subtenant’s approval of
such supporting evidence.

 

8. ASSIGNMENT AND SUBLETTING

 

Any assignment or subletting by Subtenant of the Sublease or the Sublease
Premises shall be governed by the assignment and subletting provisions of the
Master Lease, and the term “Lessor” in Article XI of the Master Lease shall mean
each of Master Landlord and Sublandlord. Sublandlord and Subtenant will share
50%/50% in all profits associated with an assignment or subletting after any
profits due to Master Landlord have been paid, with such profits to be net of
Subtenant’s reasonable leasing commissions, legal fees, proceeds from the sale
or lease of Subtenant’s personal property to any transferee and the cost of any
improvements paid for by Subtenant.

 

9. NOTICES

 

All notices and demands of any kind required to be given by Sublandlord or
Subtenant hereunder shall be in writing and effective the next business day
after depositing with a nationally recognized overnight courier service such as
Federal Express or three (3) days after depositing in the United States
certified mail, return receipt requested, postage prepaid, and addressed to
Sublandlord or Subtenant, as the case may be, at the address set forth below or
at such other address as they may designate from time to time by giving notice
in accordance with the provisions of this Section 9.

 

If to Sublandlord:   See Basic Sublease Information If to Subtenant:   See Basic
Sublease Information If to Master Landlord:  

c/o Jay Paul Company

350 California Street, Suite 1905

San Francisco, CA 94111

 

10. DEFAULTS

 

The default provisions are articulated in Section 12.01 of the Master Lease.

 

11. PROVISIONS OF MASTER LEASE

 

Notwithstanding anything to the contrary contained in this Sublease:

 

a. Subtenant shall indemnify, defend, protect and hold harmless Sublandlord, and
its agents, employees, directors and officers, pursuant to the indemnity
provisions of the Master Lease;

 

8



--------------------------------------------------------------------------------

b. Sublandlord does not assume, and is not assuming, any of the obligations of
Master Landlord under the Master Lease (including the indemnification,
compliance with laws, and maintenance obligations), provided, however, that
Sublandlord shall continue to perform all of “Lessee’s” obligations under the
Master Lease to the extent those obligations are not made the obligations of
Subtenant pursuant to the provisions of this Sublease; and

 

c. The right of entry of Master Landlord under the Master Lease shall be the
right of each of Master Landlord and Sublandlord.

 

d. References to “Lessor” in Section 2.02, the first five sentences of Section
6.01.b, Sections 6.02, 6.05, the first sentence of Section 7.01, and Sections
7.03, 8.01.a, 13.01, 13.02, 16.01, 17.13, and 17.19 shall mean only Master
Landlord. In addition, (i) the phrase “It is the intention of the parties hereto
that this Lease shall not be terminable for any reason by Lessee” at the
beginning of the third sentence of Section 4.04 shall not be deemed to terminate
or otherwise modify Subtenant’s termination rights set forth in this Sublease,
and (ii) the reference to “Lessor” in the third sentence of Section 9.01 shall
mean both Sublandlord and Master Landlord.

 

e. Notwithstanding anything to the contrary contained in this Sublease, whenever
the consent of Master Landlord is required under the Master Lease, and whenever
Master Landlord fails to perform its obligations and covenants under the Master
Lease, Sublandlord agrees to use its commercially reasonable, diligent good
faith efforts to obtain, at Subtenant’s sole cost and expense, that consent or
performance on behalf of Subtenant. In each instance under this Sublease, where
Sublandlord is required to use commercially reasonable, diligent good faith
efforts to enforce the obligations and covenants of Master Landlord under the
Master Lease, such efforts shall be limited to: (1) notifying Master Landlord,
upon Subtenant’s written request, of any nonperformance under the Master Lease
and requesting that Master Landlord perform its obligations and covenants
thereunder; (2) up to ten (10) follow-up letters to Master Landlord if requested
by Subtenant; and (3) attending up to five (5) meetings with the Master Landlord
which is arranged by Subtenant. In no event shall Sublandlord be required to
institute legal proceedings to obtain the performance required from Master
Landlord under the Master Lease.

 

12. ALTERATIONS

 

In the event Subtenant desires to make alterations, additions or improvements to
the Sublease Premises, Subtenant shall concurrently provide to each of
Sublandlord and Master Landlord, in accordance with the notice provisions
herein, a description of the proposed alterations, additions or improvements,
together with and a copy of the proposed plans and specifications for review and
approval. Subtenant shall make no alterations, additions or improvements in or
to the Sublease Premises without the prior written consent of both Sublandlord
(except that Sublandlord’s consent shall not be required for alterations
referenced in the “provided, however” clause in the first sentence of Section
6.05) and, if required by the Master Lease, Master Landlord. Sublandlord shall
not unreasonably withhold, condition or delay its consent to any proposed
alteration, addition or improvement. Notwithstanding the foregoing, it shall not
be unreasonable for Sublandlord to withhold consent to any alteration, addition
or improvement for which Master Landlord does not provide consent. Sublandlord
shall give its consent or reasons for failure to consent to any proposed
alteration, addition or improvement within ten (10) business days after
Sublandlord has received from Subtenant a description of the proposed
alterations, additions or improvements, together with and a copy of the proposed
plans and specifications. Any such approved alterations, additions or
improvements shall be installed in accordance with the terms of the Master
Lease. In the event Subtenant makes any such alterations, additions or
improvements, Subtenant shall restore the Sublease Premises at the expiration or
earlier termination of the Sublease Term to its condition existing as of the
Commencement Date, reasonable wear and tear excepted, unless Master Landlord
otherwise agrees in writing. If Master Landlord agrees in writing that any
alterations, additions or improvements installed by Subtenant may remain in the
Sublease Premises upon the expiration or earlier termination of this Sublease,
Sublandlord

 

9



--------------------------------------------------------------------------------

shall not have the right to require that Subtenant remove those alterations,
additions or improvements upon the expiration or earlier termination of this
Sublease.

 

13. SURRENDER AND HOLDOVER

 

Upon the expiration or earlier termination of this Sublease, Subtenant shall
promptly quit and surrender to Sublandlord the Sublease Premises broom clean, in
the same condition as received, ordinary wear and tear and loss by casualty (not
arising from the actions or inactions of Subtenant or its agents, employees or
contractors), acts of God, alterations, additions or improvements with respect
to which Master Landlord has not reserved the right to require removal,
Hazardous Materials (as defined below) not arising out of Hazardous Materials
Activities conducted by Subtenant, its agents, employees, contractors,
sublessees, assignees and invitees and condemnation excepted. Subtenant shall
remove all of its movable furniture and other effects but shall leave the
Furniture (as defined in Section 19 below) in the Sublease Premises. In no event
shall Subtenant be obligated to remove any alterations, additions or
improvements installed in the Sublease Premises by any person, including,
without limitation, Sublandlord, prior to the earlier of the commencement of the
Early Entry Period or the Sublease Commencement Date. If Subtenant fails to so
vacate the Sublease Premises on a timely basis as required, in addition to the
amounts for which Subtenant is responsible under the provisions of the Master
Lease for such failure to vacate, Subtenant shall reimburse each of Sublandlord
and Master Landlord for all costs, expenses, reasonable attorneys fees and
damages (including but not limited to any amounts required to be paid to third
parties who were to have occupied the Sublease Premises) incurred by Sublandlord
and/or Master Landlord as a result of such failure to vacate, plus interest at
the maximum rate allowed by law, on all amounts not paid by Subtenant within ten
(10) days of demand.

 

14. SECURITY DEPOSIT

 

Within five (5) business days after the execution of this Sublease by Subtenant,
Subtenant shall pay to Sublandlord the amount of the Security Deposit specified
in the Basic Sublease Information as a non-interest bearing security deposit for
Subtenant’s performance under this Sublease. The Security Deposit may be in the
form of cash or an unconditional, irrevocable letter of credit without
documents, from a bank and in a form reasonably acceptable to Sublandlord, with
Sublandlord as beneficiary, drawable in whole or in part, and providing for
payment at a location in the San Francisco Bay Area on presentation. Sublandlord
shall not be required to keep the Security Deposit separate from its general
accounts. In the event Subtenant has performed all of the terms and conditions
of this Sublease throughout the Sublease Term, this amount paid as Security
Deposit shall be returned to Subtenant within 30 days after Subtenant’s vacating
the Sublease Premises, after first deducting any sums owing to Sublandlord. In
the event Subtenant defaults, beyond applicable notice and cure periods, under
this Sublease, Sublandlord will be entitled but not obligated to use or retain
some or all of this Security Deposit to compensate for any unpaid rent, loss,
expense or risk associated with the default, all without seeking judicial
relief. In the event of such recourse to the Security Deposit, Sublandlord is
entitled to require Subtenant to replenish the Security Deposit funds on ten
(10) days’ written notice. In no event will Subtenant be entitled to have access
to or require any portion of Sublandlord’s deposit with the Master Landlord. If
the Security Deposit is in all or in part in the form of a Letter of Credit, the
failure of Subtenant to deliver a replacement Letter of Credit at least thirty
(30) days prior to the expiration of the then-current Letter of Credit, shall
constitute a separate default entitling Sublandlord to draw immediately and
entirely on the current Letter of Credit and the proceeds shall constitute a
cash Security Deposit. Notwithstanding the foregoing, if for any reason
Sublandlord draws on the Letter of Credit, then Subtenant shall have the right,
upon ten (10) days’ prior written notice to Sublandlord, to obtain a refund from
Sublandlord of any unapplied proceeds of the Letter of Credit which Sublandlord
has drawn upon, any such refund being conditioned upon Subtenant simultaneously
delivering to Sublandlord a replacement Letter of Credit meeting the
requirements of this Section.

 

10



--------------------------------------------------------------------------------

15. HAZARDOUS MATERIALS

 

a. As used herein, the terms “Environmental Laws,” “Hazardous Materials,” and
“Hazardous Material Activities” shall have the same meanings as identified on
Exhibit C, which is incorporated herein in its entirety by this reference.

 

b. Subtenant shall conduct any and all of its Hazardous Materials Activities on
the Premises and Sublease Premises in compliance with the provisions of the
Master Lease and all applicable Environmental Laws.

 

c. Subtenant shall, at its own expense, procure, maintain in effect and comply
with all conditions of any and all environmental permits, licenses,
certificates, authorizations, or approvals required under any Environmental Laws
for any Hazardous Materials Activities at the Premises or Sublease Premises by
Subtenant (“Environmental Approvals”).

 

d. Sublandlord and Subtenant each shall deliver promptly to the other any
notices, orders, or similar documents received from any governmental agency or
official or third party concerning any alleged violation of any Environmental
Law. Upon having knowledge thereof, Sublandlord and Subtenant each shall
promptly provide notice to the other party of:

 

i. any regulatory action that has been instituted, or threatened by any
governmental agency or court with respect to the Premises or Sublease Premises
that relates to any Hazardous Materials Activities;

 

ii. any claim relating to any Hazardous Materials Activities at the Premises; or
Sublease Premises; or

 

iii. any actual or threatened material release on, under or about the Premises
or Sublease Premises of any Hazardous Material(s), except any Hazardous
Material(s) whose discharge or emission is expressly authorized by and in
compliance with an Environmental Approval issued by a federal, state, regional
or local governmental agency pursuant to Environmental Laws.

 

e. Subtenant shall indemnify, hold harmless, and defend Sublandlord from and
against any liabilities, claims, demands, obligations, responsibilities, losses,
damages (whether punitive or consequential), charges, costs and expenses
(including, without limitation, attorneys’, experts’ and consultants’ fees,
costs of investigation, and feasibility studies), fines, penalties, and monetary
sanctions or interest which are incurred at any time related directly or
indirectly to Hazardous Materials Activities of Subtenant or its employees,
agents, contractors or invitees on or about the Premises or Sublease Premises,
except to the extent any of the foregoing is caused by the negligence or willful
misconduct of Sublandlord or Master Landlord.

 

f. Sublandlord shall indemnify, hold harmless, and defend Subtenant from and
against any liabilities, claims, demands, obligations, responsibilities, losses,
damages (whether punitive or consequential), charges, costs and expenses
(including, without limitation, reasonable attorneys’, experts’ and consultants’
fees, costs of investigation, and feasibility studies), fines, penalties, and
monetary sanctions or interest which are related directly or indirectly to
Hazardous Materials Activities of Sublandlord or its employees, agents,
contractors or invitees on or about the Premises or Sublease Premises, except to
the extent any of the foregoing is caused by the Subtenant or Master Landlord.

 

g. The provisions of Sections 15.e and 15.f shall survive the expiration or
earlier termination of this Sublease.

 

11



--------------------------------------------------------------------------------

16. SIGNAGE

 

Subtenant shall be entitled to place its corporate name and logo on Subtenant’s
Percentage Share of the Building monument signage available to the Lessee under
the Master Lease, with such signage being subject to the approval of the Master
Landlord, the approval of the Sublandlord, the terms of the Master Lease, any
CC&Rs and the City of Redwood City sign ordinances. The approval of the
Sublandlord shall not be unreasonably withheld or delayed. Subtenant shall
remove such signage at the expiration or earlier termination of the Sublease
Term at Subtenant’s sole cost and expense, and shall restore any damage caused
by such removal.

 

17. SUBTENANT’S INSURANCE

 

Subtenant shall during the Sublease Term keep in full force and effect the
general liability insurance, all risk property insurance, worker’s compensation
insurance and any other insurance required to be carried by Lessee under the
Master Lease, all in accordance with the provisions of the Master Lease. Master
Landlord, and Sublandlord shall be named additional insureds against claims for
personal injury and property liability as described in the Master Lease.
Notwithstanding anything to the contrary contained in this Sublease or the
Master Lease, Sublandlord hereby consents to Subtenant carrying commercial
general liability insurance in the amount of Two Million Dollars
($2,000,000.00); provided, however, that the foregoing reduction shall be
subject to the consent of Master Landlord, and if Master Landlord requires that
Subtenant carry the amount of commercial general liability insurance required in
Section 7.04 of the Master Lease, Subtenant shall carry that amount and
Sublandlord’s consent to the lower amount shall be deemed revoked and of no
further force or effect. Subtenant shall deliver to Sublandlord at least ten
(10) days prior to the respective Sublease Commencement Dates and thereafter at
least 30 days prior to expiration of each such policy, certificates of insurance
evidencing the coverages required to be carried by Subtenant herein with limits
not less than those specified in the Master Lease.

 

18. MASTER LANDLORD CONSENT

 

This Sublease (and delivery of possession of the Sublease Premises to Subtenant)
is subject to the written consent of Master Landlord, which consent shall be
upon terms and conditions acceptable to Subtenant and Sublandlord in their sole
and absolute discretion. If Master Landlord refuses to unconditionally consent
to this Sublease, or if the consent contains terms and conditions unacceptable
to Sublandlord or Subtenant, this Sublease shall terminate and neither party
shall have any continuing obligation to the other with respect to the Subleased
Premises; provided Sublandlord promptly shall return to Subtenant all sums paid
by Subtenant to Sublandlord in connection with Subtenant’s execution of this
Sublease. In the event such unconditional consent of Master Landlord is not
obtained by Sublandlord by March 15, 2005, then either Sublandlord or Subtenant
may terminate this Sublease by giving the other party ten (10) days’ prior
written notice, in which case this Sublease shall terminate on the day following
the last day of the ten (10) day notice period (unless Master Landlord’s consent
is obtained during such ten (10) day period, in which case this Sublease shall
remain in full force and effect), neither party shall have any further rights or
obligations hereunder and Sublandlord promptly shall return to Subtenant all
sums paid by Subtenant to Sublandlord in connection with Subtenant’s execution
of this Sublease.

 

19. FURNITURE

 

Sublandlord agrees to lease to Subtenant, and Subtenant agrees to lease from
Sublandlord, the existing cubicles, furniture, cafeteria, break room and
training room furniture (if any), cafeteria kitchen equipment, audio-visual
equipment (if any), cable wiring, and phone wiring located in the Sublease
Premises on January 4, 2005 (collectively, the “Furniture”) for the duration of
the Sublease Term. The Furniture is currently located in the Sublease Premises.
Sublandlord represents and warrants to Subtenant

 

12



--------------------------------------------------------------------------------

that Sublandlord owns legal title to the Furniture. Sublandlord’s title to a
significant portion of the Furniture is free and clear of liens and
encumbrances, and no more than 10% of the Furniture items listed on Exhibit D,
including cafeteria kitchen equipment, is subject to any liens or encumbrances.
Sublandlord agrees not to voluntarily place any additional liens or encumbrances
on the Furniture during the term of this Sublease. If any grills, ranges, hoods,
refrigerators or freezers located in the cafeteria kitchen are repossessed and
removed from the Sublease Premises by a party having a lien on such items
through no fault of Subtenant, then: (i) Subtenant shall promptly notify
Sublandlord of the repossession; and (ii)_if the removal of such kitchen
equipment materially interferes with Subtenant’s ability to operate the
Cafeteria (and Subtenant was operating the Cafeteria immediately prior to the
time of such removal), Subtenant’s obligation to operate the Cafeteria shall be
abated until such time as Sublandlord replaces such repossessed kitchen
equipment with kitchen equipment of similar type and age. Sublandlord and
Subtenant shall work together to create a list of the Furniture prior to the
Sublease Commencement Date, and shall attach such list to this Sublease as
Exhibit D. Notwithstanding the foregoing, Subtenant shall not have the right to
utilize Sublandlord’s phone system or phones. Subtenant shall install its own
phone switch and incoming data lines from the telephone utility company at
Subtenant’s sole cost and expense.

 

Subtenant may not remove the Furniture from the Sublease Premises, except as may
be necessary for routine maintenance or repair. Subtenant shall not be required
to pay Sublandlord any additional rental for the lease of the Furniture. The
Furniture shall be deemed to have been accepted by Subtenant for all purposes
under this Sublease upon Subtenant’s occupancy of the Sublease Premises. No
right, title or interest in the Furniture shall pass to Subtenant other than the
right to maintain possession and use of the Furniture for the Sublease Term.
Subtenant shall give and record such notices and take such other commercially
reasonable action at its own expense as may be necessary to prevent any third
party from acquiring or having the right under any circumstances to acquire any
interest in the Furniture which arises due to Subtenant’s actions. Subtenant
accepts the Furniture in its “as is” condition. Subtenant hereby assumes all
risk of loss, damage or destruction (beyond normal wear and tear) to the
Furniture from the date of commencement of Subtenant’s occupancy of the Sublease
Premises until the Furniture has been returned to, and accepted by, Sublandlord
upon the expiration or earlier termination of the Sublease Term. If during the
Sublease Term any item of Furniture shall become lost, stolen, destroyed,
damaged beyond repair or rendered permanently unfit for use for any reason
(beyond normal wear and tear), or in the event of any condemnation,
confiscation, theft or seizure or requisition of title to or use of the
Furniture not caused by Sublandlord, Subtenant shall immediately pay to
Sublandlord an amount equal to the value of such item at the time of such loss.

 

20. SUBTENANT’S RIGHT TO TERMINATE EARLY

 

Subtenant shall have the one-time right to terminate this Sublease by giving
Sublandlord written notice of termination no later than October 31, 2008, time
being strictly of the essence. If Subtenant provides the written notice to
Sublandlord by October 31, 2008, this Sublease shall terminate on July 30, 2009.
If Subtenant fails to provide written notice of termination to Sublandlord by
October 31, 2008, this right to terminate shall be null and void, and of no
further force or effect.

 

21. FIRST RIGHT OF REFUSAL FOR THIRD FLOOR SPACE

 

If at any time, and from time to time, after the Effective Date, Sublandlord
receives a bona fide offer to sublease any space on the second floor of the
Building from a third party not affiliated with Sublandlord (a “Bona Fide
Offer”), and Sublandlord finds such Bona Fide Offer acceptable, Sublandlord
shall give Subtenant notice of the Bona Fide Offer accompanied by a copy of such
Bona Fide Offer. Subtenant shall have a period of five (5) business days after
receipt of notice of such Bona Fide Offer to give Sublandlord notice of its
intention to sublease all the space in the Building which is the subject of the
Bona Fide Offer (whether or not the Bona Fide Offer includes space on other
floors of the Building in addition to space on the third floor) on the business
terms set forth in the Bona Fide Offer. Subtenant

 

13



--------------------------------------------------------------------------------

may not elect to sublease less than the entire amount of space which is the
subject of the Bona Fide Offer. If Subtenant gives Sublandlord notice of its
intention to sublease the space which is the subject of the Bona Fide Offer
within the five (5) business days, the parties shall then enter into a sublease
for the space in the Building which is the subject of the Bona Fide Offer within
thirty (30) days thereafter, which sublease shall be coterminous with this
Sublease, contain the terms and conditions of the Bona Fide Offer and the
remaining terms and conditions shall be the same as those of this Sublease. If
Subtenant fails to notify Sublandlord within the five (5) business day period
that Subtenant elects to sublease the space in the Building which is the subject
of the Bona Fide Offer, for a period of six (6) months thereafter Sublandlord
shall be free to sublease such space to a third party on terms no less favorable
than those contained in the Bona Fide Offer without re-offering it to Subtenant.
Upon the expiration of such six (6) month period, if Sublandlord has not so
subleased such space, Sublandlord again shall be obligated to offer the third
floor portion of the space at issue to Subtenant when and if during the Sublease
Term such space again becomes the subject of a Bona Fide Offer.

 

22. BROKERS

 

a. Subtenant represents and warrants that it has not had dealings with any real
estate broker, finder or other person who could claim a commission or finder’s
fee from Sublandlord with respect to this Sublease other than Subtenant’s Broker
specified in the Basic Sublease Information and Wayne Mascia. Sublandlord shall
pay Sublandlord’s Broker a commission on the non-cancelable portion of this
Sublease, subject to the terms of a separate agreement. The commission on the
cancelable portion of this Sublease shall be due and payable by Sublandlord to
Sublandlord’s Broker if the Subtenant waives its right to terminate this
Sublease as set forth in Section 20 hereof, or fails to properly exercise the
termination right as provided in Section 20 hereof. Sublandlord’s Broker shall
share such commission with Subtenant’s Broker. As between Subtenant and
Sublandlord, Subtenant shall be responsible for payment of any additional
compensation owing to Subtenant’s Broker or any other broker, finder or other
person, including Wayne Mascia, who could claim a commission or finder’s fee
from Sublandlord with respect to this Sublease.

 

b. Sublandlord represents and warrants that it has not had dealings with any
real estate broker, finder or other person who could claim a commission or
finder’s fee from Sublandlord with respect to this Sublease other than
Sublandlord’s Broker.

 

c. Each party shall indemnify, defend and hold the other harmless from all
damages, costs, expenses, and liability resulting from such party’s breach of
the foregoing representation and warranty. This indemnity shall survive the
termination of the Sublease.

 

23. BOARD APPROVAL. This Sublease is contingent upon the approval of the Board
of Directors of each of Sublandlord and Subtenant being obtained no later than
5:00 p.m. Pacific Standard Time on February 25, 2005, as such date may be
extended in writing by the parties. In the event the foregoing contingency is
not satisfied by 5:00 p.m. Pacific Standard Time on February 25, 2005, as such
date may be extended, this Sublease shall be void and of no further force and
effect, and Sublandlord shall return to Subtenant the security deposit and the
prepaid rent.

 

24. FITNESS CENTER. A fitness center exists within the complex and, to the
extent it is open and operating, is available for Subtenant’s use at no
additional cost on the terms and conditions provided herein. Subtenant’s
membership to the fitness center shall be limited to 2 memberships per 1,000
rentable square feet of the Sublease Premises, and shall be subject to all the
rules and regulations of the Master Landlord. Sublandlord does not represent or
warrant to Subtenant that Master Landlord will continue to open and operate the
fitness center for the tenants of the complex. The continued availability of the
fitness center shall not be condition precedent to this Sublease, and the
failure of the fitness center to be

 

14



--------------------------------------------------------------------------------

available to Subtenant shall have no effect upon this Sublease or the rent
payable by Subtenant to Sublandlord under this Sublease.

 

25. MISCELLANEOUS

 

a. This Sublease may be executed in one or more counterparts, each of which
shall be deemed the original, and together which shall constitute an original.
Facsimile signatures shall be treated and have the same effect as original
signatures.

 

b. The individuals signing below represent that they have the requisite
corporate authority to execute this Sublease on behalf of their respective
corporations and to bind their respective corporations to the terms and
conditions of this Sublease. This Sublease shall be signed by the President,
Chief Executive Officer or a Corporate Vice President of each party.

 

c. This instrument contains all of the agreements and conditions made between
the parties hereto and may not be modified orally or in any other manner other
than by an agreement in writing signed by all of the parties hereto. This
Sublease supersedes and revokes all prior agreements, negotiations, letter of
intent and understandings, whether oral or in writing, between the parties or
their respective representatives.

 

d. The benefit of the provisions of this Sublease is expressly limited to
Sublandlord and Subtenant and their respective permitted successors and assigns.
Under no circumstances will any third party be construed to have any rights as a
third party beneficiary with respect to any of said provisions.

 

e. The Basic Sublease Information is incorporated in this Sublease in its
entirety by this reference.

 

f. If any party brings an action or proceeding to enforce the terms hereof or
declare rights hereunder the prevailing party in such proceeding, action or
appeal thereon, shall be entitled to recover its reasonable attorneys’ fees,
expert witness fees and costs.

 

26. AMENDMENT OR MODIFICATION. Sublandlord and Master Landlord shall not amend
or modify the Master Lease in any way so as to materially or adversely affect
Subtenant or its interest hereunder, materially increase Subtenant’s obligations
hereunder or materially restrict Subtenant’s rights hereunder, without the prior
written consent of Subtenant, which may be withheld in Subtenant’s sole
discretion.

 

27. QUIET ENJOYMENT. Subtenant shall peacefully have, hold and enjoy the Sublet
Space, subject to the terms and conditions of this Sublease, provided that
Subtenant pays all Base Rent and additional rent and performs all of Subtenant’s
covenants and agreements contained herein.

 

15



--------------------------------------------------------------------------------

28. RIGHT TO DIRECT SUBLEASE PAYMENTS. Sublandlord hereby acknowledges that
Sublandlord’s failure to pay the rent and other sums owing by Sublandlord to
Master Landlord under the Master Lease will cause Subtenant to incur damages,
costs and expenses not contemplated by the Sublease, especially in those cases
where Subtenant has paid sums to Sublandlord hereunder which correspond in whole
or in part to the amounts owing by Sublandlord to Master Landlord under the
Master Lease. Accordingly, Subtenant shall have the right to pay all rent and
other sums owing by Subtenant to Sublandlord hereunder for those items which
also are owed by Sublandlord to Master Landlord under the Sublease directly to
Master Landlord on the following terms and conditions: (i) Subtenant has been
informed by Master Landlord in writing that Sublandlord has failed to make any
payment required to be made by Sublandlord to Master Landlord under the Master
Lease and Sublandlord fails to provide adequate proof of payment within two (2)
business days after Subtenant’s written demand requesting such proof; (ii)
Subtenant shall not prepay any amounts owing by Subtenant without the consent of
Sublandlord; (iii) Subtenant shall provide to Sublandlord concurrently with any
payment to Master Landlord reasonable evidence of such payment; and (iv) if
Sublandlord notifies Subtenant that it disputes any amount demanded by Master
Landlord, Subtenant shall not make any such payment to Master Landlord unless
Master Landlord has issued a three-day notice to pay such amount or forfeit the
Master Lease.

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the latest of
the dates set forth below.

 

“SUBLANDLORD”

     

“SUBTENANT”

Informatica Corporation

     

Openwave Systems Inc.

a Delaware corporation

     

a Delaware corporation

By:  

/s/ Earl E. Fry

     

By:

 

/s/ Gregory J. Wrenn

Print Name: Earl E. Fry

     

Print Name: Gregory J. Wrenn

Title: EVP & CFO

     

Title: VP & General Counsel

Date Executed: 2/25/05

     

Date Executed: Feb. 28, 2005

 

16



--------------------------------------------------------------------------------

EXHIBITS TO BE ATTACHED TO SUBLEASE

 

Exhibit A    Master Lease Exhibit B    Plan of Sublease Premises Exhibit B-1   
Warehouse Area Exhibit C    Hazardous Materials Definitions Exhibit D   
Furniture List

 

17



--------------------------------------------------------------------------------

TRIPLE NET BUILDING LEASE

 

Between

 

PACIFIC SHORES CENTER LLC,

 

as

LESSOR

 

and

 

INFORMATICA CORP.

a Delaware corporation

as

LESSEE

 

for

 

PREMISES

at

Pacific Shores Center

Building 2

Redwood City, California

 



--------------------------------------------------------------------------------

ARTICLE I

PARTIES

 

Section 1.01. Parties. This Lease, dated for reference purposes, and effective
as of February 22, 2000, is made by and between PACIFIC SHORES CENTER LLC, or
assignee, (“Lessor”) and INFORMATICA CORP., a Delaware corporation (“Lessee”).

 

ARTICLE II

PREMISES

 

Section 2.01. Demise of Premises. Lessor hereby leases to Lessee and Lessee
leases from Lessor for the term, at the rental, and upon all of the terms and
conditions set forth herein, Premises consisting of one building (“Building”) of
ten free standing, office and research and development buildings (“Buildings”)
to be constructed by Lessor on real property situated in Redwood City, County of
San Mateo, State of California and commonly known as Pacific Shores Center which
Lessor is in the process of acquiring (the “Property”). The Building will be
four stories tall and will consist of approximately one hundred forty-four
thousand ninety-two (144,092) rentable square feet, as more particularly
described and depicted herein in Exhibit “A.” The actual rentable square footage
of the Building (the “Rentable Area”) will be determined and certified by
Lessor’s architect by a method described as “dripline,” whereby the measurement
encompasses the outermost perimeter of the constructed building, including every
projection thereof and all area beneath each such projection, whether or not
enclosed, with no deduction for any inward deviation of structure and with the
measurement being made floor by floor, beginning from the top of the Building.
The Building and appurtenances described herein, the Property, and all other
improvements to be built on the Property are together designated as the
“Project.” The Building leased hereunder, commonly known as Building 2 – Pacific
Shores Center, Redwood City, California, and its appurtenances described herein
are herein designated as the “Premises.”

 

Section 2.02. Common Area. During the Lease Term, Lessee shall have the
non-exclusive right to use the Common Area defined herein. Lessor reserves the
right to modify the Common Area, including reducing the size or changing the
use, configuration and elements thereof in its sole discretion and to close or
restrict access from time to time for repair, maintenance or to prevent a
dedication thereof, provided that Lessee nonetheless shall have access to
parking and the Premises during such activities and there shall be no material,
adverse impact on Lessee’s use of the Premises. Lessor further reserves the
right to establish, repeal and amend from time to time rules and regulations for
the use of the Common Area and to grant reciprocal easements or other rights to
use the Common Area to owners of other property. “Common Area” includes, without
limitation, landscaping, sidewalks, walkways, driveways, curbs, parking lots
(including striping), sprinkler systems, lighting, surface water drainage
systems as well as baseball and soccer fields, an amenities/athletic facility
and, to the extent required by government authorities having jurisdiction over
Lessor’s development of the Project, a waterfront park, perimeter walking/biking
trail, amphitheater, marine life resource center, retreat and conference center,
child care center and such further portions of the Project or

 

2



--------------------------------------------------------------------------------

additional or different facilities as Lessor may from time to time designate or
install or make available for the use by Lessee in common with others.

 

Section 2.03. Parking. Lessor shall provide Lessee with parking spaces within
the Common Area in the ratio to space within the Building as required by law,
which is three (3) spaces per one thousand (1,000) square feet of interior space
within the Building. In the event Lessor elects or is required by any law to
limit or control parking at the Premises, whether by validation of parking
tickets or any other method of assessment, Lessee agrees to participate in such
validation or assessment program under such reasonable rules and regulations as
are from time to time established by Lessor. Said parking shall be provided at
no additional cost except as expressly provided herein in Article VI for
reimbursement of repair, replacement and maintenance, and except for any
governmental or public authority charges, fees or impositions of any nature
hereafter imposed.

 

Section 2.04. Construction.

 

(a) Government Approvals. Lessor shall diligently pursue obtaining governmental
approval of a Site Plan and Building design and elevations with respect to the
development of the Premises, copies of which are attached hereto as Exhibit “A.”
The parties acknowledge and agree that the final footprint and elevations of the
Building may vary from those attached as Exhibit “A” because the plans and
specifications will undergo a plancheck process with the City of Redwood City
and Lessor will make such revisions as are required or are otherwise deemed
necessary or appropriate by Lessor, provided however, that nothing herein shall
be deemed to relieve Lessor from the duty to develop the Building substantially
in compliance with Exhibit “A.”

 

(b) Construction of Shell Building. Lessor, utilizing Rudolph & Sletten (or such
alternate as Lessor in its sole discretion may select) as general contractor
(“General Contractor”), shall construct the “Building Shell” (as defined in the
attached Exhibit “D”) in accordance with (i) plans and specifications to be
attached as Exhibit “B” and (ii) all existing applicable municipal, local, state
and federal laws, statutes, rules, regulations and ordinances. Lessor shall pay
all costs of constructing the Building Shell.

 

(c) Construction of Tenant Improvements. All improvements not included within
the scope of the Building Shell shall be deemed “Tenant Improvements.” Lessor,
using the General Contractor, shall construct the Tenant Improvements and shall
contribute the Tenant Improvement Allowance towards the payment of same and
Lessee shall pay all costs associated with same in excess of the Tenant
Improvement Allowance.

 

(d) Tenant Improvement Plans and Cost Estimate. Lessee shall work with Lessor’s
architect to develop interior schematic drawings and Lessee shall approve final
interior schematic drawings for the Building Tenant Improvements no later than
July 15, 2000. Lessee shall work with Lessor’s architect to develop working
drawings outlining, among other things, Lessee’s wall layout, detailed
electrical and air conditioning requirements and finishes

 

3



--------------------------------------------------------------------------------

(“Working Drawings”) and Lessee shall approve final Working Drawings on or
before September 15, 2000. The cost of the interior schematic drawings and
Working Drawings shall be a Tenant Improvement cost. Based on this information,
Landlord shall cause the General Contractor to prepare and deliver to Lessee a
budget for the Tenant Improvements (“Budget”). Lessee shall approve the Budget
(or modify the same with Lessor’s consent), in writing, within ten (10) business
days thereafter. The Working Drawings and Budget must be approved by Lessor in
writing and be of quality equal to or greater than the Interior Specifications
Standards set forth in Exhibit “C” and must encompass the build-out of the
entire Premises. Once the Budget is approved, Lessor shall enter into a
guaranteed maximum price contract with the General Contractor for the
construction of the Tenant Improvements.

 

(e) Cost Responsibilities. Attached as Exhibit “C” to this Lease is a Work
Letter Agreement for Tenant Improvements, and Exhibit “D,” Cost Responsibilities
of Lessor and Lessee, which together with this Section 2.04, describe the
planning and payment responsibilities of the Lessor and Lessee with respect to
the construction of the Shell Building and Tenant Improvements at the Premises.
All approved Tenant Improvements shall be constructed in accordance with a
construction schedule approved by Lessor and no portion of the Building interior
shall remain unimproved.

 

(f) Tenant Improvement Allowance. Lessor shall provide to Lessee semi-improved
“cold shell” facilities as described in Exhibit “D” attached and a Tenant
Improvement Allowance of $25.00 per square foot to be used for the Tenant
Improvements outlined in Exhibit “D,” all as outlined in the Tenant Improvement
Work Letter attached as Exhibit “C.” Subcontracts for all Tenant Improvement
Work shall be obtained by a sealed competitive bid process (involving at least
two qualified bidders) wherever practical and as to work done without such
process, Lessor or the General Contractor shall provide reasonable assurance to
Lessee that the cost and expense of same is competitive in the industry for
first-class workmanship and materials.

 

(g) Payment for Tenant Improvements. Within five (5) business days after the
Budget is approved by Lessor and Lessee, Lessee shall deposit Lessee’s share of
the amount budgeted for the entire Tenant Improvement construction schedule
(together with the cost of any Tenant Improvements already made) with Lessor’s
construction lender to be held in an escrow account, with interest from said
account, if any, shall accrue to the benefit of lessee. After completion of
Tenant Improvements, any balance of said account should be paid to lessee.
Lessee’s share is the portion of the budgeted amount not paid from the Tenant
Improvement Allowance as described in the following sentence. Said construction
lender shall issue payments from said account pursuant to the construction
contract for the Tenant Improvements with a portion of each payment being taken
from the Tenant Improvement Allowance (in the same ratio as the Tenant
Improvement Allowance bears to the entire Budget total) and the balance being
paid from Lessee’s deposit, until the Tenant Improvement Allowance is exhausted,
whereupon any remaining payments shall be made 100% by Lessee. Lessor shall
manage the construction of the Tenant Improvements for a construction management
fee of 2.5% of the Tenant Improvement Contract amount (as the same may change by
agreement of the parties) due and payable in nine equal monthly installments
beginning on the first day of the calendar month following the calendar month in
which the Budget is first approved.

 

4



--------------------------------------------------------------------------------

(h) Lessee’s Fixturing Period. Lessor shall provide Lessee access to the
Premises during the thirty (30) day period prior to the Commencement Date
(“Lessee’s Fixturing Period”) for the purpose of installing furnishings and
equipment, e.g. security system, furniture system and phone and data system,
provided, that Lessee and Lessee’s employees and contractors shall at all times
avoid interfering with Lessor’s ongoing work to bring the Premises to a
substantially completed condition. Except for payment of Base Rent, all terms
and provisions of this Lease shall apply during Lessee’s Fixturing Period,
including, without limitation, Lessee’s indemnity and other obligations set
forth in Sections 7.07., 7.08. and 17.22. hereof and payment of Additional Rent
pursuant to Section 4.05 hereof.

 

ARTICLE III

TERM

 

Section 3.01. Lease Term.

 

(a) Commencement Date. The term of this Lease (“Lease Term”) shall be for twelve
(12) years beginning on the earlier of (i) the date a Certificate of Occupancy
(Or Notice of Substantial Completion) first is issued affecting the Building, or
(ii) the date on which Lessee first occupies or conducts business at the
Premises (the “Commencement Date”) provided that, (i) for each day of delay by
Lessee in failing to approve the interior schematic drawings or the Working
Drawings when required under Section 2.04(d), or (ii) for each day of delay by
Lessee in failing to approve the Budget, in writing, within fourteen (14) days
after delivery by the General Contractor as provided in Section 2.04(d), or
(iii) for each day of delay caused by any changes to the approved Working
Drawings requested by Lessee, or (iv) for each day that any other act or
omission by Lessee causes the construction schedule for Tenant Improvements to
be delayed (collectively “Lessee Delay”), the Commencement Date shall occur one
(1) day in advance of the date of the Certificate of Occupancy for each such day
of delay. For example, if seven (7) days of Lessee Delay causes the date of
issuance of the Certificate of Occupancy to occur on July 8, 2001 rather than
July 1, 2001, the Commencement Date shall be July 1, 2001 for all purposes,
including payment of Base Rent. The Lease Term shall expire, unless sooner
terminated or extended as provided herein, on the date which completes twelve
(12) years after the Commencement Date occurs, e.g. if the date on which the
Commencement Date occurs is July 1, 2001, the Lease Term shall expire on June
30, 2013 and if the Commencement Date is July 3, 2001, the Lease Term shall
expire on July 2, 2013 (“Expiration Date”). The parties shall execute a
“Memorandum of Commencement of Lease Term” when the Commencement Date becomes
known, which shall include a certification of the actual Rentable Area of the
Building determined by the methodology described in Section 2.01. and the actual
monthly installments of Base Rent to be paid pursuant to Section 4.01., and
shall be substantially in the form attached hereto as Exhibit “E.”

 

5



--------------------------------------------------------------------------------

(b) Scheduled Commencement Date. Lessor shall use commercially reasonable
efforts to cause the Certificate of Occupancy for the Building to be issued no
later than July 1, 2001 (“Scheduled Commencement Date”). If a Certificate of
Occupancy is not issued for the Building on or before the Scheduled Commencement
Date, this failure shall not affect the validity of this Lease or the
obligations of Lessee under it. If the Commencement Date is adjusted for delay
from any cause, the Expiration Date shall be likewise adjusted for a like
period.

 

(c) Termination in Event of Delay. If for any reason Lessor is unable to cause
the issuance of a Certificate of Occupancy for the Building, on or before the
date which is one hundred twenty (120) days after the Scheduled Commencement
Date (for a reason other than Lessee Delay or delay excused under Section
17.21.), Lessee, at its sole election, may terminate this Lease upon giving
notice within ten (10) days thereafter. Failure to give such notice within said
time period constitutes an irrevocable waiver of the foregoing right to
terminate under this Section 3.01(c).

 

(d) Lessee Termination Rights. In the event that either (i) Lessor is not the
fee owner of the Property on or before May 15, 2000, or (ii) Lessor has not
presented Lessee with reasonable evidence on or before July 15, 2000, that it
has obtained a commitment letter for financing in an amount sufficient to
complete the construction of the Building Shell and fund the Tenant Improvement
Allowance, then Lessee shall have the right to terminate this Lease upon written
notice to Lessor within sixty (60) days after either May 15, 2000 or July 15,
2000, as applicable. If Lessee terminates this Lease in accordance with this
paragraph, neither party shall have any further rights or obligations hereunder.

 

Section 3.02. Option to Extend.

 

(a) Exercise. Lessee is given one (1) option to extend the Lease Term (“Option
to Extend”) for a five (5) year period (“Extended Term”) following the date on
which the initial Lease Term would otherwise expire, which option may be
exercised only by written notice (“Option Notice”) from Lessee to Lessor given
not less than twelve (12) months prior to the end of the initial Lease Term
(“Option Exercise Date”); provided, however, if Lessee is in material default
under this Lease (beyond the expiration of any applicable notice period) on the
Option Exercise Date or on any day thereafter on or before the last day of the
initial Lease Term, the Option Notice shall be totally ineffective, and this
Lease shall expire on the last day of the initial Lease Term, if not sooner
terminated. The right of Lessee to exercise an Option to Extend shall not be
affected by any sublease or assignment of this Lease previously entered into by
Lessee pursuant to the provisions of this Lease.

 

(b) Extended Term Rent. In the event Lessee exercises its Option to Extend set
forth herein, all the terms and conditions of this Lease shall continue to apply
except that the Base Rent payable by Lessee during each Option Term shall be
equal to one hundred percent (100%) of Fair Market Rent (defined below), as
determined under subparagraph (c) below with annual three and five tenths
percent (3.5%) increases pursuant to Section 4.02 below. “Fair Market Rent”
shall mean the effective rate being charged (including periodic adjustments
thereto as

 

6



--------------------------------------------------------------------------------

applicable during the period of the Extended Term), for comparable space in
similar buildings in the vicinity, i.e. of a similar age and quality considering
any recent renovations or modernization, and floor plate size or, if such
comparable space is not available, adjustments shall be made in the
determination of Fair Market Rent to reflect the age and quality of the Building
and Premises as contrasted to other buildings used for comparison purposes, with
similar amenities, taking into consideration: size, location, floor level,
leasehold improvements or allowances provided or to be provided, term of the
lease, extent of services to be provided, the time that the particular rate
under consideration became or is to become effective, and any other relevant
terms or conditions applicable to both new and renewing tenants, but in no event
less than the monthly Base Rent prevailing during the last year of the initial
Lease Term.

 

(c) Determination of Fair Market Rent.

 

(i) Negotiation. If Lessee so exercises its Option to Extend in a timely manner,
the parties shall then meet in good faith to negotiate the Base Rent for the
Premises for the Extended Term, during the first thirty (30) days after the date
of the delivery by Lessee of the Option Notice (the “Negotiation Period”). If,
during the Negotiation Period, the parties agree on the Base Rent applicable to
the Premises for the Extended Term, then such agreed amount shall be the Base
Rent payable by Lessee during the Extended Term.

 

(ii) Arbitration. In the event that the parties are unable to agree on the Base
Rent for the Premises within the Negotiation Period, then within ten (10) days
after the expiration of the Negotiation Period, each party shall separately
designate to the other in writing an appraiser to make this determination. Each
appraiser designated shall be a member of MAI and shall have at least ten (10)
years experience in appraising commercial real property, of similar quality and
use as the Premises, in San Mateo County. The failure of either party to appoint
an appraiser within the time allowed shall be deemed equivalent to appointing
the appraiser appointed by the other party, who shall then determine the Fair
Market Rent for the Premises for the Extended Term. Within five (5) business
days of their appointment, the two designated appraisers shall jointly designate
a third similarly qualified appraiser. Within thirty (30) days after their
appointment, each of the two appointed appraisers shall submit to the third
appraiser a sealed envelope containing such appointed appraiser’s good faith
determination of the Fair Market Rent for the Premises for the Extended Term;
concurrently with such delivery, each such appraiser shall deliver a copy of his
or her determination to the other appraiser. The third appraiser shall within
ten (10) days following receipt of such submissions, then determine which of the
two appraisers’ determinations most closely reflects Fair Market Rent as defined
above. The determination most closely reflecting the third appraiser’s
determination shall be deemed to be the Fair Market Rent for the Premises during
the Extended Term; the third appraiser shall have no rights to adjust, amend or
otherwise alter the determinations made by the appraiser selected by the
parties, but must select one or the other of such appraisers’ submissions. The
determination by such third appraiser shall be final and binding upon the
parties. Said third appraiser shall, upon selecting the determination which most
closely resembles Fair Market Rent, concurrently notify both parties hereto. The
Base Rent for the Extended Term shall be the determination so selected. The
parties shall share the appraisal expenses equally. If the

 

7



--------------------------------------------------------------------------------

Extended Term begins prior to the determination of Fair Market Rent, Lessee
shall pay monthly installments of Base Rent equal to one hundred ten percent
(110%) of the monthly installment of Base Rent in effect for the last year of
the initial Lease Term. Once a determination is made, any over payment or under
payment shall be reimbursed as a credit against, or paid by adding to, the
monthly installment of Base Rent next falling due.

 

ARTICLE IV

RENT: TRIPLE NET LEASE

 

Section 4.01. Base Rent. Lessee shall pay to Lessor as Base Rent an initial
monthly installment of Three Dollars and Fifty Cents ($3.50) per square foot of
Rentable Area as determined under Section 2.01., in advance, on the first day of
each calendar month of the Lease Term, commencing on the Commencement Date. Base
Rent for any period during the Lease Term which is for less than one month shall
be a pro rata portion of the monthly installment (based on the actual days in
that month).

 

Section 4.02. Rent Adjustment. The Base Rent set forth in Section 4.01. above
shall be adjusted upward by an annual compounded increase of three and five
tenths percent (3.5%), as of the first day of the thirteenth (13th) full
calendar month following the Commencement Date and as of each anniversary of
that date thereafter during the Lease Term, as shown on Exhibit “E” attached
hereto.

 

Section 4.03. First Payment of Base Rent. The first payment of Base Rent shall
be due within five (5) days after Lessee’s execution of this Lease. Base Rent
payments shall resume on the first day of the calendar month immediately
succeeding the Commencement Date. If the Commencement Date is other than the
first day of a calendar month, the first payment of Base Rent subsequent to the
Commencement Date, but only that payment of Base Rent, shall be reduced by any
excess of the first Base Rent installment paid in advance over the prorated
amount actually due for such partial first month of the Lease Term.

 

Section 4.04. Absolute Triple Net Lease. This Lease is what is commonly called a
“Absolute Triple Net Lease,” it being understood that Lessor shall receive the
Base Rent set forth in Section 4.01. free and clear of any and all expenses,
costs, impositions, taxes, assessments, liens or charges of any nature
whatsoever. Lessee shall pay all rent in lawful money of the United States of
America to Lessor at the notice address stated herein or to such other persons
or at such other places as Lessor may designate in writing on or before the due
date specified for same without prior demand, set-off or deduction of any nature
whatsoever. It is the intention of the parties hereto that this Lease shall not
be terminable for any reason by Lessee, and that except as herein expressly
provided in Articles III, VIII and XIII, concerning delay, destruction and
condemnation, Lessee shall in no event be entitled to any abatement of or
reduction in rent payable under this Lease. Any present or future law to the
contrary shall not alter this agreement of the parties.

 

8



--------------------------------------------------------------------------------

Section 4.05. Additional Rent. In addition to the Base Rent reserved by Section
4.01., Lessee shall pay, as Additional Rent, all taxes, assessments, fees and
other impositions in accordance with the provisions of Article IX, insurance
premiums in accordance with the provisions of Article VII, operating charges,
and Common Area facility use privilege charges with respect to the
amenities/athletic facility equating to Lessee’s share of said facilities
allocation of Base Rent and Additional Rent as well as, maintenance, repair and
replacement costs and expenses, utility charges, and other costs and charges
allocable to the Common Area and the Common Area facilities and the Outside
Areas of the Premises, all in accordance with the provisions of Article VI and
any other charges, costs and expenses (including appropriate reserves therefor)
which are contemplated or which may arise under any provision of this Lease
during the Lease Term, plus a Management Fee to Lessor equal to 3% of the Base
Rent. The Management Fee is due and payable, in advance, with each installment
of Base Rent. All of such charges, costs, expenses, Management Fee and all other
amounts payable by Lessee hereunder, shall constitute Additional Rent, and upon
the failure of Lessee to pay any of such charges, costs or expenses, Lessor
shall have the same rights and remedies as otherwise provided in this Lease for
the failure of Lessee to pay Base Rent. To the extent any of the aforesaid
amounts are fairly allocable to the Common Area or to other portions of the
Project, Lessee’s obligation is to pay only its proportionate share as
determined by Lessor based upon the ratio of the Rentable Area of the Premises
to the Rentable Area of other office and research and development buildings at
the Project.

 

(b) Payment. To the extent not paid pursuant to other provisions of this Lease,
and at Lessor’s sole election, Lessor may submit invoices and Lessee shall pay
Lessee’s share of Additional Rent in monthly installments on the first day of
each month in advance in an amount to be estimated by Lessor, based on Lessor’s
experience in managing office/research and development projects. Within ninety
(90) days following the end of the period used by Lessor in estimating
Additional Rent, Lessor shall furnish to Lessee a statement (hereinafter
referred to as “Lessor’s Statement”) of the actual amount of Lessee’s
proportionate share of such Additional Rent for such period. Within fifteen (15)
days thereafter, Lessee shall pay to Lessor, as Additional Rent, or Lessor shall
remit or credit to Lessee, as the case may be, the difference between the
estimated amounts paid by Lessee and the actual amount of Lessee’s Additional
Rent for such period as shown by such statement. Monthly installments for the
ensuing year shall be adjusted upward or downward as set forth in Lessor’s
Statement.

 

Section 4.06. Security Deposit. Upon the date this Lease is executed by Lessee,
Lessee shall deposit with Lessor a Security Deposit equal to twelve (12) month’s
estimated Base Rent in the amount of Five Million, Nine Hundred Sixty-Four
Thousand, Six Hundred Thirty and no cents ($6,051,864.00) in the form of cash or
an unconditional, irrevocable letter of credit without documents, with Lessor as
beneficiary, drawable in whole or in part, and providing for payment in San
Francisco on presentation of Lessee’s drafts on sight, drawable and otherwise
from a bank and in a form acceptable to Lessor (the “Security Deposit”). The
Security Deposit shall be held by Lessor as security for the faithful
performance by Lessee of all of the terms, covenants, and conditions of this
Lease applicable to Lessee. If Lessee is in breach of this Lease (beyond any
applicable cure period provided herein) with respect to any provision of this
Lease, including but

 

9



--------------------------------------------------------------------------------

not limited to the provisions relating to the condition of the Premises upon
Lease Termination, Lessor may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any amount
which Lessor may spend by reason of Lessee’s default or to compensate Lessor for
any loss or damage which Lessor may suffer by reason of Lessee’s default. If any
portion of the Security Deposit is so used or applied, Lessee shall, within ten
days after written demand therefor, deposit cash with Lessor in an amount
sufficient to restore the Security Deposit to its original amount. Lessee’s
failure to do so shall be a Default by Lessee. The rights of Lessor pursuant to
this Section 4.06. are in addition to any rights which Lessor may have pursuant
to Article 12 below. If Lessee fully and faithfully performs every provision of
this Lease to be performed by it, the Security Deposit or any balance thereof
shall be returned (without interest) to Lessee (or, at Lessor’s option, to the
last assignee of Lessee’s interests hereunder) at Lease expiration or
termination and after Lessee has vacated the Premises. Lessor shall not be
required to keep the Security Deposit separate from Lessor’s general funds or be
deemed a trustee of same. Subject to the prior written approval of Lessor and
Lessor’s lender(s), the letter of credit may be reduced to an amount not less
than the total of three (3) months of Base Rent at the then current rate, if
Lessee establishes through financial statements prepared in accordance with
generally accepted accounting principles and in a form acceptable to Lessor that
Lessee has achieved annual revenue for a period of at least one (1) fiscal year
of at least Seven Hundred Fifty Million Dollars ($750,000,000) and has further
achieved quarterly operating profit of at least One Hundred Million Dollars
($75,000,000) for not less than four (4) consecutive calendar quarters. If the
Security Deposit is in whole or in part in the form of a Letter of Credit,
failure of Lessee to deliver a replacement Letter of Credit to Lessor at least
forty-five (45) days prior to the expiration date of any current Letter of
Credit shall constitute a separate default entitling Lessor to draw down
immediately and entirely on the current Letter of Credit and the proceeds shall
constitute a cash Security Deposit.

 

ARTICLE V

USE

 

Section 5.01. Permitted Use and Limitations on Use. The Premises shall be used
and occupied only for office, research and development, together with such
ancillary uses which do not cause excessive wear of the Premises or increase the
potential liability of Lessor, and for no other use, without Lessor’s prior
written consent. Lessee shall not use, suffer or permit the use of the Premises
in any manner that will tend to create or constitute waste, nuisance or unlawful
acts. In no event shall it be unreasonable for Lessor to withhold its consent as
to uses which it determines would tend to increase materially the wear of the
Premises or any part thereof or increase the potential liability of Lessor or
decrease the marketability, financability, leasability or value of the Premises
or Project. Lessee shall not do anything in or about the Premises which will (i)
cause structural injury to the Building or Premises, or (ii) cause damage to any
part of the Building or Premises except to the extent reasonably necessary for
the installation of Lessee’s trade fixtures and Lessee’s Alterations, and then
only in a manner which has been first approved by Lessor in writing. Lessee
shall not operate any equipment within the Building or Premises which will (i)
materially damage the Building or the Common Area, (ii) overload existing
electrical systems or other mechanical equipment servicing the Building, (iii)
impair the efficient operation of the sprinkler system or the heating,
ventilating or air conditioning (“HVAC”)

 

10



--------------------------------------------------------------------------------

equipment within or servicing the Building, (iv) damage, overload or corrode the
sanitary sewer system, or (v) damage the Common Area or any other part of the
Project. Lessee shall not attach, hang or suspend anything from the ceiling,
roof, walls or columns of the Building or set any load on the floor in excess of
the load limits for which such items are designed nor operate hard wheel
forklifts within the Premises. Any dust, fumes, or waste products generated by
Lessee’s use of the Premises shall be contained and disposed so that they do not
(i) create an unreasonable fire or health hazard, (ii) damage the Premises, or
(iii) result in the violation of any law. Except as approved by Lessor, Lessee
shall not change the exterior of the Building, or the outside area of the
Premises, or install any equipment or antennas on or make any penetrations of
the exterior or roof of the Building. Lessee shall not conduct on any portion of
the Premises any sale of any kind, including any public or private auction, fire
sale, going-out-of-business sale, distress sale or other liquidation sale. No
materials, supplies, tanks or containers, equipment, finished products or
semifinished products, raw materials, inoperable vehicles or articles of any
nature shall be stored upon or permitted to remain within the outside areas of
the Premises except in fully fenced and screened areas outside the Building
which have been designed for such purpose and have been approved in writing by
Lessor for such use by Lessee.

 

Section 5.02. Compliance with Law.

 

(a) Lessor shall deliver the Premises to Lessee on the Commencement Date
(without regard to the use for which Lessee will use the Premises) free of
violations of any covenants or restrictions of record, or any applicable law,
building code, regulation or ordinance in effect on such Commencement Date,
including without limitation, the Americans with Disability Act, and free of
Year Two Thousand computer programming defects.

 

(b) Except as provided in paragraph 5.02.(a), Lessee shall, at Lessee’s cost and
expense, comply promptly with all statutes, ordinances, codes, rules,
regulations, orders, covenants and restrictions of record, and requirements
applicable to the Premises and Lessee’s use and occupancy of same in effect
during any part of the Lease Term, whether the same are presently foreseeable or
not, and without regard to the cost or expense of compliance.

 

(c) By executing this Lease, Lessee acknowledges that it has reviewed and
satisfied itself as to its compliance, or intended compliance with the
applicable zoning and permit laws, hazardous materials and waste requirements,
and all other statutes, laws, or ordinances relevant to the uses stated in
Section 5.01., above.

 

Section 5.03. Condition of Premises at Commencement Date. Subject to all of the
terms of this Lease for the construction of Tenant Improvements, Lessor shall
deliver the Building to Lessee on the Commencement Date with the Building
plumbing, lighting, heating, ventilating, air conditioning, gas, electrical, and
sprinkler systems and loading doors as set forth in Exhibit “D” in proper
operating condition and built substantially in accordance with the approved
plans therefor, and in a workmanlike manner. Except as otherwise provided in
this Lease, Lessee hereby accepts the Premises in their condition existing as of
the Commencement Date, subject to all applicable zoning, municipal, county and
state laws, ordinances and

 

11



--------------------------------------------------------------------------------

regulations governing and regulating the use and condition of the Premises, and
any covenants or restrictions, liens, encumbrances and title exceptions of
record, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto. Lessee acknowledges that neither
Lessor nor any agent of Lessor has made any representation or warranty as to the
present or future suitability of the Premises for the conduct of Lessee’s
business.

 

Section 5.04. Defective Condition at Commencement Date. In the event that it is
determined, and Lessee notifies Lessor in writing within one year after the
Commencement Date, that any of the obligations of Lessor set forth in Section
5.02.(a) or Section 5.03.(a) were not performed, then it shall be the obligation
of Lessor, and the sole right and remedy of Lessee, after receipt of written
notice from Lessee setting forth with specificity the nature of the failed
performance, to promptly, within a reasonable time and at Lessor’s sole cost,
correct same. Except as to certain defects which remain Lessor’s responsibility
under Section 6.0l(b) Lessee’s failure to give such written notice to Lessor
within one year after the Commencement Date shall constitute a conclusive
presumption that Lessor has complied with all of Lessor’s obligations under the
foregoing sections 5.02. and 5.03., and any required correction after that date
shall be performed by Lessee, at its sole cost and expense. At the end of the
first year of the Lease Term, Lessor shall promptly assign to Lessee all of
Lessor’s contractor’s, and/or manufacturer’s guarantees, warranties, and causes
of action which do not relate to Lessor’s obligations under Section 6.01(b).

 

Section 5.05. Building Security. Lessee acknowledges and agrees that it assumes
sole responsibility for security at the Premises for its agents, employees,
invitees, licensees, contractors, guests and visitors and will provide such
systems and personnel for same including, without limitation, any portion of the
Common Area located on the legal parcel on which the Building is located as it
deems necessary or appropriate and at its sole cost and expense. Lessee
acknowledges and agrees that Lessor does not intend to provide any security
system or security personnel at the Premises or Project, including, without
limitation, at the Common Areas, provided, however, that nothing herein shall be
deemed to prevent Lessor from providing such system or personnel in the future,
the cost of which will be included in those items for which Lessee pays
Additional Rent.

 

Section 5.06. Rules and Regulations. Lessor may from time to time promulgate
reasonable and nondiscriminatory rules and regulations applicable for the care
and orderly management of the Premises. Such rules and regulations shall be
binding upon Lessor upon delivery of a copy thereof to Lessor, and Lessor agrees
to abide by such rules and regulations. A copy of the initial Rules and
Regulations is attached hereto as Exhibit “L.” If there is a conflict between
the rules and regulations and any of the provisions of this Lease, the
provisions of this Lease shall prevail. Lessor shall not be responsible for the
violation of any such rules and regulations by any person, including, without
limitation, Lessee or its employees, agents, invitees, licensees, guests,
visitors or contractors.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01. Maintenance of Premises.

 

(a) Throughout the Lease Term, Lessee, at its sole cost and expense, shall keep,
maintain, repair and replace the Premises (except as provided in 6.01.(b)) and
all improvements and appurtenances in or serving the Premises, including,
without limitation, all interior and exterior walls, all doors and windows, the
roof membrane, all elevators and stairways, all wall surfaces and floor
coverings, all Tenant Improvements and alterations, additions and improvements
installed during the Lease Term, all sewer, plumbing, electrical, lighting,
heating, ventilation and cooling systems, fire sprinklers, fire safety and
security systems, fixture and appliances and all wiring and glazing, in the same
good order, condition and repair as they are in on the Commencement Date, or may
be put in during the Lease Term, reasonable wear excepted, provided that wear
which could be prevented by first class maintenance shall not be deemed
reasonable.

 

(b) Lessor, at its sole cost and expense, shall repair defects in the exterior
walls (including all exterior glass which is damaged by structural defects in
such exterior walls), supporting pillars, structural walls, roof structure and
foundations of the Building and sewer and plumbing systems outside the Building,
provided that the need for repair is not caused by Lessee, in which event Lessor
shall, at Lessee’s sole cost and expense, repair same. Lessor shall replace the
roof membrane of the Building, the parking lot surface, landscaping, drainage,
irrigation, sprinkler and sewer and plumbing systems outside the Building
systems when the useful life of each has expired, and Lessee shall pay that
portion of the cost of each replacement, together with annual interest at the
Agreed Rate which shall be amortized over the useful life of each such
replacement applicable to the balance of the Lease Term, in equal monthly
installments due and payable with installments of Base Rent provided that as to
repairs and replacements within the Common Area, Lessee shall pay its
proportionate share. Lessee shall give Lessor written notice of any need of
repairs which are the obligation of Lessor hereunder and Lessor shall have a
reasonable time to perform same. Should Lessor default as provided in Section
12.03 with respect to its obligation to make any of the repairs assumed by it
hereunder with respect to the Building, Lessee shall have the right to perform
such repairs and Lessor agrees that within thirty (30) days after written demand
accompanied by detailed invoice(s), it shall pay to Lessee the cost of any such
repairs together with accrued interest from the date of Lessee’s payment at the
Agreed Rate. Lessor shall not be liable to Lessee, its employees, invitees, or
licensees for any damage to person or property, and Lessee’s sole right and
remedy shall be the performance of said repairs by Lessee with right of
reimbursement from Lessor of the reasonable fair market cost of said repairs,
not exceeding the sum actually expended by Lessee, together with accrued
interest from the date of Lessee’s payment at the Agreed Rate, provided that
nothing herein shall be deemed to create a right of setoff or withholding by
Lessee of Base Rent or Additional Rent or any other amounts due herein. Lessee
hereby expressly waives all rights under and benefits of Sections 1941 and 1942
of the California Civil Code or under any similar law, statute or ordinance now
or hereafter in effect to make repairs and offset the cost of same against rent
or to withhold or delay any payment of rent or any other of its obligations
hereunder as a result of any default by Lessor under this Section 6.01.(b).

 

13



--------------------------------------------------------------------------------

(c) Lessee agrees to keep the Premises, both inside and out, clean and in
sanitary condition as required by the health, sanitary and police ordinances and
regulations of any political subdivision having jurisdiction and to remove all
trash and debris which may be found in or around the Premises. Lessee further
agrees to keep the interior surfaces of the Premises, including, without
limitation, windows, floors, walls, doors, showcases and fixtures clean and neat
in appearance.

 

(d) If Lessee refused or neglects to commence such repairs and/or maintenance
for which Lessee is responsible under this Article VI (including with respect to
any portion of the Common Area located on the legal parcel on which the Building
is located) within a thirty (30) day period (or as soon as practical and in no
event later than five (5) days, if the failure to initiate the repair threatens
to cause further damage to the Premises) after written notice from Lessor and
thereafter diligently prosecute the same to completion, then Lessor may (i)
enter the Premises (except in an emergency, upon at least 24 hours advanced
written notice) during Lessor’s business hours and cause such repairs and/or
maintenance to be made and shall not be responsible to Lessee for any loss or
damage occasioned thereby and Lessee agrees that upon demand, it shall pay to
Lessor the reasonable cost of any such repairs, not exceeding the sum actually
expended by Lessor, together with accrued interest from the date of Lessor’s
payment at the Agreed Rate and (ii) elect to enter into a maintenance contract
at a market rate for first-rate maintenance with a third party for the
performance of all or a part of Lessee’s maintenance obligations, whereupon,
Lessee shall be relieved from its obligations to perform only those maintenance
obligations covered by such maintenance contract, and Lessee shall bear the
entire cost of such maintenance contract which shall be paid in advance, as
Additional Rent, on a monthly basis with Lessee’s Base Rent payments.

 

Section 6.02. Maintenance of Common Areas and Outside Areas. Subject to 6.01.(c)
and subject to Lessee paying Lessee’s share of the cost and expense for same
pursuant to Section 4.05, Lessor shall maintain, repair and replace all
landscape, hardscape and other improvements within the Common Areas and shall
operate and manage the amenities/athletic facility and other Common Area
features and facilities described in Section 2.02 and Lessor shall also
maintain, repair and replace all landscape, hardscape and other improvements
within the outside areas of the Premises (“Outside Areas”) whether or not all or
any portion thereof has been designated by Lessor as Common Area, including
without limitation, walkways, driveways, parking areas and lighting and
sprinkler systems.

 

Section 6.03. Alterations, Additions and Improvements. No alterations,
additions, or improvements (“Alterations”) shall be made to the Premises by
Lessee without the prior written consent of Lessor which Lessor will not
unreasonably withhold, provided, however, that Lessee may make Alterations which
do not affect the Building systems, exterior appearance, structural components
or structural integrity and which do not exceed collectively One Hundred
Thousand Dollars ($100,000) in cost within any twelve (12) month period, without
Lessor’s prior written consent. As a condition to Lessor’s obligation to
consider any request for consent hereunder, Lessee shall pay Lessor upon demand
for the reasonable costs and expenses of consultants,

 

14



--------------------------------------------------------------------------------

engineers, architects and others for reviewing plans and specifications and for
monitoring the construction of any proposed Alterations. Lessor may require
Lessee to remove any such Alterations at the expiration or termination of the
Lease Term and to restore the Premises to their prior condition by written
notice given on or before the earlier of (i) the expiration of the Lease Term or
(ii) thirty (30) days after termination of the Lease or (iii) thirty (30) days
after a written request from Lessee for such notice from Lessor provided, that,
if Lessee requests same from Lessor, Lessor will notify Lessee within five (5)
business days after receipt of Lessee’s request and a copy of all plans and
specifications for the proposed Alteration whether it will require removal. All
Alterations to be made to the Premises shall be made under the supervision of a
competent, California licensed architect and/or competent California licensed
structural engineer (each of whom has been approved by Lessor) and shall be made
in accordance with plans and specifications which have been furnished to and
approved by Lessor in writing prior to commencement of work. All Alterations
shall be designed, constructed and installed at the sole cost and expense of
Lessee by California licensed architects, engineers, and contractors approved by
Lessor, in compliance with all applicable law, and in good and workmanlike
manner. Any Alteration except furniture and trade fixtures, shall become the
property of Lessor at the expiration, or sooner termination of the Lease, unless
Lessor directs otherwise, provided that Lessee shall retain title to all
furniture and trade fixtures placed on the Premises. All heating, lighting,
electrical, air conditioning, full height partitioning (but not moveable, free
standing cubicle-type partitions which do not extend to the ceiling or connect
to Building walls), drapery and carpeting installations made by Lessee together
with all property that has become an integral part of the Premises, shall be and
become the property of Lessor upon the expiration, or sooner termination of the
Lease, and shall not be deemed trade fixtures. Within thirty (30) days after
completion of any Alteration, Lessee, Lessee shall provide Lessor with a
complete set of “as built” plans for same.

 

Section 6.04. Covenant Against Liens. Lessee shall not allow any liens arising
from any act or omission of Lessee to exist, attach to, be placed on, or
encumber Lessor’s or Lessee’s interest in the Premises or Project, or any
portion of either, by operation of law or otherwise. Lessee shall not suffer or
permit any lien of mechanics, material suppliers, or others to be placed against
the Premises or Project, or any portion of either, with respect to work or
services performed or claimed to have been performed for Lessee or materials
furnished or claimed to have been furnished to Lessee or the Premises. Lessor
has the right at all times to post and keep posted on the Promises any notice
that it considers necessary for protection from such liens. At least seven (7)
days before beginning construction of any Alteration, Lessee shall give Lessor
written notice of the expected commencement date of that construction to permit
Lessor to post and record a notice of nonresponsibility. If any such lien
attaches or Lessee received notice of any such lien, Lessee shall cause the lien
to be immediately released and removed of record. Despite any other provision of
this Lease, if the lien is not released and removed within twenty (20) days
after Lessor delivers notice of the lien to Lessee, Lessor may immediately take
all action necessary to release and remove the lien, without any duty to
investigate the validity of it. All expenses (including reasonable attorney fees
and the cost of any bond) incurred by Lessor in connection with a lien incurred
by Lessee or its removal shall be considered Additional Rent under this Lease
and be immediately due and payable by Lessee.

 

15



--------------------------------------------------------------------------------

Section 6.05 Reimbursable Capital Expenditures. Except for items of capital
expenditures which are to be made at Lessor’s sole cost and expense pursuant to
the first sentence of Section 6.01(b) above, capital expenditures, together with
interest thereon at the Agreed Rate, for any replacement item at the Premises
made by Lessor in excess of Ten Thousand Dollars ($10,000.00) during the Lease
Term shall be amortized over the remaining Lease Term for the useful life of
such replacement item within the numerator being the number of months remaining
in the Lease Term and the denominator being the number of months of the “useful
life” of the improvements. Lessee shall be obligated for such amortized portion
of any such expenditure in equal monthly installments due and payable with each
installment of Base Rent.

 

ARTICLE VII

INSURANCE

 

Section 7.01. Property/Rental Insurance for Premises: At all times during the
Lease Term, Lessor shall keep the Premises insured against loss or damage by
fire and those risks normally included in the term “all risk,” including,
without limitation, coverage for (i) earthquake and earthquake sprinkler
leakage, (ii) flood, (iii) loss of rents and extra expense for eighteen (18)
months, including scheduled rent increases, (iv) boiler and machinery, (v)
Tenant Improvements and (vi) fire damage legal liability form, including waiver
of subrogation. Any deductibles shall be paid by Lessee. The amount of such
insurance shall not be less than 100% of replacement cost. Insurance shall
include a Building Ordinance and Increased Cost of Construction Endorsement
insuring the increased cost of reconstructing the Premises incurred due to the
need to comply with applicable statutes, ordinances and requirements of all
municipal, state and federal authorities now in force, which or may be in force
hereafter. Any recovery received from said insurance policy shall be paid to
Lessor and thereafter applied by Lessor to the reconstruction of the Premises in
accordance with the provisions of Article VIII below. Lessee, in addition to the
rent and other charges provided herein, shall reimburse Lessor for the cost of
the premiums for all such insurance covering the Premises in accordance with
Article IV. Such reimbursement and shall be made within (15) days of Lessee’s
receipt of a copy of Lessor’s statement therefor. Lessee shall pay to Lessor any
deductible (subject to the above conditions) owing within fifteen (15) days
after receipt of notice from Lessor of the amount owing. To the extent
commercially available, Lessor’s insurance shall have a deductible not greater
than fifteen percent (15%) for earthquake and ten percent (10%) for the basic
“all risk” coverage.

 

Section 7.02. Property Insurance for Fixtures and Inventory. At all times during
the Lease Term, Lessee shall, at its sole expense, maintain insurance with “all
risk” coverage on any fixtures, furnishings, merchandise equipment or personal
property in or on the Premises, whether in place as of the date hereof or
installed hereafter. The amount of such insurance shall not be less than one
hundred percent (100%) of the replacement cost thereof, and Lessor shall not
have any responsibility nor pay any cost for maintaining any types of such
insurance. Lessee shall pay all deductibles.

 

16



--------------------------------------------------------------------------------

Section 7.03. Lessor’s Liability Insurance. During the Lease Term, Lessor shall
maintain a policy or policies of comprehensive general liability insurance
naming Lessor (and such others as designated by Lessor) against liability for
bodily injury, property damage on our about the Project, with combined single
limit coverage of not less than Thirty Million Dollars ($30,000,000.00). Lessee,
in addition to the rent and other charges provided herein, agrees to pay to
Lessor, Lessor’s proportionate share of the premiums for all such insurance
pursuant to Section 4.05. The insurance premiums shall be paid in accordance
with Article IV, within (15) days of Lessee’s receipt of a copy of Lessor’s
statement therefore.

 

Section 7.04. Liability Insurance Carried by Lessee. At all times during the
Lease Term (and any holdover period) Lessee shall obtain and keep in force a
commercial general liability policy of insurance protecting Lessee, Lessor and
any Lender(s) whose names are provided to Lessee as Additional Insureds against
claims from bodily injury, personal injury and property damage based upon
involving or arising out of ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto. Such insurance shall be on an
occurrence basis providing a single limit coverage in amount of not less than
Ten Million Dollars ($10,000,000) per occurrence with an Additional Lessors or
Premises Endorsements and containing an “Amendment of the Pollution Exclusion
Endorsement” for damage caused by heat, smoke, fumes from a hostile fire. The
limits of said insurance required by this Lease as carried by Lessee shall not,
however limit the liability of Lessee nor relieve Lessee of any obligation
hereunder. All insurance to be carried by the Lessee shall be primary to and not
contributory with, any similar insurance carried by Lessor whose insurance shall
be considered excess insurance only.

 

Section 7.05. Lessee to Furnish Proof of Insurance. Lessee shall furnish to
Lessor prior to the Commencement Date, and at least fifteen (15) days prior to
the expiration date of any policy, certificates indicating that the property
insurance and liability insurance required to be maintained by Lessee is in full
force and effect for the twelve (12) month period following such expiration
date; that Lessor has been named as an additional insured to the extent of
contractual liability assumed in Section 7.07. “indemnification” and Section
7.08. “Lessor as Party Defendant”; and that all such policies will not be
canceled unless thirty (30) days’ prior written notice of the proposed
cancellation has been given to Lessor. The insurance shall be with insurers
approved by Lessor, provided, however, that such approval shall not be
unreasonably withheld so long as Lessee’s insurance carrier has a Best’s
Insurance Guide rating not less than A + VIII.

 

Section 7.06. Mutual Waiver of Claims and Subrogation Rights. Lessor and Lessee
hereby release and relieve the other, and waive their entire claim of recovery
for loss or damage to property arising out of or incident to fire, lightning,
and the other perils included in a standard “all risk” insurance policy of a
type described in Sections 7.01 and 7.02 above, when such property constitutes
the Premises, or is in, on or about the Premises, whether or not such loss or
damage is due to the negligence of Lessor or Lessee, or their respective agents,
employees, guests, licensees, invitees, or contractors. Lessee and Lessor waive
all rights of subrogation against each other on behalf of, and shall obtain a
waiver of all subrogation rights from, all property and casualty insurers
referenced above.

 

17



--------------------------------------------------------------------------------

Section 7.07. Indemnification and Exculpation.

 

(a) Except as otherwise provided in Section 7.07.(b), Lessee shall indemnify and
hold Lessor free and harmless from any and all liability, claims, loss, damages,
causes of action (whether in tort or contract, law or equity, or otherwise),
expenses, charges, assessments, fines, and penalties of any kind, including
without limitation, reasonable attorney fees, expert witness fees and costs,
arising by reason of the death or injury of any person, including any person who
is an employee, agent, invitee, licensee, permittee, visitor, guest or
contractor of Lessee, or by reason of damage to or destruction of any property,
including property owned by Lessee or any person who is an employee, agent,
invitee, permitee, visitor, or contractor of Lessee, caused or allegedly caused
(1) while that person or property is in or about the Premises; (2) by some
condition of the Premises; (3) by some act or omission by Lessee or its agent,
employee, licensee, invitee, guest, visitor or contractor or any person in,
adjacent, on, or about the Premises with the permission, consent or sufferance
of Lessee; (4) by any matter connected to or arising out of Lessee’s occupation
and use of the Premises, or any breach or default in timely observance or
performance of any obligation on Lessee’s part to be observed or performed under
this Lease.

 

(b) Notwithstanding the provisions of Section 7.07.(a) of this Lease, Lessee’s
duty to indemnify and hold Lessor harmless shall not apply to any liability,
claims, loss or damages arising because of Lessor’s sole active negligence or
willful acts of misconduct.

 

(c) Lessee hereby waives all claims against Lessor for damages to goods, wares
and merchandise and all other personal property in, on or about the Premises and
for injury or death to persons in, on or about the Premises from any cause
arising at any time to the fullest extent permitted by law and in no event shall
Lessor be liable for lost profits or other consequential damages arising from
any cause or for any damage which is or could be covered by the insurance Lessee
is required to carry under this Lease. Lessor hereby waives all claims against
Lessee for any damage which is or could be covered by the insurance Lessor is
required to carry under this Lease.

 

Section 7.08. Lessor as Party Defendant. If by reason of an act or omission of
Lessee or any of its employees, agents, invitees, licensee, visitors, guests or
contractors, Lessor is made a party defendant or a cross-defendant to any action
involving the Premises or this Lease, Lessee shall hold harmless and indemnify
Lessor from all liability or claims of liability, including all damages,
attorney fees and costs of suit.

 

ARTICLE VIII

DAMAGE OR DESTRUCTION

 

Section 8.01. Destruction of the Premises.

 

(a) In the event of a partial destruction of the Premises during the Lease Term
from any cause, Lessor, upon receipt of, and to the extent of, insurance
proceeds paid in connection with such casualty, shall forthwith repair the same,
provided the repairs can be made within a

 

18



--------------------------------------------------------------------------------

reasonable time under state, federal, county and municipal applicable law, but
such partial destruction shall in no way annul or void this Lease, (except as
provided in Section 8.01.(b) below) provided that Lessee shall be entitled to a
proportionate credit for rent equal to the payment of Rental Income Insurance
received by Lessor. Lessor shall use diligence in making such repairs within a
reasonable time period, subject to the Force Majeure provisions of Section
17.21, in which instance the time period shall be extended accordingly, and this
Lease shall remain in full force and effect, with the rent to be proportionately
reduced as provided in this Section. If the Premises are damaged by any peril
within twelve (12) months prior to the last day of the Lease Term and, in the
reasonable opinion of the Lessor’s architect or construction consultant, the
restoration of the Premises cannot be substantially completed within ninety (90)
days after the date of such damage and such damage renders unusable more than
thirty percent (30%) of the Premises, Lessor may terminate this Lease on sixty
(60) days written notice to Lessee.

 

(b) If the Building is damaged from any cause, Lessor shall promptly furnish
Lessee with the written opinion of Lessor’s architect of when the restoration
work to repair the damage may be complete. Lessee shall have the option to
terminate this Lease if the time estimated to substantially complete the
restoration exceeds fifteen (15) months from the date Lessor’s architect’s
opinion is delivered to Lessee, which shall be (i) exercised by written notice
to Lessor delivered within thirty (30) days after delivery to Lessee of Lessor’s
architect’s opinion or (ii) irrevocably and automatically waived if not so
timely exercised. In the event of termination, Lessee shall pay to Lessor all
insurance proceeds, if any, received by Lessee as a result of the damage or
destruction except to the extent allocable to the unamortized (over the Lease
Term) cost of (i) Tenant Improvements paid for by Lessee over and above the
Tenant Improvement Allowance and (ii) or other Alterations installed therein at
Lessee’s sole cost and expense.

 

Section 8.02. Waiver of Civil Code Remedies. Lessee hereby expressly waives any
rights to terminate this Lease upon damage or destruction to the Premises,
including without limitation any rights pursuant to the provisions of Section
1932, Subdivisions 1 and 2 and Section 1933, Subdivision 4, of the California
Civil Code, as amended from time-to-time, and the provisions of any similar law
hereinafter enacted.

 

Section 8.03. No Abatement of Rentals. The Rentals and other charges due under
this Lease shall not be reduced or abated by reason of any damage or destruction
to the Premises (except to the extent of proceeds received by Lessor from the
Rental Loss Insurance), and Lessor shall be entitled to all proceeds of the
insurance maintained pursuant to Section 7.01. above during the period of
rebuilding pursuant to Section 8.01.(a) above, or if the Lease is terminated
pursuant to Section 8.01.(a) above. Lessee shall have no claim against Lessor,
including, without limitation, for compensation for inconvenience or loss of
business, profits or goodwill during any period of repair or reconstruction.

 

Section 8.04. Liability for Personal Property. In no event shall Lessor have any
liability for, nor shall it be required to repair or restore, any injury or
damage to Lessee’s personal property or to any other personal property or to
Alterations in or upon the Premises by Lessee.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

REAL PROPERTY TAXES

 

Section 9.01. Payment of Taxes. Subject to Lessee timely paying Lessor the same
in advance as provided below, Lessee shall pay all real property taxes,
including any escaped or supplemental tax and any form of real estate tax or
assessment, general, special, ordinary or extraordinary, and any license, fee,
charge, excise or imposition (“real property tax”), imposed, assessed or levied
on or with respect to the Premises (and Lessee shall pay its proportionate share
of real property taxes imposed, assessed or levied on or with respect to the
Common Area) by any Federal, State, County, City or other political subdivision
or public authority having the direct or indirect power to tax, including,
without limitation, any improvement district or any community facilities
district, as against any legal or equitable interest of Lessor in the Premises
or against the Premises or any part thereof applicable to the Premises for all
periods of time included within the Lease Term (as the same may be extended and
during any holdover period), as well as any government or private cost sharing
agreement assessments made for the purpose of augmenting or improving the
quality of services and amenities normally provided by government agencies. All
such payments shall be made by Lessee directly pursuant to Section 4.05 hereof
no later than ten (10) days after Lessor’s delivery to Lessee of a statement of
the real property tax due, together with a copy of the applicable tax bill.
Notwithstanding the foregoing, Lessee shall not be required to pay any net
income taxes, franchise taxes, or any succession or inheritance taxes of Lessor.
If at anytime during the Lease Term, the State of California or any political
subdivision of the state, including any county, city, city and county, public
corporation, district, or any other political entity or public corporation of
this state, levies or assesses against Lessor a tax, fee, charge, imposition or
excise on rents under the Lease, the square footage of the Premises, the act of
entering into this Lease, or the occupancy of Lessee, or levies or assesses
against Lessor any other tax, fee, or excise, however described, including,
without limitation, a so-called value added, business license, transit,
commuter, environmental or energy tax fee, charge or excise or imposition
related to the Premises as a direct substitution in whole or in part for, or in
addition to, any real property taxes on the Premises, Lessee shall pay ten (10)
days before delinquency or ten (10) days after receipt of the tax bill,
whichever is later, that tax, fee, charge, excise or imposition.

 

Section 9.02. Pro Ration for Partial Years. If any such taxes paid by Lessee
shall cover any period prior to the Commencement Date or after the Expiration
Date of the Lease Term, Lessee’s share of such taxes shall be equitably prorated
to cover only the period of time within the tax fiscal year during which this
Lease shall be in effect, and Lessor shall reimburse Lessee to any extent
required. If Lessee shall fail to pay any such taxes, Lessor shall have the
right to pay the same in which case Lessee shall repay such amount to Lessor
within ten (10) days after written demand, together with interest at the Agreed
Rate.

 

Section 9.03. Personal Property Taxes.

 

(a) Lessee shall pay prior to delinquency all taxes imposed, assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in

 

20



--------------------------------------------------------------------------------

the Premises or elsewhere. When possible, Lessee shall cause said trade
fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor.

 

(b) If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay Lessor the taxes attributable to Lessee within
ten (10) days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

 

(c) If Lessee shall fail to pay any such taxes, Lessor shall have the right to
pay the same, in which case Lessee shall repay such amount to Lessor with
Lessee’s next rent installment together with interest at the Agreed Rate.

 

ARTICLE X

UTILITIES

 

Section 10.01. Lessee to Pay. Lessee shall pay prior to delinquency and
throughout the Lease Term, all charges for water, gas, heating, cooling, sewer,
telephone, electricity, garbage, air conditioning and ventilation, janitorial
service, landscaping and all other materials and utilities supplied to the
Premises. The disruption, failure, lack or shortage of any service or utility
due to any cause whatsoever shall not affect any obligation of Lessee hereunder,
and Lessor shall faithfully keep and observe all the terms, conditions and
covenants of this Lease and pay all rent due hereunder, all without diminution,
credit or deduction.

 

ARTICLE XI

ASSIGNMENT AND SUBLETTING

 

Section 11.01. Lessor’s Consent Required. Except as provided in Section 11.02,
Lessee shall not voluntarily or by operation of law assign, transfer, mortgage,
sublet, license or otherwise transfer or encumber all or any part of Lessee’s
interest in this Lease or in the Premises or any part thereof, without Lessor’s
prior written consent within fifteen (15) business days after Lessor’s receipt
of a signed Letter of Intent and complete financial information concerning the
proposed transferee which Lessor shall not unreasonably withhold, or delay,
provided that if Lessor fails to respond within said fifteen (15) business days,
it shall be deemed to have withheld consent. Lessor shall respond in writing to
Lessee’s request for consent hereunder in a timely manner and any attempted
assignment, transfer, mortgage, encumbrance, subletting or licensing without
such consent shall be void, and shall constitute a breach of this Lease. By way
of example, but not limitation, reasonable grounds for denying consent include:
(i) poor credit history or insufficient financial strength of transferee, (ii)
transferee’s intended use of the Premises is inconsistent with the permitted use
or will materially and adversely affect Lessor’s interest. Lessee shall
reimburse Lessor upon demand for Lessor’s reasonable costs and expenses

 

21



--------------------------------------------------------------------------------

(including attorneys’ fees, architect fees and engineering fees) involved in
renewing any request for consent whether or not consent is granted.

 

Section 11.02. Lessee Affiliates. Lessee may assign or sublet the Premises, or
any portion thereof, to any corporation which controls, is controlled by, or is
under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all, or substantially all of the assets of Lessee as a going concern of the
business that is being conducted on the Premises, provided that said assignee or
sublessee assumes, in full, the obligations of Lessee under this Lease and
provided further that the use to which the Premises will be put does not
materially change. Any such assignment shall not, in any way, affect or limit
the liability of Lessee under the terms of this Lease.

 

Section 11.03. No Release of Lessee. Regardless of Lessor’s consent, no
subletting or assignment shall release Lessee of Lessee’s obligation or alter
the primary liability of Lessee to pay the rent and to perform all other
obligations to be performed by Lessee hereunder. The acceptance of rent by
Lessor from any other person shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Lessee or
any successor of Lessee, in the performance of any of the terms hereof, Lessor
may proceed directly against Lessee without the necessity of exhausting remedies
against said assignee.

 

Section 11.04. Excess Rent. In the event Lessor shall consent to a sublease or
an assignment, Lessee shall pay to Lessor with its regularly scheduled Base Rent
payments, fifty percent (50%) of all sums and the fair market value of all
consideration collected or received by Lessee from a sublessee or assignee which
are in excess of the Base Rent and Additional Rent due and payable with respect
to the subject space pursuant to Article IV for the time period encompassed by
the sublease or assignment term, after first deducting (i) reasonable leasing
commissions paid by Lessee with respect to such sublease or assignment, and (ii)
that portion of the cost of Tenant Improvements paid by Lessee (up to $30 per
square foot) which remains unamortized (using an amortization schedule of the
first 60 months of the Lease Term) during any portion of the sublease or
assignment term.

 

Section 11.05. No Impairment of Security. Lessee’s written request to Lessor for
consent to an assignment or subletting or other form of transfer shall be
accompanied by (a) the name and legal composition of the proposed transferee;
(b) the nature of the proposed transferee’s business to be carried on in the
Premises; (c) the terms and provisions of the proposed transfer agreement; and
(d) such financial and other reasonable information as Lessor may request
concerning the proposed transferee.

 

Section 11.06. Lessor’s Recapture Rights.

 

(a) Lessor’s Recapture Rights. Notwithstanding any other provision of this
Article 11, in the event that Lessee 1). Subleases or assigns or otherwise
transfers any interest in this Lease or the Premises or any part thereof
affecting (collectively with all other such subleases, assignments, or transfers
then in effect) more than fifty percent (50%) of the square footage of

 

22



--------------------------------------------------------------------------------

the Rentable Area of the Building (Recapture Space), and 2). For more than half
of the then remaining Lease Term, then Lessor shall have the option to recapture
the Recapture Space by written notice to Lessee (Recapture Notice) given within
ten (10) business days after Lessor receives any notice of such proposed
assignment or sublease or other transfer (“Transfer Notice”). A timely Recapture
Notice terminates this Lease for the Recapture Space, effective as of the date
specified in the Transfer Notice. If Lessor declines or fails timely to deliver
a Recapture Notice, Lessor shall have no further right under this Section 11.06
to the Recapture Space unless it becomes available again after transfer by
Lessee.

 

(b) Consequences of Recapture. Base Rent and Additional Rent shall be
recalculated upon any recapture. To recalculate the Base Rent under this Lease
if Lessor recaptures the Recapture Space, the then current Base Rent
(immediately before Lessor’s recapture) under the Lease shall be multiplied by a
fraction, numerator of which is the square feet of the Rentable Area retained by
Lessee after Lessor’s recapture and the denominator of which is the total square
feet of the Rentable Area before Lessor’s recapture. The Additional Rent, to the
extent that it is calculated on the basis of Rentable Area of the Building,
shall be recalculated in identical fashion. This Lease as so amended shall
continue thereafter in full force and effect. Either party may require written
confirmation of the amendments to this Lease necessitated by Lessor’s recapture
of the Recapture Space. If Lessor recaptures the Recapture Space, Lessor shall,
at Lessor’s sole expense, construct, paint, and furnish any partitions required
to segregate the Recapture Space from the remaining Premises retained by Lessee.

 

ARTICLE XII

DEFAULTS; REMEDIES

 

Section 12.01. Defaults. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Lease by Lessee:

 

(a) The abandonment of the Premises by Lessee or the commission of waste at the
Premises or the making of an assignment or subletting in violation of Article
XI, provided however, abandonment shall be considered to not occur if the
Premises are maintained and occupied to the extent necessary to maintain the
insurance on each and every portion of the Premises;

 

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, if such failure
continues for a period of five (5) business days after written notice thereof
from Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to
Pay Rent or Quit in the form required by applicable Unlawful Detainer statutes
such Notice shall constitute the notice required by this paragraph, provided
that the cure period stated in the Notice shall be five (5) business days rather
than the statutory three (3) days;

 

(c) Lessee’s failure to provide (i) any instrument or assurance as required by
Section 7.05 or (ii) estoppel certificate as required by Section 15.01 or (iii)
any document subordinating

 

23



--------------------------------------------------------------------------------

this Lease to a Lender’s deed of trust if such failure continues for five (5)
business days after written notice of the failure. In the event Lessor serves
Lessee with a Notice to Perform Covenant or Quit in the form required by
applicable Unlawful Detainer Statutes, such Notice shall constitute the notice
required by this paragraph, provided that the cure period stated in the Notice
shall be five (5) business days rather than the statutory three (3) days;

 

(d) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessee, other than
described in paragraph (a) (b) or (c) above, if such failure continues for a
period of ten (10) days after written notice thereof from Lessor to Lessee;
provided, however, that if the nature of Lessee’s default is such that more than
ten (10) days are reasonably required for its cure, then Lessee shall not be
deemed to be in default if Lessee commences such cure within said ten (10) day
period and thereafter diligently prosecutes such cure to completion;

 

(e) (i) The making by Lessee of any general arrangement or assignment for the
benefit of creditors; (ii) the filing by Lessee of a voluntary petition in
bankruptcy under Title 11 U.S.C. or the filing of an involuntary petition
against Lessee which remains uncontested for a period of sixty days; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease;
or (iv) the attachment, execution or other judicial seizure of substantially all
of Lessee’s assets located at the Premises or of Lessee’s interest in this
Lease, provided, however, in the event that any provisions of this Section
12.01(e) is contrary to any applicable law, such provision shall be of no force
or effect;

 

(f) The discovery by Lessor that any financial statement given to Lessor by
Lessee, or any guarantor of Lessee’s obligations hereunder, was materially
false.

 

(g) The occurrence of a material default and breach by Lessee under any other
Lease between Lessee and Lessor (or any affiliate of Lessor) for Premises in
Pacific Shores Center.

 

Section 12.02. Remedies. In the event of any such material default and breach by
Lessee, Lessor may at any time thereafter, and without limiting Lessor in the
exercise of any right or remedy which Lessor may have by reason of such default
and breach:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means
including by way of unlawful detainer (and without any further notice if a
notice in compliance with the unlawful detainer statutes and in compliance with
paragraphs (b), (c) and (d) of Section 12.01 above has already been given), in
which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee’s default
including, but not limited to, (i) the cost of recovering possession of the
Premises including reasonable attorney’s fees related thereto; (ii) the worth at
the time of the award of any unpaid rent that had been earned at the time of the
termination, to be computed by allowing interest at the Agreed Rate but in no
case greater than the maximum amount of interest permitted by law, (iii) the
worth at the time at the time of the award of the amount by which the unpaid
rent that would have been earned between the time of the termination and the
time of the award exceeds

 

24



--------------------------------------------------------------------------------

the amount of unpaid rent that Lessee proves could reasonably have been avoided,
to be computed by allowing interest at the Agreed Rate but in no case greater
than the maximum amount of interest permitted by law, (iv) the worth at the time
of the award of the amount by which the unpaid rent for the balance of the Lease
Term after the time of the award exceeds the amount of unpaid rent that Lessee
proves could reasonably have been avoided, to be computed by discounting that
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of the award plus one per cent (1%), (v) any other amount necessary to
compensate Lessor for all the detriment proximately caused by Lessee’s failure
to perform obligations under this Lease, including brokerage commissions and
advertising expenses, expenses of remodeling the Premises for a new tenant
(whether for the same or a different use), and any special concessions made to
obtain a new tenant, and (vi) any other amounts, in addition to or in lieu of
those listed above, that may be permitted by applicable law.

 

(b) Maintain Lessee’s right to possession as provided in Civil Code Section
1951.4 in which case this Lease shall continue in effect whether or not Lessee
shall have abandoned the Premises. In such event Lessor shall be entitled to
enforce all of Lessor’s rights and remedies under this Lease, including the
right to recover the rent as it becomes due hereunder.

 

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state of California. Unpaid amounts of rent and
other unpaid monetary obligations of Lessee under the terms of this Lease shall
bear interest from the date due at the Agreed Rate.

 

Section 12.03. Default by Lessor. Lessor shall not be in default under this
Lease unless Lessor fails to perform obligations required of Lessor within a
reasonable time, but in no event later than thirty (30) days after written
notice by Lessee to Lessor and to the holder of any first mortgage or deed of
trust covering the Premises whose name and address shall have theretofore been
furnished to Lessee in writing, specifying that Lessor has failed to perform
such obligation; provided, however, that if the nature of Lessor’s obligation is
such that more than thirty (30) days are required for performance then Lessor
shall not be in default if Lessor commences performance within such thirty day
period and thereafter diligently prosecutes the same to completion. In the event
Lessor does not commence performance within the thirty (30) day period provided
herein, Lessee may perform such obligation and will be reimbursed for its
expenses by Lessor together with interest thereon at the Agreed Rate. Lessee
waives any right to terminate this Lease or to vacate the Premises on Lessor’s
default under this Lease. Lessee’s sole remedy on Lessor’s default is an action
for damages or injunctive or declaratory relief. Notwithstanding the foregoing,
nothing herein shall be deemed applicable in the event of Lessor’s delay in
delivery of the Premises. In that situation, all rights and remedies shall be
determined under Section 3.01 above.

 

Section 12.04. Late Charges. Lessee hereby acknowledges that late payment by
Lessee to Lessor of rent and other sums due hereunder will cause Lessor to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be

 

25



--------------------------------------------------------------------------------

imposed on Lessor by the terms of any mortgage or trust deed covering the
Premises. Accordingly, if any installment of rent or any other sum due from
Lessee shall not be received by Lessor or Lessor’s designated agent within five
(5) business days after such amount is due and owing, Lessee shall pay to Lessor
a late charge equal to five percent (5%) of such overdue amount. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of late payment by Lessee. Acceptance of
such late charge by Lessor shall in no event constitute a waiver of Lessee’s
default with respect to such overdue amount, nor prevent Lessor from exercising
any of the other rights and remedies granted hereunder. In the event that a late
charge is payable hereunder, whether or not collected, for three (3) consecutive
installments of rent, then rent shall automatically become due and payable
quarterly in advance, rather than monthly, notwithstanding Section 4.01 or any
other provision of this Lease to the contrary, provided that if no further late
payments (and no other default) occur for a continuous six (6) month period,
payment of Base Rent shall return to the original payment schedule as described
in exhibit E.

 

ARTICLE XIII

CONDEMNATION OF PREMISES.

 

Section 13.01. Total Condemnation. If the entire Premises, whether by exercise
of governmental power or the sale or transfer by Lessor to any condemnor under
threat of condemnation or while proceedings for condemnation are pending, at any
time during the Lease Term, shall be taken by condemnation such that there does
not remain a portion suitable for occupation, this Lease shall then terminate as
of the date transfer of possession is required. Upon such condemnation, all rent
shall be paid up to the date transfer of possession is required, and Lessee
shall have no claim against Lessor or the award for the value of the unexpired
portion of this Lease Term.

 

Section 13.02. Partial Condemnation. If any portion of the Premises is taken by
condemnation during the Lease Term, whether by exercise of governmental power or
the sale for transfer by Lessor to an condemnor under threat of condemnation or
while proceedings for condemnation are pending, this Lease shall remain in full
force and effect except that in the event a partial taking leaves the Premises
unfit for the conduct of the business of Lessee, then Lessee shall have the
right to terminate this Lease effective upon the date transfer of possession is
required. Moreover, Lessor shall have the right to terminate this Lease
effective on the date transfer of possession is required if more than
thirty-three percent (33%) of the total square footage of the Premises is taken
by condemnation. Lessee and Lessor may elect to exercise their respective rights
to terminate this Lease pursuant to this Section by serving written notice to
the other within thirty (30) days after receipt of notice of condemnation. All
rent shall be paid up to the date of termination, and Lessee shall have no claim
against Lessor for the value of any unexpired portion of the Lease Term. If this
Lease shall not be canceled, the rent after such partial taking shall be that
percentage of the adjusted base rent specified herein, equal to the percentage
which the square footage of the untaken part of the Premises, immediately after
the taking, bears to the square footage of the entire Premises immediately
before the taking. If

 

26



--------------------------------------------------------------------------------

Lessee’s continued use of the Premises requires alterations and repair by reason
of a partial taking, all such alterations and repair shall be made by Lessee at
Lessee’s expense. Lessee waives all rights it may have under California Code of
Civil Procedure Section 1265.130 or otherwise, to terminate this Lease based on
partial condemnation.

 

Section 13.03. Award to Lessee. In the event of any condemnation, whether total
or partial, Lessee shall have the right to claim and recover from the condemning
authority such compensation as may be separately awarded or recoverable by
Lessee for loss of its business fixtures, or equipment belonging to Lessee
immediately prior to the condemnation. The balance of any condemnation award
shall belong to Lessor (including, without limitation, any amount attributable
to any excess of the market value of the Premises for the remainder of the Lease
Term over the then present value of the rent payable for the remainder of the
Lease Term) and Lessee shall have no further right to recover from Lessor or the
condemning authority for any claims arising out of such taking.

 

ARTICLE XIV

ENTRY BY LESSOR

 

Section 14.01. Entry by Lessor Permitted. Lessee shall permit Lessor and its
employees, agents and contractors to enter the Premises and all parts thereof
(i) upon twenty-four (24) hours notice (or without notice in an emergency),
including without limitation, the Building and all parts thereof at all
reasonable times for any of the following purposes: to inspect the Premises; to
maintain the Premises; to make such repairs to the Premises as Lessor is
obligated or may elect to make; to make repairs, alterations or additions to any
other portion of the Project and (ii) upon twenty-four (24) hours notice to show
the Premises and post no more than two “To Lease” signs which are customary in
size and location for similarly situated and sized buildings (without blocking
windows or access) for the purposes of reletting during the last six (6) months
of the Lease Term (provided that Lessee has failed to exercise its option to
extend) or extended Lease Term to show the Premises as part of a prospective
sale by Lessor or to post notices of nonresponsibility. Lessor shall have such
right of entry without any rebate of rent to Lessee for any loss of occupancy or
quiet enjoyment of the Premises hereby occasioned.

 

ARTICLE XV

ESTOPPEL CERTIFICATE

 

Section 15.01. Estoppel Certificate.

 

(a) Lessee shall at any time upon not less than fifteen (15) days’ prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying, if true, that this Lease is unmodified and in full force
and effect (or, if modified, stating the nature of such modification and
certifying, if true, that this Lease, as so modified, is in full force and
effect) and the date to which the rent and other charges are paid in advance, if
any, and (ii) acknowledging, if true, that there are not, to Lessee’s knowledge,
any uncured defaults on the part of Lessor hereunder, or specifying such
defaults if any are claimed and (iii) certifying or

 

27



--------------------------------------------------------------------------------

acknowledging such other matters as are requested by any prospective lender or
buyer which are reasonably related to the loan or sale transaction. Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises.

 

(b) Lessee’s failure to deliver such statement within such time shall be
conclusive upon Lessee (i) that this Lease is in full force and effect, without
modification except as may be represented by Lessor, (ii) that there are no
uncured defaults in Lessor’s performance, and (iii) that not more than one
month’s rent has been paid in advance.

 

ARTICLE XVI

LESSOR’S LIABILITY

 

Section 16.01. Limitations on Lessor’s Liability. The term “Lessor” as used
herein shall mean only the owner or owners at the time in question of the fee
title of the Premises. In the event of any transfer of such title or interest,
Lessor herein named (and in case of any subsequent transfers then the grantor)
shall be relieved from and after the date of such transfer of all liability as
respects Lessor’s obligations thereafter to be performed, provided that any
funds in the hands of Lessor or the then grantor at the time of such transfer,
in which Lessee has an interest, shall be delivered to the grantee. The
obligations contained in this Lease to be performed by Lessor shall, subject as
aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership. For any breach of this Lease by Lessor, the
liability of Lessor (including all persons and entities that comprise Lessor,
and any successor Lessor) and any recourse by Lessee against Lessor shall be
limited to the interest of Lessor, and Lessor’s successors in interest, in and
to the Premises. On behalf of itself and all persons claiming by, through, or
under Lessee, Lessee expressly waives and releases Lessor and each member, agent
and employee of Lessor from any personal liability for breach of this Lease.

 

ARTICLE XVIII

GENERAL PROVISIONS

 

Section 17.01. Severability. The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

Section 17.02. Agreed Rate Interest on Past-Due Obligations. Except as expressly
herein provided, any amount due to either party not paid when due shall bear
interest at the Bank of America prime rate plus one percent (1%) (“Agreed
Rate”). Payment of such interest shall not excuse or cure any default by Lessee
under this Lease. Despite any other provision of this Lease, the total liability
for interest payments shall not exceed the limits, if any, imposed by the usury
laws of the State of California. Any interest paid in excess of those limits
shall be refunded to the payor by application of the amount of excess interest
paid against any sums outstanding in any order that payee requires. If the
amount of excess interest paid exceeds the sums outstanding, the portion
exceeding those sums shall be refunded in cash to the payor by the payee. To
ascertain whether any interest payable exceeds the limits imposed, any
nonprincipal

 

28



--------------------------------------------------------------------------------

payment (including late charges) shall be considered to the extent permitted by
law to be an expense or a fee, premium, or penalty rather than interest.

 

Section 17.03. Time of Essence. Time is of the essence in the performance of all
obligations under this Lease.

 

Section 17.04. Additional Rent. Any monetary obligations of Lessee to Lessor
under the terms of this Lease shall be deemed to be Additional Rent and Lessor
shall have all the rights and remedies for the nonpayment of same as it would
have for nonpayment of Base Rent, except that the one year requirement of Code
of Civil Procedure Section 1161(2) shall apply only to scheduled installments of
Base Rent and not to any Additional Rent. All references to “rent” (except
specific references to either Base Rent or Additional Rent) shall mean Base Rent
and Additional Rent.

 

Section 17.05. Incorporation of Prior Agreements, Amendments and Exhibits. This
Lease (including Exhibits A, B, C, D, E, F, G, H, I, J, K and L) contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification. Except as otherwise stated in this Lease, Lessee
hereby acknowledges that neither the Lessor nor any employees or agents of the
Lessor has made any oral or written warranties or representations to Lessee
relative to the condition or use by Lessee of said Premises and Lessee
acknowledges that Lessee assumes all responsibility regarding the Occupational
Safety Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
Lease Term except as otherwise specifically stated in this Lease. Neither party
has been induced to enter into this Lease by, and neither party is relying on,
any representation or warranty outside those expressly set forth in this Lease.

 

Section 17.06. Notices.

 

(a) Written Notice. Any notice required or permitted to be given hereunder shall
be in writing and shall be given by a method described in paragraph (b) below
and shall be addressed to Lessee or to Lessor at the addresses noted below, next
to the signature of the respective parties, as the case may be. Either party may
by notice to the other specify a different address for notice purposes. A copy
of all notices required or permitted to be given to Lessor hereunder shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate by notice to Lessee, but delay or
failure of delivery to such person shall not affect the validity of the delivery
to Lessor or Lessee.

 

(b) Methods of Delivery:

 

(i) When personally delivered to the recipient, notice is effective on delivery.
Delivery to the person apparently designated to receive deliveries at the
subject address is personally delivered if made during business hours (e.g.
receptionist).

 

29



--------------------------------------------------------------------------------

(ii) When mailed by certified mail with return receipt requested, notice is
effective on receipt if delivery is confirmed by a return receipt.

 

(iii) When delivery by overnight delivery Federal Express/Airborne/United Parcel
Service/DHL Worldwide Express with charges prepaid or charged to the sender’s
account, notice is effective on delivery if delivery is confirmed by the
delivery service.

 

(c) Refused, Unclaimed or Undeliverable Notices. Any correctly addressed notice
that is refused, unclaimed, or undeliverable because of an act or omission of
the party to be notified shall be considered to be effective as of the first
date that the notice was refused, unclaimed, or considered undeliverable by the
postal authorities, messenger, or overnight delivery service.

 

Section 17.07. Waivers. No waiver of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach of the same or
any other provisions. Any consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of consent to or approval of any
subsequent act. The acceptance of rent hereunder by Lessor shall not be a waiver
of any preceding breach by Lessee of any provision hereof, other than the
failure of Lessee to pay the particular rent so accepted, regardless of Lessor’s
knowledge of such preceding breach at the time of acceptance of such rent.

 

Section 17.08. Recording. Either Lessor or Lessee shall, upon request of the
other, execute, acknowledge and deliver to the other a “short form” memorandum
of this Lease for recording purposes, provided that Lessee shall also
simultaneously execute in recordable form and delivering to Lessor a Quit Claim
Deed as to its leasehold and any other interest in the Premises and hereby
authorizes Lessor to date and record the same only upon the expiration or sooner
termination of this Lease.

 

Section 17.09. Surrender of Possession; Holding Over.

 

(a) At the expiration of the Lease, Lessee agrees to deliver up and surrender to
Lessor possession of the Premises and all improvements thereon broom clean and,
in as good order and condition as when possession was taken by Lessee, excepting
only ordinary wear and tear (wear and tear which could have been avoided by
first class maintenance practices and in accordance with industry standards
shall not be deemed “ordinary”). Upon expiration or sooner termination of this
Lease, Lessor may reenter the Premises and remove all persons and property
therefrom. If Lessee shall fail to remove any personal property which it is
entitled or obligated to remove from the Premises upon the expiration or sooner
termination of this Lease, for any cause whatsoever, Lessor, at its option, may
remove the same and store or dispose of them, and Lessee agrees to pay to Lessor
on demand any and all expenses incurred in such removal and in making the
Premises free from all dirt, litter, debris and obstruction, including all
storage and insurance charges. If the Premises are not surrendered at the end of
the Lease Term, Lessee shall indemnify Lessor against loss or liability
resulting from delay by Lessee in so surrendering the Premises, including,

 

30



--------------------------------------------------------------------------------

without limitation, actual damages for lost rent and with respect to any claims
of a successor occupant.

 

(b) If Lessee, with Lessor’s prior written consent, remains in possession of the
Premises after expiration of the Lease Term and if Lessor and Lessee have not
executed an express written agreement for payment of rent during such consented
to holdover, then such occupancy shall be a tenancy from month to month at a
monthly Base Rent equivalent to one hundred twenty-five percent (125%) for the
first month and 150% thereafter of the monthly rental in effect immediately
prior to such expiration, such payments to be made as herein provided for Base
Rent. In the event of such holding over, all of the terms of this Lease,
including the payment of Additional Rent and all charges owing hereunder other
than rent shall remain in force and effect on said month to month basis.

 

Section 17.10. Cumulative Remedies. No remedy or election hereunder by Lessor
shall be deemed exclusive but shall, wherever possible, be cumulative with all
other remedies at law or in equity, provided that notice and cure periods set
forth in Article XII are intended to extend and modify statutory notice
provisions to the extent expressly stated in Section 12.01.

 

Section 17.11. Covenants and Conditions. Each provision of this Lease to be
observed or performed by Lessee shall be deemed both a covenant and a condition.

 

Section 17.12. Binding Effect; Choice of Law. Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
Article XVI, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State of
California and any legal or equitable action or proceeding brought with respect
to the Lease or the Premises shall be brought in Santa Clara County, California.

 

Section 17.13. Lease to be Subordinate. Lessee agrees that this Lease is and
shall be, at all times, subject and subordinate to the lien of any mortgage or
other encumbrances which Lessor may create against the Premises including all
renewals, replacements and extensions thereof provided, however, that regardless
of any default under any such mortgage or encumbrance or any sale of the
Premises under such mortgage, so long as Lessee timely performs all covenants
and conditions of this Lease and continues to make all timely payments
hereunder, this Lease and Lessee’s possession and rights hereunder shall not be
disturbed by the mortgagee or anyone claiming under or through such mortgagee.
Lessee shall execute any documents subordinating this Lease within ten (10) days
after delivery of same by Lessor so long as the Lender agrees therein that this
Lease will not be terminated if Lessee is not in default following a
foreclosure, including, without limitation, any Subordination Non-Distribution
and Attornment Agreement (“SNDA”) which is substantially in the form attached
hereto as Exhibit “F.”

 

Section 17.14. Attorneys’ Fees. If either party herein brings an action to
enforce the terms hereof or to declare rights hereunder, the prevailing party in
any such action, on trial or

 

31



--------------------------------------------------------------------------------

appeal, shall be entitled to recover its reasonable attorney’s fees, expert
witness fees and costs as fixed by the Court.

 

Section 17.15. Signs. Lessee shall not place any sign upon the exterior of the
Building without Lessor’s prior written consent, which consent shall not be
unreasonably withheld and subject to approval by the City of Redwood. Lessee, at
its sole cost and expense, after obtaining Lessor’s prior written consent, shall
install, maintain and remove prior to expiration of this Lease (or within ten
(10) days after any earlier termination of this Lease) all signage in full
compliance with (i) all applicable law, statutes, ordinances and regulations and
(ii) all provisions of this Lease concerning alterations.

 

Section 17.16. Merger. The voluntary or other surrender of this Lease by Lessee,
or a mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

 

Section 17.17. Guarantor. [Intentionally Omitted]

 

Section 17.18. Quiet Possession. Upon Lessee timely paying the rent for the
Premises and timely observing and performing all of the covenants, conditions
and provisions on Lessee’s part to be observed and performed hereunder, Lessee
shall have quiet possession of the Premises for the entire Lease Term, subject
to all of the provisions of this Lease.

 

Section 17.19. Easements. Lessor reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Lessor deems
necessary or desirable, and to cause the recordation of Parcel Maps and
conditions, covenants and restrictions, so long as such easements, rights,
dedications, Maps and conditions, covenants and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned or other documents, and take such other actions, which are
reasonably necessary or appropriate to accomplish such granting recordation and
subordination of the Lease to same, upon request of Lessor, and failure to do so
within ten (10) business days of a written request to do so shall constitute a
material breach of this Lease.

 

Section 17.20. Authority. Each individual executing this Lease on behalf of a
corporation, limited liability company or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
such entity in accordance with a duly adopted resolution of the governing group
of the entity empowered to grant such authority, and that this Lease is binding
upon said entity in accordance with its terms.

 

Section 17.21. Force Majeure Delays. In any case where either party hereto is
required to do any act (other than the payment of money), delays caused by or
resulting from Acts of God or Nature, war, civil commotion, fire, flood or other
casualty, labor difficulties, shortages of labor or materials or equipment,
government regulations, delay by government or regulatory agencies with respect
to approval or permit process, unusually severe weather, or other causes beyond
such party’s reasonable control the time during which act shall be completed,
shall be deemed to

 

32



--------------------------------------------------------------------------------

be extended by the period of such delay, whether such time be designated by a
fixed date, a fixed time or “a reasonable time.”

 

Section 17.22. Hazardous Materials.

 

(a) Definition of Hazardous Materials and Environmental Laws. “Hazardous
Materials” means any (a) substance, product, waste or other material of any
nature whatsoever which is or becomes listed regulated or addressed pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. sections 9601, et seq. (“CERCLA”); the Hazardous Materials Transportation
Act (“HMTA”) 49 U.S.C. section 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. section 6901, et seq. (“RCRA”); the Toxic Substances
Control Act, 15 U.S.C. sections 2601, et seq. (“TSCA”); the Clean Water Act, 33
U.S.C. sections 1251, et seq.; the California Hazardous Waste Control Act,
Health and Safety Code sections 25100, et seq.; the California Hazardous
Substances Account Act, Health and Safety Code sections 26300, et seq.; the
California Safe Drinking Water and Toxic Enforcement Act, Health and Safety Code
sections 25249.5, et seq.; California Health and Safety Code sections 25280, et
seq.; (Underground Storage of Hazardous Substances); the California Hazardous
Waste Management Act, Health and Safety Code sections 25170.1, et seq.;
California Health and Safety Code sections 25501. et seq. (Hazardous Materials
Response Plans and Inventory); or the Porter-Cologne Water Quality Control Act,
California Water Code sections 13000, et seq., all as amended, or any other
federal, state or local statute, law, ordinance, resolution, code, rule,
regulation, order or decree regulating, relating to or imposing liability
(including, but not limited to, response, removal and remediation costs) or
standards of conduct or performance concerning any hazardous, toxic or dangerous
waste, substance or material, as now or at any time hereafter may be in effect
(collectively, “Environmental Laws”); (b) any substance, product, waste or other
material of any nature whatsoever whose presence in and of itself may give rise
to liability under any of the above statutes or under any statutory or common
law theory based on negligence, trespass, intentional tort, nuisance, strict or
absolute liability or under any reported decisions of a state or federal court,
(c) petroleum or crude oil, including but not limited to petroleum and petroleum
products contained within regularly operated motor vehicles and (d) asbestos.

 

(b) Lessor’s Representations and Disclosures. Lessor represents that it has
provided Lessee with a description of the Hazardous Materials on or beneath the
Property as of the date hereof, attached hereto as Exhibit I and incorporated
herein by reference. Lessee acknowledges that in providing the attached Exhibit
I, Lessor has satisfied its obligations of disclosure pursuant to California
Health & Safety Code Section 25359.7 which requires:

 

“Any owner of nonresidential real property who knows, or has reasonable cause to
believe, that any release of hazardous substances has come to be located on or
beneath that real property shall, prior to the sale, lease or rental of the real
property by that owner, give written notice of that condition to the buyer,
lessee or renter of the real property.”

 

33



--------------------------------------------------------------------------------

(c) Use of Hazardous Materials. Lessee shall not cause or permit any Hazardous
Materials to be brought upon, kept or used in, on or about the Project by
Lessee, its agents, employees, contractors, licensee, guests, visitors or
invitees without the prior written consent of Lessor. Lessor shall not
unreasonably withhold such consent so long as Lessee demonstrates to Lessor’s
reasonable satisfaction that such Hazardous Materials are necessary or useful to
Lessee’s business and will be used, kept and stored in a manner that complies
with all applicable Environmental Laws. Lessee shall, at all times, use, keep,
store, handle, transport, treat or dispose all such Hazardous Materials in or
about the Property in compliance with all applicable Environmental Laws. Lessee
shall remove all Hazardous Materials used or brought onto the Premises during
the Lease Term from the Project prior to the expiration or earlier termination
of the Lease.

 

(d) Lessee’s Environmental Indemnity. Lessee agrees to indemnify and hold Lessor
harmless from any liabilities, losses, claims, damages, penalties, fines,
attorney fees, expert fees, court costs, remediation costs, investigation costs,
or other expenses resulting from or arising out of the use, storage, treatment,
transportation, release, presence, generation, or disposal of Hazardous
Materials on, from or about the Project, and/or subsurface or ground water,
after the Commencement Date from an act or omission of Lessee (or Lessee’s
successor), its agents, employees, invitees, vendors, contractors, guests or
visitors.

 

(e) Lessee’s Obligation to Promptly Remediate. If the presence of Hazardous
Materials on the Premises after the Commencement Date results from an act or
omission of Lessee (or Lessee’s successors), its agents, employees, invitees,
vendors, contractors, guests, or visitors results in contamination or
deterioration of the Premises or Project or any water or soil beneath the
Premises or Project, Lessee shall promptly take all action necessary or
appropriate to investigate and remedy that contamination, at its sole cost and
expense, provided that Lessor’s consent to such action shall first be obtained.
Lessor’s consent shall not be unreasonably withheld. In no event shall Lessee be
responsible for the remediation of Hazardous Materials identified in Exhibit I
at the Project prior to Commencement Date.

 

(f) Notification. Lessor and Lessee each agree to promptly notify the other of
any communication received from any governmental entity concerning Hazardous
Materials or the violation of Environmental Laws that relate to the Property.

 

Section 17.23. Modifications Required by Lessor’s Lender. If any lender of
Lessor requires a modification of this Lease that will not increase Lessee’s
cost or expense or materially and adversely change Lessee’s rights and
obligations, this Lease shall be so modified and Lessee shall execute whatever
documents are required by such lender and deliver them to Lessor within ten (10)
days after the request.

 

Section 17.24. Brokers. Lessor and Lessee each represents to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, except for the real estate brokers or agents
identified on the signature page hereof (“Brokers”) and that they know of no
other real estate broker or agent who is entitled to a commission or finder’s
fee in connection with this Lease. Each party shall indemnify, protect, defend,
and hold

 

34



--------------------------------------------------------------------------------

harmless the other party against all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including reasonable attorney fees)
for any leasing commission, finder’s fee, or equivalent compensation alleged to
be owning on account of the indemnifying party’s dealings with any real estate
broker or agent other than the Brokers. The terms of this Section 17.24 shall
survive the expiration or earlier termination of the Lease Term.

 

Section 17.25. [Intentionally Deleted]

 

Section 17.26. Acknowledgment of Notices. Lessor has provided and Lessee hereby
acknowledges receipt of the Notices attached as Exhibits J and K hereto,
concerning the presence of certain uses and operations of neighboring parcels of
land.

 

35



--------------------------------------------------------------------------------

Section 17.27. List of Exhibits.

 

          Ref. Page


--------------------------------------------------------------------------------

EXHIBIT A:

   Real Property Legal Description, Site Plan, and Building Elevations     

EXHIBIT B:

   Plans and Specifications for Shell Building     

EXHIBIT C:

   Work Letter Agreement for Tenant Improvements and Interior Specification
Standards     

EXHIBIT D:

   Cost Responsibilities of Lessor and Lessee     

EXHIBIT E:

   Memorandum of Commencement of Lease Term and Schedule of Base Rent     

EXHIBIT F:

   SNDA     

EXHIBIT G:

   Signage Exhibit     

EXHIBIT H:

   Guaranty of Lease [Intentionally Omitted]     

EXHIBIT I:

   Hazardous Materials Disclosure     

EXHIBIT J:

   Notice to Tenants     

EXHIBIT K:

   Notice to Tenants     

EXHIBIT L:

   Rules and Regulations     

 

36



--------------------------------------------------------------------------------

LESSOR AND LESSEE EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO. EACH PARTY HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

Executed at San Jose, California, as of the reference date.

 

LESSOR: PACIFIC SHORES CENTER, LLC       ADDRESS:

________________________,

     

c/o Jay Paul Company

________________________

     

353 Sacramento Street, Suite 1740

       

San Francisco, California 94111

By:  

/s/ Jay Paul

           

Jay Paul, President

                   

With a copy to:

           

Thomas G. Perkins, Esq.

99 Almaden Blvd., 8th Floor

San Jose, CA 95113

Telephone: 408-993-9911

Facsimile: 408-286.3312

LESSEE:       ADDRESS:

INFORMATICA CORP.

a Delaware corporation

     

________________________

________________________

By:  

/s/ Earl E. Fry

     

(Before Commencement Date)

   

Earl E. Fry

            (Type or print name)      

Pacific Shores Center

Its:

 

Sr. VP & CFO

     

Building 1

           

Redwood City, CA

           

(After Commencement Date)

 

37



--------------------------------------------------------------------------------

BROKER EXECUTION

 

By signing below, the indicated real estate broker or agent is not being made a
party hereto, but is signifying its agreement with the provisions hereof
concerning brokerage.

 

LESSOR’S BROKER:       ADDRESS:

Cornish & Carey Commercial

     

2804 Mission College Blvd., Suite 120

       

        Santa Clara, California 95054

By:                                       (Type or print name)            

Its:

  Executive Vice President             LESSEE’S BROKER:       ADDRESS:

BT Commercial

      2445 Faber Place, Suite 250        

Palo Alto, CA 94303-4226

By:  

/s/ Illegible

               

/s/ Illegible

                (Type or print name)                              

Its:

  Managing Partner            

 

38



--------------------------------------------------------------------------------

 

EXHIBIT A

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

REAL PROPERTY LEGAL DESCRIPTION,

SITE PLAN AND BUILDING ELEVATIONS

 

(See Attached)

 



--------------------------------------------------------------------------------

 

BUILDING 2 DESCRIPTION

 

Building 2 is planned to be a 4-story building, using steel-frame construction
with glass-fiber-reinforced concrete (GFRC) exterior cladding, similar in style
and quality to Buildings 1, and 3-10. The glazing system will consist of a
curtain wall utilizing high-performance, insulated, tinted and spandrel glass,
and will include clerestory windows at the upper level. Architectural features
include balconies with trellis elements at the 4th floor. Floor slabs will be
designed to carry up to 100 pounds per square foot.

 

1



--------------------------------------------------------------------------------

Exhibit “A” INFORMA____ BUILDING #2

 

LOGO [g66513img-1.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT B

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

SHELL BUILDING PLANS AND SPECIFICATIONS

 

(To be provided)

 

NOTE: Shell Building Plans and Specifications shall be consistent with schematic

drawings prepared by DES and dated                      as Project No.
                    

 



--------------------------------------------------------------------------------

 

EXHIBIT C

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

WORK LETTER AGREEMENT FOR TENANT IMPROVEMENTS

AND INTERIOR SPECIFICATION STANDARDS

 

This agreement supplements the above referenced Lease executed concurrently
herewith and is as follows:

 

1. Lessee shall devote such time as may be necessary to enable Lessor to
complete and obtain by the respective dates specified in Section 2.04(d) of the
Lease Lessee’s written approval, and approval by appropriate government
authorities, of the final Working Drawings. The Working Drawings, as they may be
modified or provided herein, shall be prepared by Lessor in accordance with the
design specified by Lessee and reasonably approved by Lessor. Lessee shall be
responsible for the suitability, for Lessee’s needs and business, of the design
and function of all Tenant Improvements. All improvements to be constructed by
Lessor as shown on the Working Drawings, standard or special, shall be defined
as “Tenant Improvements.” All Tenant Improvements materials shall be of a
quality equal to or greater than the quality of materials described on the
Interior Specification Standards attached hereto as Schedule One.

 

2. Lessor shall cause General Contractor to complete the construction of the
Tenant Improvements in a good and workmanlike manner and in substantial
accordance with the Working Drawings. Lessor shall not, however, be responsible
for procuring or installing in the Premises any trade fixtures, equipment,
furniture, furnishings, telephone equipment or other personal property
(“Personal Property”) to be used in the Premises by Lessee, and the cost of such
Personal Property shall be paid by Lessee. Lessee shall conform to all Project
standards in installing any Personal Property and shall be subject to any and
all rules of the site during construction.

 

3. Payment for the Tenant Improvements shall be-pursuant to Section 2.04(g) of
the Lease.

 

4. Lessee shall, by signing the Working Drawings within the time set forth in
Section 2.04 (d) of the Lease, give Lessor authorization to complete the Tenant
Improvements in

 



--------------------------------------------------------------------------------

accordance with such Working Drawings. If Lessee shall request any change,
addition or alteration in the approved Working Drawings, Lessor shall promptly
give Lessee a written estimate of the cost of engineering and design services to
prepare a change order (the “Change Order”) in accordance with such request and
the time delay expected because of such request. If Lessee, in writing, approves
such written estimate, Lessor shall have the Change Order prepared and Lessee
shall concurrently reimburse Lessor for the cost thereof. Promptly upon the
completion of such Change Order, Lessor shall notify Lessee in writing of the
cost and delay which will be chargeable to Lessee by reason of such change,
addition or deletion. Lessee shall within three (3) business days notify Lessor
in writing whether it desires to proceed with such change, addition or deletion,
and in the absence of such written authorization, the Change Order will be
deemed canceled and Lessee shall be chargeable with any delay in the completion
of the Premises resulting from the processing of such Change Order, including
the three (3) business day approval period.

 

5. If the completion of the Tenant Improvements in the Premises is delayed (i)
at the request of Lessee, (ii) by Lessee’s failure to comply with the foregoing
provisions, (iii) by changes in the work ordered by Lessee or by extra work
ordered by Lessee, or (iv) because Lessee chooses to have additional work
performed by Lessor, then Lessee shall be responsible for all costs and any
expenses occasioned by such delay including, without limitation, any costs and
expenses attributable to increases in labor or materials; and there shall be no
delay in the commencement of Lessee’s obligation to pay Rent because of Lessor’s
failure to complete the Tenant Improvements on time and any such delay in
completion shall constitute Lessee Delay for purposes of Section 3.01 (a) of the
Lease.

 

Each person executing this Work Letter Agreement certifies that he or she is
authorized to do so on behalf of and as the act of the entity indicated.
Executed as of November 2, 2000, at Mountain View (Santa Clara County),
California.

 

PACIFIC SHORES CENTER LLC

     

INFORMATICA CORP.

       

a California corporation

By:

         

By:

       

Jay Paul

           

Its:

 

Manager

          (Type or print name)            

Its:

               

By:

                                      (Type or print name)            

Its:

   

 



--------------------------------------------------------------------------------

SCHEDULE ONE

TO

EXHIBIT C TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

INTERIOR SPECIFICATION STANDARDS

 

ABBREVIATED BUILDING STANDARDS

 

For Pacific Shores

 

Note: The Tenant Improvements shall be Class “A” and their quality must be at a
minimum, per the following standards:

 

GENERAL OFFICE

 

CUSTOM CABINETRY

 

SCOPE: All materials and labor for the construction and installation of
Cabinetry and all related accessories per WIC Standards.

 

A. Trade Standards: Woodworking Institute of California (WIC) latest edition
Section 15 and 16 for plastic laminated casework and plastic laminated
countertops. Color of plastic laminate to be selected by Architect

 

B. All cabinetry to be constructed to “Custom-Grade” Specifications. Cabinetry
to be flush overlay construction.

 

C. Plastic Laminate: High Pressure thermoset laminated plastic surfacing
material to equal or surpass NEMA LD3, Nevamar, WilsonArt or approved equal.

 

  1. Countertops, shelf-tops, splashes, and edges: Grade-GP 50, 0.050 inches
thick.

 

  2. All other exposed vertical surfaces: Grade GP 28, 0.028 inches thick

 

  3. Semi-exposed backing sheet: Grade CL 20, 0.020 inches thick

 

  4. Concealed backing sheet: Grade BK 20, 0.020 inches thick

 



--------------------------------------------------------------------------------

D. Adhesives: Bond surfaces to Type 11 as recommend by Plastic Laminate
Manufacturer.

 

E. Hinges: Heavy-duty concealed self-closing hinges. Amount of hinges per Door
per WIC. Stanley or approved equal

 

F. Door and Drawer Pulls: Wire-pull with 4-inch centers; Dull Chrome finish;
Stanley 4483 or approved equal.

 

G. Drawer slides: Heavy-duty grade with ball-bearings. Stanley, Klein, or
approved equal

 

H. Door Catches: Heavy-duty commercial friction type.

 

  1. Recessed Adjustable Shelf Standards: Aluminum or zinc-plated recessed type;
Knape & Vogt with clips or approved equal.

 

J. Base and Wall Cabinets including doors: 3/4-inch thick medium density
particleboard:

 

  1. Conceal all fastenings.

 

  2. Provide clear spaces as required for mechanical and electrical fittings

 

  3. Plastic laminate and self-edge all shelves.

 

  4. Provide 3/4-inch thick doors and drawer faces.

 

  5. Unless indicated otherwise, all shelving to be adjustable.

 

  6. Provide back and ends on all cabinets.

 

  7. All exposed cabinet faces to be plastic-laminated:

 

K. Countertops and Shelving: 3/4-inch thick medium density particleboard.
Backsplash to be 3/4 inches thick, glued and screwed into top with scribed
edges. Joints in countertop to be not closer than 24 inches from sinks. Joints
shall be shop fitted, splined, glued and mechanically fastened.

 

L. Installation of Cabinetry shall be per WIC instructions, Custom Grade.

 

WOOD DOORS

 

SCOPE:   All materials and labor necessary for the installation of Wood Doors,
required accessories and preparations for hardware.

 

A. Non-rated Wood Doors: 1-3/4 inch thick, flush, solid core, plain sliced Birch
veneer with Birch edge. Cores may be either of the following: Glued block
Hardwood Core per NWMA or Particleboard Core per NWMA. Manufacturer: Algoma,
Weyerhaeuser, or approved equal.

 

B. Fire-rated Wood Doors: 1-3/4 inch thick, flush, solid core, plain sliced
Birch face veneer with Birch Edge with mineral core per rating. Manufacturer:
Algoma, Weyerhaeuser, or approved equal. Doors shall have a permanent UL label.

 

C. Vision Panels (where applies): Fire rated vision panel where required. Set in
square metal stop to match metal doorstops as provided by doorframe
manufacturer.

 

D. Doors shall be 8’- 0” x 3’-0” leafs typical.

 

ALUMINUM DOOR AND WINDOW FRAMES

 

SCOPE:   All materials and labor necessary for the installation of Aluminum Door
Frames.

 

A. Frame Manufacturers: Raco, or Ragland Manufacturing Company, Inc.

 

B. Door Frames: Non-rated and 20-minute label, Raco “Trimstyle” frame with Trim
700 (3/8 inch by 1-1/2 inch) with no exposed fasteners.

 

C. Finish, Door and Window Frame Extrusions, Wall Trim:

 

  1. Painted and oven-cured with “Duralaq” finish.

 

  2. Color: Clear.

 

  3. Finish shall meet or exceed requirements of AAMA Specifications 603.

 

  4. Coat inside of frame profile with bituminous coating to a thickness of 1/16
inch where in contact with dissimilar materials.

 



--------------------------------------------------------------------------------

DOOR HARDWARE

 

SCOPE: All materials and labor for the installation of all Door Hardware,
locksets, closers, hinges, miscellaneous door hardware.

 

A. Swinging Door Lockset and Cylinder: Schlage “L” series with lever handle with
6 pin cylinder.

 

B. Keyway: Furnish blank keyways to match existing master-key system. Match
existing keyways.

 

C. Finishes: Satin Chrome, 626 finish. Paint closers to match.

 

D. Kickplates: 16 gauge stainless steel; 10 inches high: width to equal door
width less 2 inches.

 

HARDWARE SCHEDULE

 

    Hardware Group A (Typical, rated, single door)         

1

  Lockset   Schlage    L9050PD    

1-1/2 pair

  Butt Hinges   Hager    BB1279    

1

  Closer   Norton    700 Series    

1

  Stop   Quality    (332 @ carpet)    

1

  Smoke Seal   Pemko      Hardware Group B (Typical, rated, closet/service door)
        

1

  Lockset   Schlage    L9080PD    

1-1/2 pair

  Butt Hinges   Hager    BB1279    

1

  Closer   Norton    700 Series w/ hold-open    

1

  Stop   Quality    (332 @ carpet)    

1

  Smoke Seal   Pemko     

Hardware Group C (Typical, non-rated door)

            

1

  Lockset   Schlage    L9050PD    

1-1/2 pair

  Butt Hinges   Hager    BB1279    

1

  Stop   Quality    (332 @ carpet) Hardware Group D (Typical, non-rated,
closet/service door)         

1

  Lockset   Schlage    L9080PD    

1-1/2 pair

  Butt Hinges   Hager    BB1279    

1

  Stop   Quality    (332 @ carpet)

Hardware Group E (Card-access door)

            

1

  Electric Lockset   Schlage    L9080PDGU    

1-1/2 pair

  Butt Hinges   Hager    BB1279 - NRP

(2 pr @ 8’ door)

            

1

  Electric Butt   Hager         

1

  Closer   Norton    700 Series w/hold-open    

1

  Stop   Quality    (332 @ carpet) Hardware Group F (Typical, double door)     
   

1

  Electric Lockset   Schlage    L9050PD    

3 pair

  Butt Hinges   Hager    BB1270    

1

  Auto Flush Bolt   Glyn Johnson    FB-8    

1

  Dustproof Strike   Glyn Johnson    DP2    

2

  Closer   Norton    7700 Series    

2

  Stop   Quality    (332 @ carpet)    

1

  Astragal   Pemko         

1

  Coordinator   Glyn Johnson         

1

  Smoke Seal   Pemko     

 



--------------------------------------------------------------------------------

GLAZING

 

SCOPE: All materials and labor for the installation of Glass.

 

A. Manufacturers: PPG Industries, or Viracon, Inc. See glazing schedule below.

 

B. Shop prepares all glazing. Edges to have no chips or fissures.

 

C. Glazing Materials:

 

  1. Safety Glass: ASTM C1048, fully tempered with horizontal tempering,
Condition A uncoated, Type 1 transparent flat, Class 1 clear, Quality q3 glazing
select, conforming to ANSI Z97.1

 

  2. Mirror Glass: Clear float type with copper and silver coating, organic
overcoating, square polished edges, 1/4-inch thick,

 

  3. Wire Glass: Clear, polished both sides, square wire mesh of woven stainless
steel wire 1/2 inch x 1/2 inch grid; 1/4 inch thick.

 

  4. Tempered Glass: 1/4 inch thick, no tong marks. UL rated for 1 -hour rating.

 

  5. Spacers: Neoprene.

 

  6. Tape to be poly-iso-butylene.

 

D. Schedule:

 

  1. Type A: 1/4-inch thick mirror, annealed, heat strengthened, or full
tempered as required.

 

  2. Type B: 1/4 inch thick clear float glass, annealed, heat strengthened, or
full tempered as required.

 

  3. Type C: 1/4-inch thick wire glass plate, square pattern “Baroque”

 

LIGHT GAUGE METAL FRAMING

 

SCOPE: All materials and labor necessary for the installation of metal framing
and related accessories.

 

A. Structural Studs: 14 gauge punched channel studs with knurled screw-type
flanges, prime-coated steel. Manufacturer: United States Gypsum SJ or approved
equal. Submit cut-sheet of material.

 

B. Partition Studs: 20 gauge studs with key-hole shaped punch-outs at 24 inches
on center. Manufacturer: United States Gypsum ST or approved equal.

 

C. Fasteners for Structural Studs: Metal screws as recommended by metal system
manufacturer. Weld at all structural connection points.

 

D. Reinforce framed door and window openings with double studs at each jamb
(flange-to-flange and weld) and fasten to runners with screws and weld.
Reinforce head with 14 gauge double stud same width as wall. Screw and weld.

 

E. Provide all accessories as required to fasten metal-framing per manufacturers
recommendations.

 

F. Provide and install flat-strapping at all structural walls (walls with
concrete footings beneath the walls), Minimum bracing shall be 25 % of
structural walls shall be braced with flat-strapping per Manufacturers
recommendations. Weld at all strap ends and at all intermediate studs.

 

G. Provide foundation clips at 4’-0” on center at structural walls. Anchor with
1/2 inch diameter by 10 inch long anchor bolts.

 

H. Non-structural interior partitions shall be anchored with power-driven
fasteners at 4’-0” on center at the concrete slab.

 



--------------------------------------------------------------------------------

ACOUSTIC CEILING SYSTEM

 

SCOPE: All materials and labor for the installation of the Acoustic Ceiling
System including T-Bar system, Acoustic Ceiling Panels, Suspension wiring and
fastening devices and Glued-down Ceiling Panels.

 

A. Manufacturer Armstrong, or approved equal. Exposed T-bar system; factory
painted; steel construction; rated for intermediate duty.

 

D. Acoustical Tile: “Second Look”, conforming to the following:

 

  1. Size: 24 x 48 inches.

 

  2. Thickness: 3/4 inches.

 

  3. Composition: Mineral.

 

  4. NRC Range: .55 to .60.

 

  5. STC Range: 35 to 39.

 

  6. Flame Spread: ASTME84.0-25. UL Label, 25 or under.

 

  7. Edge: Tegular, Lay-in.

 

  8. Surface Color: White.

 

  9. Surface Finish: Factory-applied washable vinyl latex paint.

 

G. Installation to be per ASTM C636 structural testing. Lateral support for each
96 square feet of ceiling flared at 45 degrees in 4 directions.

 

H. Provide clips for panel uplift restraints at all panels, 2 per panel.

 

GYPSUM WALLBOARD

 

SCOPE: Provide all materials and labor for the installation of Gypsum Wallboard
including all accessories and finishes.

 

A. Standard Gypsum Wallboard: ASTM C36;. Ends square cut, tapered edges.

 

B. Fire Resistant Gypsum Wallboard: ASTM C36, 5/8 inches thick Type X. Ends
square cut, tapered edges. See Drawings for locations.

 

C. Moisture-resistant gypsum wallboard: ASTM C630-90.

 

D. Joint-reinforcing Tape and Joint Compound: ASTM C475, as manufactured by or
recommended by wallboard manufacturer. Minimum 3 coat application for a smooth
finish.

 

E. Corner Bead: Provide at all exposed outside corners;

 

F. L-shaped edge trim: Provide at all exposed intersections with different
materials.

 

G. All work shall be done in accordance with the USG recommended method of
installation.

 

  1. Finish: smooth.

 

PAINTING

 

A. Paint Manufacturers: ICI, Dunn-Edwards Corporation, Kelly Moore.

 

B. Paint colors shall be selected by the Architect.

 

C. Painting Schedule: Provide for 4 different color applications

 

  1. P-1: “Field”. Color to be selected.

 

  2. P-2: “Accent”. Color to be selected.

 

  3. P-3: “Accent”. Color to be selected.

 

  4. P-4: “Accent”. Color to be selected.

 

D. Interior Gypsum Wallboard:

 

  1. Primer Vinyl Wall Primer/Sealer.

 

  2. 1 stand 2nd Coat: Eggshell Acrylic Latex.

 

E. Metal Framing:

 

  1. Primer Red Oxide, shop-primed (for non-galvanized) if exposed.

 

F. Wood Work, Wood Doors.

 



--------------------------------------------------------------------------------

  1. Two coats of transparent finish. Sand lightly between coats with steel
wool.

 

INSULATION

 

A. R-15 in exterior walls.

 

B. R-25 on Roof.

 

C. Sound batts in conference, restroom and lobby walls.

 

ROOF EQUIPMENT

 

A. Stainless steel mechanical platform and associated access stairs and guard
rail system

 

B. EIFS roof screen to match detail of exterior GFRC Panel.

 

FULL HEIGHT GLAZED PARTITION

 

A.  1/4” glazed partition, in building standard aluminum frame

 

FINISHES

 

A. Vinyl Composite Tile: Armstrong stonetex, 12” x 12”

 

B. Resilient Base: Burke rubber wall base, 4” top set or cove, as appropriate
for VCT or carpet.

 

C. Window Coverings: Miniblinds, Levelor, color: TBD

 

D. Carpet:

 

Option 1:

   Designweave, Windswept Classic 30 oz. (Direct glue installation) or equal

Option 2: (cut pile) Upgrade

   Designweave, Tempest Classic 32 oz. (Direct glue installation) or equal.

Option 3: (cut pile) Upgrade

   Designweave, Sabre Classic, 38 oz. (Direct glue installation) or equal.

 

KITCHEN FIXTURES

 

A. Sink: Ekkay stainless steel, GECR-2521-L&R, 20 gauge, 25” w x 21 1/4” D x 5
3/8” D, ADA compliant

 

B. Kitchen Faucet: American Standard, Silhouette Single control, #4205 series,
spout 9 3/4”.

 

KITCHEN APPLIANCES

 

A. Dishwasher:

 

Option 1:

   GE GSD463DZWW, 24”W x 24 V  3/4” D x 34-35” H, 9 gallons/wash

Option 2:

   Bosch, SHU5300 series, 5.4gallons/wash-with water heater

 

B. Refrigerator:

 

Full Size:

   GE, “S” series top-mount, TBX16SYZ, 16.4 cubic feet, recessed recessed
handles, 28” W x 29 1/8” D x 66  3/4” H, white, optional factory installed
ice-maker.

 



--------------------------------------------------------------------------------

Under-counter:

 

       

Option 1:

  U-Line, #29R, 3.5 cubic feet, white        

Option 2:

  U-Line, Combo 29FF, Frost Free with factory installed icemaker, 2.1 cubic
feet, white

C.

 

Microwave:

  GE, Spacemaker II JEM25WY, Midsize, 9 cubic feet, 800 watts, 23 13/16” W x 11
13/16” Dx12 5/16” H        

Option 1:

  Under counter Mounting Kit, #4AD19-4        

Option 2:

  Accessory Trim Kit # JXB37WN, 26 1/8” W X 18 1/4” H (built-in application)

D.

 

Garbage Disposal:

 

    ISE #77,  3/4” horsepower

E.

 

Water Heater:

  To be selected by DES.

 

PUBLIC SPACES     FRONT BUILDING LOBBY    

Walk Off Matts:

  Design Materials, Sisel, Calcetta #68. Natural, 100% coir

Floor Tile:

  3/8” x 18” x 18” Stone or Marble set in mortar bed in recessed slab as
approved by Owner

Transition Strips:

  5/16” x 1 1/2” x random length strips, cherry wood flooring

Corridor Carpeting:

  Carpet over pad, Atlas, New Vista or as approved by Owner

Lobby Ceiling:

  Suspended gypsum board ceiling, Painted

Building Lobby:

Pendant Fixture

  Akarl shades hanging #J1-9  3/4” x 5’-2” or equal as approved by owner.

Stairs &

Mezzanine Railing:

  P & P Railing, Modesto with custom cherry guard rail Rep: Oliver Capp (805)
241-8810. Hand and guard railing P & P Railings, Modesto stainless steel railing
with horizontal spirals and custom cherry guard rail cap by others, fittings
dark gray metallic or equal as approved by Owner. BACK BUILDING LOBBY &
EMERGENCY STAIRS

Walk Off Matts:

  Design Materials, Sisal, Calcutta #68, Natural, 100% coir.

Treads & Landings:

  Carpet covered concrete, as approved by Owner

Stringers, Risers

& Handrails

  Painted steel stringer, eggshell finish enamel.

Ceiling:

  Suspended gypsum board ceiling.

 



--------------------------------------------------------------------------------

ELEVATORS    

Cars:

  (1) 3800 Ib, (1) 3500 Ib 150 ft/min by Otis

Elevator Doors:

  Stainless Steel

Elevator

Interior Paneling:

  Cherry veneer with stainless steel reveals and railing

Elevator Floor

  Slate 3/8” x 18” x 18” tile as approved by Owner. RESTROOMS    

Counter tops:

  Stone/marble or equal as approved by Owner

Walls at Lavatories:

  Eggshell finish, latex paint, Benjamin Moore

Floor at Toilets:

  2” x 2” matte porcelain ceramic floor tiles, thin set, Dal-tile.

Walls at Toilets:

  2” x 2” matte porcelain ceramic floor tiles, thin set, Dal-tile.

Ceiling:

  Suspended gypsum board ceiling.

 

Toilet compartments:

 

  A. Manufactured floor-anchored metal toilet compartments and wall-hung urinal
screens.

 

  B. Approved Manufacturer, Global Steel Products Corp, or approved equal.

 

  C. Toilet Partitions: Stainless Steel finish.

 

  D. Hardware: Hinges: Manufacturer’s standard self-closing type that can be
adjusted to hold door open at any angle up to 90 degrees. Latch and Keeper:
Surface-mounted latch unit, designed for emergency access, with combination
rubber-faced door strike and keeper. Coat Hook: Combination hook and
rubber-tipped bumper. Door Pull: Manufacturer’s standard.

 

Ceramic Tile

 

  A. Manufacturer Dal:-Tile or approved equal.

 

  B. Size: 4-1/4” x 4-1/4” for walls, 8 x 8 for floors,  3/4” liner strip as
accent.

 

  C. Glaze: Satin glaze for walls, unglazed tile for floors.

 

  D. Color: As selected by Architect.

 

  E. Accessories: Base, comers, coved cap and glazed to match

 

  F. Wall and floor installation: per applicable TCA

 

  G. Waterproof Membrane: Chloraloy or approved equal.

 

  H. Tile Backer Board: 1/2 inch thick wonderboard

 

  I. Grout: Commercial Portland Cement Grout; Custom Building Products or
approved equal

 

  J. Mortar: Latex-Portland cement mortar, Custom Building Products or approved
equal.

 

RESTROOM:    

Toilet:

  Kohler/American Standard, commercial quality.

 



--------------------------------------------------------------------------------

ELECTRICAL

 

A. 50 foot candles at working surface.

 

B. 3 Bulb 2x4 parbolic fixtures

 

C.  1/2 20 Amp circuit for each hard wall office

 

D. Electrical Devices: Recessed wall mounted devices with plastic cover plate.
Color: white, multi-gang plate 80400 Series duplex wall outlets.

 

E. Telephone/Data Outlets: Recessed wall mounted, Standard 2x4 wall box with
 3/4” EMT conduit from box to sub out above ceiling walls pull string, cabling,
terminations and cover-plates, color: white, provided by tenant’s vendor. Tenant
shall furnish telephone backboard.

 

F. Light Switches: Dual level rocker type, mounted at standard locations, with
plastic cover plate, 5325-W cover plate single switch B0401-W, double switch
B0409-W. Decors by Leviton, colors: white, and will comply with Title 24 Energy
Codes. Decors by Leviton.

 

MECHANICAL

 

A. VAV Reheat system – design/build. Each floor to have a minimum of thirty
zones. Provide reheat boxes on all zones on top floor and at all exterior zones
on lower floor. System shall meet T-24 for ventilation. Design shall be for 73
deg. Ambient interior temperature and 2  1/2 watts per sq. ft. min.

 

FIRE SPRINKLER SYSTEM

 

As required by NFPA & factory mutual standard hazard, seismically braced.

 

END

 



--------------------------------------------------------------------------------

EXHIBIT D

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

COST RESPONSIBILITIES OF LESSOR AND LESSEE

FOR SHELL TENANT IMPROVEMENTS

 

A. Lessor is responsible for the construction of the building shell improvements
which shall include the following items:

 

Soils Engineer

Civil Engineer

Architectural and Structural Engineer

Landscaping

 

Empty Electrical Conduits will be provided from the street to the future
electrical room for a 2500 Amp. Service 277/480 volt service capability for each
building . The electrical conduits will be stubbed up above the floor level.

 

Lessor to provide two vertical risers for fire sprinklers.

Testing and Inspection for the shell.

Building Permits for the Shell and exterior Premises.

Utility Connection Fee (Fire Protection).

Area Fees

Construction Insurance

Construction Interest

Construction Taxes

Land Interest (if any)

Temporary Facilities

All site work to include:

Site clearing and grading

Excavating/Fill

Soil compaction

Site drainage

 



--------------------------------------------------------------------------------

Urinal:

  Kohler/American Standard, commercial quality.

Lavatory:

  Kohler/American Standard, undercounter.

Lavatory Faucet:

  Kroin handicap lavatory faucet #HV1LH, polished chrome.

Soap Dispenser Counter:

  Bobrick, 8226, Lavatory mounted for soaps, 34 fl oz.

 

Toilet accessories:

 

  A. Manufacturer: Bobrick Washroom Equipment, or approved equal.

 

  B. Schedule: Model numbers used in this schedule are Bobrick (134) unless
otherwise noted.

 

  C. Combination Paper Towel Dispenser/Waste Receptacle: Recessed, Model B-3944,
one per restroom #7151 and 7152, and two per restroom #7050 and 7061.

 

  D. Feminine Napkin Vendor: Recessed, combination napkin/tampon vendor, Model
B-3500, with 25 cent operation, one per each women’s toilet room.

 

  E. Soap Dispenser: Lavatory mounted dispenser, Model B-822, one per each
lavatory.

 

  F. Toilet Paper Dispenser: Surface-mounted, Model JRT, JR Escort, “In-Sight”
by Scott Paper Company, one per stall.

 

  G. Toilet Seat Cover Dispenser: Recessed, wall-mounted, Model B-301, one per
stall.

 

  H. Sanitary Napkin Disposal: Recessed, wall-mounted, Model B-353, one per each
women’s handicapped and odd stall.

 

  I. Sanitary Napkin Disposal: Partition-mounted, Model B-354 (serves two
stalls).

 

  J. Grab Bars: Horizontal 36”, B6206-36: 42”, B62-6-42: one per each
handicapped stall.

 

  K. Mop/Broom Holders: B223-24 (one per janitor closet).

 

  L. Paper Towel Dispensers: Recessed mounted, Model B-359, one at side wall
adjacent to sink.

 

TENANT CORRIDORS    

Walls:

  Eggshell finish, latex paint, Benjamin Moore.

Floors:

  Level loop carpet over pad with 4” resilient base as approved by Owner.

Ceiling:

  24” x 24” x  3/4 ” thick fine fissured type mineral fiber, Armstrong Cirus
acoustical tile (beveled regular edge) in a 24” x 24” Donn Fineline suspended
grid, white finish.

Water Fountain:

  Haws Model #1114 Stainless Steel #4.

Cross Corridor

Smoke Detector:

  3’-6” x full height, 20 minute rated, pocket assembly, on magnetic hold opens.

Corridor

Wall Sconce:

  Carpyen “Berta” 35cm x 33 cm, engraved curved opaque glass, 2 x 7-9W, #G-23 or
equal as approved by owner

 



--------------------------------------------------------------------------------

Site utilities

Paving

Curbs and gutters

Sidewalks

Parking lot lights

Curb painting and parking lot striping and markings as required by the City.

Fences, to include special enclosures for trash

Irrigation System

Lawns and planting

Building Shells to include:

Concrete Formwork

Concrete Reinforcement (if used)

Cast in pace concrete (if used)

Metal decking (if used)

Metal framing (if used)

Rough carpentry as related to shell

Millworks as related to Shell

Glue-Lam structure (if used)

Building roof installation

Roofing tiles

Flashing

Drainage Systems for Roof

Roof Pitch Pans

Caulking/Sealants

Exterior Metal Door/Frames related to the Shell

Wood or Glass Doors as designated as related to the Exterior Shell

Overhead Doors

Anodized Aluminum Windows

Finish Hardware as related to the Shell Doors

Glass Glazing as specific on plans

Storefront if desired

Gutters over front and rear entrances

Exterior Loading Docks as specific on plans

Water Supply stubbed to the ground floor (first floor of each Building only)

Roof drainage

Gas piping to face of building at First Floor

Telephone and computer conduits between Buildings

All Government fees applying to the exterior premises and shell.

 



--------------------------------------------------------------------------------

B. The following shall be considered interior improvements costs and shall be
the responsibility of the Lessee subject to the tenant improvement allowance as
provided in the Lease:

 

HVAC units

Ducting controls

Air Tempering Systems

Elevators and elevator pits (Otis Elevator Lessor Specs)

Mechanical platforms, screens and associated roof accessories

Stairs

Electrical service (Lessor to provide exterior conduits)

 



--------------------------------------------------------------------------------

EXHIBIT E

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

MEMORANDUM

OF

COMMENCEMENT OF LEASE TERM

 

Pursuant to Article III, Section 3.01, paragraph (a) of the above-referenced
Lease, the parties to said Lease agree to the following:

 

  1. The Commencement Date of the Lease is July 15, 2001 and the Lease Term
commenced on said date, provided that if a temporary certificate of occupancy is
not issued by July 15, 2001 due solely to a failure of any Building Shell
item(s) to be completed (and not due to a failure of any Tenant Improvement
item(s) to be completed), the Commencement Date shall be delayed to the date of
completion of such Building Shell item(s). The Expiration Date for the initial
Lease Term is July 14, 2013.

 

  2. The date for commencement of rent for the Building is July 15, 2001,
provided that if a temporary certificate of occupancy is not issued by July 15,
2001 due solely to a failure of any Building Shell item(s) to be completed (and
not due to a failure of any Tenant Improvement item(s) to be completed), the
date for commencement of rent shall be delayed to the date of completion of such
Building Shell item(s).

 

  3. Attached hereto as a part hereof is a true and correct schedule of Base
Rent.

 

  4. The total Rentable Area of the Building is one hundred forty-one thousand
one hundred eighty (141,180) rentable square feet.

 

SIGNATURE PAGE TO FOLLOW

 



--------------------------------------------------------------------------------

Each person executing this Memorandum certifies that he or she is authorized to
do so on behalf of and as the act of the entity indicated. Executed as of June
21st, 2001, at Redwood City (San Mateo County), California.

 

PACIFIC SHORES DEVELOPMENT, LLC

a Delaware limited liability company

     

INFORMATICA CORP.

a California corporation

By:  

Technology Land, LLC

      By:  

/s/ James E. Healey

Its:

 

Operating Member

         

James E. Healey

   

By:

             

(Type or print name)

       

Jay Paul

     

Its:

 

VP, CEO

   

Its:

 

Sole Member

                            By:   /s/ Earl E. Fry                     Earl E.
Fry                     (Type or print name)                

Its:

  Sr. VP & CEO

 



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT E

 

PACIFIC SHORES CENTER, REDWOOD CITY, CA

 

MEMORANDUM AND COMMENCEMENT OF RENT

 

TERM AND SCHEDULE OF BASE RENT

 

Building 2                          

Beginning

--------------------------------------------------------------------------------

   Rental Rate


--------------------------------------------------------------------------------

   Sq. Ft.


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   Annually


--------------------------------------------------------------------------------

7/15/01

   $ 3.50    141,180    $ 494,130.00    $ 5,929,560.00

8/1/02

   $ 3.62    141,180    $ 511,424.55    $ 6,137,094.60

8/1/03

   $ 3.75    141,180    $ 529,324.41    $ 6,351,892.92

8/1/04

   $ 3.88    141,180    $ 547,850.76    $ 6,574,209.12

8/1/05

   $ 4.02    141,180    $ 567,025.54    $ 6,804,306.48

8/1/06

   $ 4.16    141,180    $ 586,871.43    $ 7,042,457.16

8/1/07

   $ 4.30    141,180    $ 607,411.93    $ 7,288,943.16

8/1/08

   $ 4.45    141,180    $ 628,671.35    $ 7,544,056.20

8/1/09

   $ 4.61    141,180    $ 650,674.85    $ 7,808,098.20

8/1/10

   $ 4.77    141,180    $ 673,448.47    $ 8,081,381.64

8/1/11

   $ 4.94    141,180    $ 697,019.17    $ 8,364,230.04

8/1/12

   $ 5.11    141,180    $ 721,414.84    $ 8,656,978.08

 



--------------------------------------------------------------------------------

EXHIBIT F

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

SNDA

 

(See Construction and Permanent SNDA Samples Attached)

 



--------------------------------------------------------------------------------

RECORDING REQUESTED AND WHEN

RECORDED RETURN TO:

 

CONSTRUCTION

SNDA        

 

KEYBANK NATIONAL ASSOCIATION

Heal Estate Division

Mailcode WA-31-10-5285

700 Fifth Avenue, 52nd Floor

Seattle, WA 98104-5099

Attn: ____________

Loan No. ___________

 

SUBORDINATION, ACKNOWLEDGMENT OF LEASE ASSIGNMENT,

NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

AND ESTOPPEL CERTIFICATE

 

(Lease to Deed of Trust)

 

NOTICE:  THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE DEED OF TRUST (DEFINED BELOW).

 

THIS AGREEMENT AND CERTIFICATE is made this ________ day of _________, 1990,
between KEYBANK NATIONAL ASSOCIATION, a national banking association (“Lender”)
and _____________________, a ______________________ (“Tenant”).

 

Recitals

 

A. _________________ (“Landlord”), is the owner of real property (“Property”)
located in _____________ County, California, and legally described on Exhibit A.

 

B. Tenant is a tenant of a portion of the Property (“Premises”) under a lease
(“Lease”) with Landlord dated ____________________.

 

C. Lender has agreed to make a loan (“Loan”) to Landlord. In connection
therewith, Landlord has executed or proposes to execute, a Construction Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
(“Deed of Trust”) encumbering the Property and securing, among other things, a
promissory note (“Note”) in the principal sum of __________ DOLLARS
($_____________), of even date herewith, in favor of Lender, which Note is
payable with interest and upon the terms described therein. The Deed of Trust is
to be recorded concurrently herewith.

 

D. The Deed of Trust constitutes a present assignment to Lender of all right,
title, and interest of Landlord under the Lease.

 



--------------------------------------------------------------------------------

E. Lender’s agreement to make the Loan is conditioned on Tenant’s specific and
unconditional subordination of the Lease to the lien of the Deed of Trust such
that the Deed of Trust at all times remains a lien on the Property, prior and
superior to all the rights of Lessee under the Lease, and Tenant’s agreement to
attorn to Lender if Lender obtains possession of the Property by foreclosure or
deed in lieu of foreclosure. Tenant is willing to do so in consideration of the
benefits to Tenant from the Loan and the Lease and Lender’s agreement not to
disturb Tenant’s possession of the Premises under the Lease.

 

NOW, THEREFORE, Lender and Tenant agree as provided below.

 

1. Subordination. Tenant hereby intentionally and unconditionally subordinates
the Lease and all of Lessee’s right, title and interest thereunder and in and to
the Property to the lien of the Deed of Trust and all of Lender’s rights
thereunder, including any and all renewals, modifications and extensions thereof
and agrees that the Deed of Trust and any and all renewals, modifications and
extensions thereof shall unconditionally be and at all times remain a lien on
the Property prior and superior to the Lease. Without limiting the generality of
the foregoing, such subordination shall include all rights of Tenant in
connection with any insurance or condemnation proceeds with respect to the
Premises or Property.

 

2. Acknowledgment. Tenant understands that Lender would not make the Loan
without this Agreement and the subordination of the Lease to the lien of the
Deed of Trust as set forth herein and that in reliance upon, and in
consideration of, this subordination, specific loans and advances are being and
will be made by Lender and, as part and parcel thereof, specific monetary and
other obligations are being and will be entered into which would not be made or
entered into but for reliance upon this subordination. This Agreement is and
shall be the sole and only agreement with regard to the subordination of the
Lease to the lien of the Deed of Trust and shall supersede and cancel, but only
insofar as would affect the priority between the Deed of Trust and the Lease,
any prior agreement as to such subordination, including, without limitation,
those provisions, if any, contained in the Lease which provide for the
subordination of the Lease to a deed or deeds of trust or to a mortgage or
mortgages.

 

3. Use of Proceeds. Lender, in making disbursements pursuant to the Note, the
Deed of Trust or any loan agreement with respect to the Property, is under no
obligation or duly to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements shall not defeat this
agreement to subordinate in whole or in part.

 

4. Nondisturbance. Lender agrees that Tenant’s possession of the Premises shall
not be disturbed by Lender during the term of the Lease, and Lender shall not
join Tenant in any action or proceeding for the purpose of terminating the
Lease, except upon the occurrence of a default by Tenant under the Lease and the
continuance of such default beyond any cure period given to Tenant under the
Lease.

 

5. Attornment. If Lender obtains possession of the Property by foreclosure or
deed in lieu of foreclosure. Tenant shall attorn to Lender, be bound to Lender
in accordance with all of the provisions of the Lease for the balance of the
term thereof, and recognize Lender as the landlord

 

- 2 -



--------------------------------------------------------------------------------

under the Lease for the unexpired term of the Lease. Such attornment shall be
effective without Lender being (i) subject to any offsets or defenses, or
otherwise liable, for any prior act or omission of Landlord, (ii) bound by any
amendment, modification, or waiver of any of the provisions of the Lease, or by
any separate agreement between Landlord and Tenant relating to the Premises or
Property, unless any such action was taken with the prior written consent of
Lender, (iii) liable for the return of any security or other deposit unless the
deposit has been paid to Lender, (iv) bound by any payment of rent or other
monthly payment under the Lease made by Tenant more than one (1) month in
advance of the due date, or (v) bound by any option, right of first refusal, or
similar right of Tenant to lease any portion of the Property (other than the
Premises) or to purchase all or any portion of the Property. Lender’s
obligations as landlord under the Lease after obtaining possession of the
Property by foreclosure or deed in lieu of foreclosure shall terminate upon
Lender’s subsequent transfer of its interest in the Property.

 

6. Termination of Lease. Notwithstanding any other provision of this Agreement,
in the event Lender obtains ownership of the Property by foreclosure or deed in
lieu of foreclosure and the Lease requires the landlord to construct any
improvements on the Premises or Property, the Lease shall terminate unless (i)
Lender delivers written notice to Tenant expressly assuming such obligation
within ten (10) days after the foreclosure sale or acceptance of the deed in
lieu of foreclosure, or (ii) Tenant waives such obligation by delivery of
written notice to Lender within ten (10) days after receiving notice of the
foreclosure or deed in lieu of foreclosure.

 

7. Covenants of Tenant. Tenant covenants and agrees with Lender as follows:

 

(a) Tenant shall pay to Lender all rent and other payments otherwise payable to
Landlord under the Lease upon written demand from Lender. The consent and
approval of Landlord to this Agreement shall constitute an express authorization
for Tenant to make such payments to Leader and a release and discharge of all
liability of Tenant to Landlord for any such payments made to Lender.

 

(b) Tenant shall enter into no material amendment or modification of any of the
provisions of the Lease without Lender’s prior written consent.

 

(c) Tenant shall not subordinate its rights under the Lease to any other
mortgage, deed of trust, or other security instrument without the prior written
consent of Lender.

 

(d) In the event the Lease is rejected or deemed rejected in any bankruptcy
proceeding with respect to Landlord, Tenant shall not exercise its option to
treat the Lease as terminated under 11 U.S.C. § 365(h), as amended.

 

(e) Tenant shall not accept any waiver or release of Tenant’s obligations under
the Lease by Landlord, or any termination of the Lease by Landlord, without
Lender’s prior written consent.

 

(f) Tenant shall promptly deliver written notice to Lender of any default by
Landlord under the Lease. Lender shall have the right to cure such default
within thirty (30) days after the receipt of such notice. Tenant further agrees
not to invoke any of its remedies under the Lease until the thirty (30) days
have clapsed, or during any period that Lender is proceeding to cure

 

- 3 -



--------------------------------------------------------------------------------

the default with due diligence, or is attempting to obtain the right to enter
the Premises and cure the default.

 

8. Effect of Assignment. Notwithstanding that Landlord has made a present
assignment of all of its rights under the Lease to Lender, Lender shall not be
liable for any of the obligations of Landlord to Tenant under the Lease until
Landlord has obtained possession of the Property by foreclosure or deed in lieu
of foreclosure, and then only to the extent provided in paragraph 3 above.

 

9. Estoppel Certifications. Tenant hereby certifies and represents to Lender as
provided below.

 

(a) The Lease constitutes the entire agreement between Landlord and Tenant
relating to the Premises and the Property.

 

(b) The Lease is in full force and effect, and has not been amended, modified,
or assigned by Tenant, either orally or in writing.

 

(c) No payments to become due under the Lease have been paid more than one (1)
month in advance of the due date.

 

(d) Tenant has no present claim, offset or defense under the Lease, and Tenant
has no knowledge of any uncured breach or default by Landlord or Tenant under
the Lease or of any event or condition which, with the giving of notice or the
passage of time or both, would constitute a breach or default under the lease.

 

(e) Tenant has no knowledge of any prior sale, transfer, assignment,
hypothecation or pledge of Landlord’s interest under the Lease or of the rents
due under the Lease.

 

(f) Except as otherwise provided in the Lease, Tenant has made no agreements
with Landlord concerning free rent, partial rent, rebate of rental payments,
setoff, or any other type of rental concession.

 

10. Costs and Attorneys’ Fees. In the event of any claim or dispute arising out
of this Agreement, the party that substantially prevails shall be awarded, in
addition to all other relief, all attorneys’ fees and other costs and expenses
incurred in connection with such claim or dispute; including without limitation
those fees, costs, and expenses incurred before or after suit, and in any
arbitration, and any appeal, any proceedings under any present or future
bankruptcy act or state receivership, and any post-judgment proceedings.

 

11. Notices. All notices to be given under this Agreement shall be in writing
and personally delivered or mailed, postage prepaid, certified or registered
mail, return receipt requested, to Lender at the address indicated on the first
page of this Agreement, and to Tenant at its address indicated below. All
notices which are mailed shall be deemed given three (3) days after the postmark
thereof. Either party may change their address by delivery of written notice to
the other party.

 

- 4 -



--------------------------------------------------------------------------------

12. Miscellaneous. This agreement may not be modified except in writing and
executed by the parties hereto or their successors in interest. This agreement
shall inure to the benefit of and be binding upon the parties hereto and their
successors and assigns. As used herein. “Landlord” shall include Landlord’s
predecessors and successors in interest under the Lease, and “Lender” shall
include any purchaser of the Property at any foreclosure sale. All rights of
Lender herein to collect rents on behalf of Landlord under the Lease are
cumulative and shall be in addition to any and all other rights and remedies
provided by law and by other agreements between Lender and Landlord or others.
If any provision of this Agreement is determined to be invalid, illegal or
unenforceable, such provision shall be considered severed from the rest of this
Agreement and the remaining provisions shall continue in full force and effect
as if such provision had not been included. This Agreement shall be governed by
the laws of the State of California. This Agreement may be executed in one or
more counterparts, all of which together shall constitute one and the same
original.

 

DATED this      day of                     , 1999.

 

NOTICE:  THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE DEED OF TRUST (DEFINED ABOVE).

 

     IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE
PARTIES CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“LENDER”

KEYBANK NATIONAL ASSOCIATION,

a National banking association By:        

Its

   

 

- 5 -



--------------------------------------------------------------------------------

“TENANT”   a ______________________ By:        

Its

   

Address:

                       

 

CONSENTED AND AGREED TO: “LANDLORD”   a ______________________ By:        

Its

   

 

ALL SIGNATURES MUST BE ACKNOWLEDGED

 

- 6 -



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

  )         )   ss.

COUNTY OF                         

  )    

 

On                     , 1999, before me,                                     
the undersigned, a notary public in and for said state, personally appeared
                                    , personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

Notary Public

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

 

TO

 

SUBORDINATION, NONDISTURBANCE AND

 

ATTORNMENT AGREEMENT AND ESTOPPEL CERTIFICATE

 

Legal Description

 

The Property is located in                      County_ California and is
legally described as follows:

 

- 8 -



--------------------------------------------------------------------------------

PERMANENT

SNDA        

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of the [    ] day of [        ], 1997, by and among Nomura Asset Capital
Corporation (“Lender”),                      (“Tenant”) and                     
(“Landlord”).

 

WITNESSETH:

 

WHEREAS, Lender has agreed to make a loan (the “Loan”) of up to
[                    ] to Landlord;

 

WHEREAS, the Loan will be evidenced by a deed of trust note (the “Note”) of even
date herewith made by Landlord to order of Lender and will be secured by, among
other things, a deed of trust, assignment of leases and rents and security
agreement (the “Deed of Trust”) of even date herewith made by Landlord to Lender
covering the land (the “Land”) described on Exhibit A attached hereto and all
improvements (the “Improvements”) now or hereafter located on the land (the Land
and the Improvements hereinafter collectively referred to as the “Property”);
and

 

WHEREAS, by a lease dated as of [                    ] (which lease, as the same
may have been amended and supplemented, is hereinafter called the “Lease”),
Landlord leased to Tenant approximately [            ] square feet of space
located in the Improvements (the “Premises”); and

 

WHEREAS, the parties hereto desire to make the Lease subject and subordinate to
the Deed of Trust.

 

NOW, THEREFORE, the parties hereto, in consideration of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby agree as follows:

 

1. The Lease, as the same may hereafter be modified, amended or extended, and
all of Tenant’s right, title and interest in and to the Premises and all rights,
remedies and options of Tenant under the Lease, are and shall be unconditionally
subject and subordinate to the Deed of Trust and the lien thereof, to all the
terms, conditions and provisions of the Deed of Trust, to each and every advance
made or hereafter made under the Deed of Trust, and to all renewals,
modifications, consolidations, replacements, substitutions and extensions of the
Deed of Trust, so that at all times the Deed of Trust shall be and remain a lien
on the Property prior and superior to the Lease for all purposes; provided,
however, and Lender agrees, that so long as (A) no event has occurred and no
condition exists, which would entitle Landlord to terminate the Lease or would
cause, without further action of Landlord, the termination of the Lease or would
entitle Landlord to dispossess Tenant from the Premises, (B) the term of the
Lease has commenced and Tenant is in possession of the Premises. (C) the Lease
shall be in full force and effect and shall

 



--------------------------------------------------------------------------------

not have been otherwise modified or supplemented in any way without Lender’s
prior written consent, (D) Tenant shall duly confirm its attornment to Lender or
its successor or assign by written instrument as set forth in Paragraph 3
hereof, (E) neither Lender nor its successors or assigns shall be liable under
any warranty of construction contained in the Lease or any implied warranty of
construction, and (F) all representations and warranties made herein by Tenant
shall be true and correct as of the date of such attornment; then, and in such
event Tenant’s leasehold estate under the Lease shall not be terminated,
Tenant’s possession of the Premises shall not be disturbed by Lender and Lender
will accept the attornment of Tenant.

 

2. Notwithstanding anything to the contrary contained in the Lease, Tenant
hereby agrees that in the event of any act, omission or default by Landlord or
Landlord’s agents, employees, contractors, licensees or invitees which would
give Tenant the right, either immediately or after the lapse of a period of
time, to terminate the Lease, or to claim a partial or total eviction, or to
reduce the rent payable thereunder or credit or offset any amounts against
future rents payable thereunder, Tenant will not exercise any such right (i)
until it has given written notice of such act, omission or default to Lender by
delivering notice of such act, omission or default, in accordance with Paragraph
8 hereof, and (ii) until a period of not less than sixty (60) days for remedying
such act, omission or default shall have elapsed following the giving of such
notice. Notwithstanding the foregoing, in the case of any default of Landlord
which cannot he cured within such sixty (60) day period, if Lender shall within
such period proceed promptly to cure the same (including such time as may be
necessary to acquire possession of the Premises if possession is necessary to
effect such cure) and thereafter shall prosecute the curing of such default with
diligence, then the time within which such default may be cured by Lender shall
be extended for such period as may be necessary to complete the curing of the
same with diligence. Lender’s cure of Landlord’s default shall not be considered
an assumption by Lender of Landlord’s other obligations under the Lease. Unless
Lender otherwise agrees in writing, Landlord shall remain solely liable to
perform Landlord’s obligations under the Lease (but only to the extent required
by and subject to the limitation included with the Lease), both before, and
after Lender’s exercise of any right or remedy under this Agreement. If Lender
or any successor or assign becomes obligated to perform as Landlord under the
Lease, such person or entity will be released from those obligations when such
person or entity assigns, sells or otherwise transfers its interest in the
Premises or the Property.

 

3. Without limitation of any of the provisions of the Lease, in the event that
Lender succeeds to the interest of Landlord or any successor to Landlord, then
subject to the provisions of this Agreement including, without limitation,
Paragraph 1 above, the Lease shall nevertheless continue in full force and
effect and Tenant shall and does hereby agree to attorn to and accept Lender and
to recognize Lender as its Landlord under the Lease for the then remaining
balance of the term thereof, and upon request of Lender, Tenant shall execute
and deliver to Lender an agreement of attornment reasonably satisfactory to
Lender.

 

4. If Lender succeeds to the interest of Landlord or any successor to Landlord,
in no event shall Lender have any liability for any act or omission of any prior
landlord under the Lease which occurs prior to the date Lender succeeds to the
rights of Landlord under the Lease, nor any liability for claims, offsets or
defenses which Tenant might have had against Landlord.

 

2



--------------------------------------------------------------------------------

In no event shall Lender have any personal liability as successor to Landlord
and Tenant shall look only to the estate and property of Lender in the Land and
the Improvements for the satisfaction of Tenant’s remedies for the collection of
a judgment (or other judicial process) requiring the payment of money in the
event of any default by Lender as Landlord under the Lease, and no other
property or assets of Lender shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease.

 

5. Tenant agrees that no prepayment of rent or additional rent due under the
Lease of more than one month in advance, and no amendment, modification,
surrender or cancellation of the Lease, and no waiver or consent by Landlord
under the terms of the Lease, shall be binding upon or as against Lender, as
holder of the Deed of Trust, and as Landlord under the Lease if it succeeds to
that position, unless consented to in writing by Lender. In addition, and
notwithstanding anything to the contrary set forth in this Agreement, Tenant
agrees that Lender, as holder of the Deed of Trust, and as Landlord under the
Lease if it succeeds to that position, shall in no event have any liability for
the performance or completion of any initial work or installations or for any
loan or contribution or rent concession towards initial work, which are required
to be made by Landlord (A) under the Lease or under any related Lease documents
or (B) for any space which may hereafter become part of said Premises, and any
such requirement shall be inoperative in the event Lender succeeds to the
position of Landlord prior to the completion or performance thereof. Tenant
further agrees with Lender that Tenant will not voluntarily subordinate the
Lease to any lien or encumbrance without Lender’s prior written consent.

 

6. This Agreement may be executed in two or more counterparts, each of which
Shall be deemed an original but all of which together shall constitute and be
construed as one and the same instrument.

 

7. All remedies which Lender may have against Landlord provided herein, if any,
are cumulative and shall be in addition to any and all other rights and remedies
provided by law and by other agreements between Lender and Landlord or others.
If any party consists of multiple individuals or entities, each of same shall be
jointly and severally liable for the obligations of such party hereunder.

 

8. All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below, or, if sent by telegram, when delivered by or refused upon
attempted delivery by the telegraph office. Such addresses may be changed by
notice given in the same manner. If any party consists of multiple individuals
or entities, then notice to any one of same shall be deemed notice to such
party.

 

3



--------------------------------------------------------------------------------

Lender’s Address:

 

Nomura Asset Capital Corporation

Two World Financial Center, Building B

New York, New York 10281-1198

 

Attention: Ms. Sheryl McAfee

 

Tenant’s Address:

 

___________________________________

___________________________________

___________________________________

___________________________________

 

Attention: ___________________________

 

Landlord’s Address:

 

___________________________________

___________________________________

___________________________________

___________________________________

 

Attention: ___________________________

 

9. This Agreement shall be interpreted and construed in accordance with and
governed by the laws of the State of California.

 

10. This Agreement shall apply to, bind and inure to the benefit of the parties
hereto and their respective successors and assigns. As used herein “Leader”
shall include any subsequent holder of the Deed of Trust.

 

11. Tenant acknowledges that Landlord has assigned to Lender its right, title
and interest in the Lease and to the rents, issues and profits of the Property
and the Property pursuant to the Deed of Trust, and that Landlord has been
granted the license to collect such rents provided no Event of Default has
occurred under, and as defined in, the Deed of Trust. Tenant agrees to pay all
rents and other amounts due under the Lease directly to Lender upon receipt of
written demand by Lender, and Landlord hereby consents thereto. The assignment
of the Lease to Lender, or the collection of rents by Lender pursuant to such
assignment, shall not obligate Lender to perform Landlord’s obligations under
the Lease.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
title day and year first above written.

 

NOMURA ASSET CAPITAL CORPORATION,

a Delaware corporation

By:

       

Name:

   

Title:

[LANDLORD]

By:

   

[TENANT]

By:

   

 

5



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

  )         )   SS:

COUNTY OF                                      

  )    

 

On                                                  , before me, a Notary Public
in and for said state, personally appeared
                                        
                                        
                                                     , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument

 

WITNESS my hand and official seal.

 

           

(SEAL)

 

6



--------------------------------------------------------------------------------

EXHIBIT G

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

SIGNAGE EXHIBIT

 

(To be provided)

 



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

  )         )   SS:

COUNTY OF                                      

  )    

 

On                                                  , before me, a Notary Public
in and for said state, personally appeared
                                        
                                        
                                                     , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within, instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

           

(SEAL)

 

7



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

  )         )   SS:

COUNTY OF                                      

  )    

 

On                                                  , before me, a Notary Public
in and for said state, personally appeared
                                        
                                        
                                                     , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

           

(SEAL)

 

8



--------------------------------------------------------------------------------

EXHIBIT I

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

HAZARDOUS MATERIALS DISCLOSURE

 

Lessor has provided Lessee, and Lessee acknowledges that it has received and
pursuant to Section 17.22(b) of the Lease, reviewed same, a copy of each of
those certain documents entitled: (i) PHASE I, ENVIRONMENTAL SITE ASSESSMENT,
PACIFIC SHORES CENTER, REDWOOD CITY, CALIFORNIA, Prepared for: The Jay Paul
Company, San Francisco, California, Prepared by: IRIS ENVIRONMENTAL, Oakland,
California, December 20, 1999, Job No. 99-122A; and (ii) PHASE II, ENVIRONMENTAL
SITE ASSESSMENT, PACIFIC SHORES CENTER, 1000 SEAPORT BOULEVARD, REDWOOD CITY,
CALIFORNIA, Prepared for: The Jay Paul Company, San Francisco, California,
Prepared by: IRIS ENVIRONMENTAL, Oakland, California, January 14, 1999, Job No.
99-122-B

 

LESSEE

INFORMATICA CORP.

a California corporation

By:

              (Type or print name)

Its:

   

By:

              (Type or print name)

 



--------------------------------------------------------------------------------

EXHIBIT J

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

NOTICE TO TENANTS AND TRANSFEREES OF

CURRENT OR FUTURE USES OF ADJACENT PORT PROPERTY

 

Notice is hereby given to all lessees, tenants and transferees of land or
interests in land located within Pacific Shores Center of the presence or
potential future presence of Port related industrial activities on Port property
adjacent to and west of Pacific Shores Center. All recipients of this notice
should be aware of the following facts:

 

1. The parcel of Port property adjacent to Pacific Shores Center to the
northwest shown on the Exhibit _______ attached hereto (the “Port Parcel”) is
now or may be developed for Port related maritime and industrial uses similar to
those occupying other properties along the west side of Seaport Boulevard and to
the west of Pacific Shores Center.

 

2. Such Port related maritime and industrial activities are those which are
permitted by the general industrial zoning of the City of Redwood City and may
include heavy industrial land uses, including uses which involve the receipt,
transport, storage or management of hazardous wastes, aggregates, cement, gravel
and similar materials, including the outdoor storage and handling of such
materials.

 

3. Pacific Shores Center Limited Partnership, on behalf of itself, its
successors and assigns, has recognized, accepted and approved such uses of the

 



--------------------------------------------------------------------------------

Port Parcel subject to the utilization of Best Available Management Practices in
the development and use of the Port Parcel. Best Available Management Practices
are defined on Exhibit ________ attached hereto.

 

4. Despite the use of Best Available Management Practices on the Port Parcel by
the Port and its lessees and licensees and despite Pacific Shores Center Limited
Partnership’s efforts to ensure compatibility between such uses and those in
Pacific Shores Center, it is possible that such uses will cause emissions into
the air of dust or other particulate matter, or noise or odorous substances
which may be offensive to or be perceived as a nuisance by occupants of Pacific
Shores Center.

 

5. Pursuant to covenants made by Pacific Shores Center Limited Partnership on
behalf of its successors and assigns, tenants and lessees, the tenants, lessees
and transferees of Pacific Shores Center Limited Partnership have approved and
accepted such neighboring uses subject to their utilization of Best Available
Management Practices.

 

6. Any actions to enjoin the continuation of such uses or to recover any damages
to persons or property related to their operations are subject to a requirement
for prior notice found in recorded covenants by Pacific Shores Center Limited
Partnership. The following language is excerpted from such covenants:

 

“In the event that either party hereto believes that the other has failed to
perform any covenant made herein in favor of the other, at least ten (10) days
prior to the commencement of any action to enforce the covenants hereunder or to
recover damages for the breach thereof, that party who believes that a failure
to perform has occurred (the “Complaining Party”) shall give written notice (the
“Notice”) to the party alleged not to have performed the covenant (the
“Non-Complaining Party”) of the specific nature of the alleged failure and of
the intent of the Complaining Party to take action to remedy the breach by the
Non-Complaining Party. In the event that the nature of the alleged failure to
perform is such that the same cannot reasonably be cured within ten (10) days
after receipt of the Notice (the “Notice Period”), the Non-Complaining Party
shall not be deemed to be in violation of its covenants and no action shall be
commenced by the Complaining Party if, within the

 



--------------------------------------------------------------------------------

 

EXHIBIT K

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

NOTICE TO PACIFIC SHORES TENANTS, LESSEES,

SUCCESSORS, ASSIGNS AND TRANSFEREES REGARDING

CURRENT OR FUTURE USES OF ADJACENT

AND PORT PROPERTY

 

Notice is hereby given to all tenants, lessees, successors, assigns and
transferees of land or interest in land located within the Pacific Shores Center
of the presence or potential future presence of maritime and industrial
activities on RMC Lonestar and Port of Redwood City property west and adjacent
to Pacific Shores Center. Recipients of this notice should be aware of the
following:

 

1. The RMC Lonestar property and parcels of port property adjacent to and west
of Pacific Shores Center are shown on the map attached to this notice. The RMC
Lonestar and Port properties are now devoted to, or will be developed for,
maritime and industrial uses.

 

2. These maritime and industrial uses are those which are permitted by the
“Heavy Industry” General Plan designation and general industrial zoning of the
City of Redwood City. These uses include, by way of example and not limitation,
uses involving the receipt, transport, storage, handling, processing or
management of aggregates, cement, concrete, asphalt, soil or other landscaping
materials, recyclable metals and plastics, recyclable concrete and asphalt,
chemicals, petroleum products, hazardous wastes, and

 



--------------------------------------------------------------------------------

similar materials, including indoor storage, mixing and handling of these
materials.

 

3. These uses may cause, on either a regular or intermittent basis, air
emissions, including without limitation, dust and other particulates, odors,
vibrations, loud noises, and heavy truck, rail or marine vessel traffic. These
uses may have visual, aesthetic or other aspects that may be offensive or
perceived as a nuisance by occupants of Pacific Shores Center.

 



--------------------------------------------------------------------------------

Notice Period, the Non-Complaining Party commences such cure and thereafter
diligently and continuously prosecutes the same to completion within a
reasonable time. Provided, however, that the Complaining Party shall not be
precluded from recovering any actual damages suffered by reason of the alleged
failure to perform prior to or after delivery of the Notice, whether or not such
failure is thereafter cured.”

 



--------------------------------------------------------------------------------

EXHIBIT L

TO

PACIFIC SHORES CENTER LLC

LEASE

TO

INFORMATICA CORP.

FOR

Pacific Shores Center

Building 2

Redwood City, California

 

RULES AND REGULATIONS

 

1. Lessee and Lessee’s employees shall not in any way obstruct the sidewalks,
entry passages, pedestrian passageways, driveways, entrances and exits to the
Project or the Building, and they shall use the same only as passageways to and
from their respective work areas.

 

2. Any sash doors, sashes, windows, glass doors, lights and skylights that
reflect or admit light into the Common Area of the Project shall not be covered
or obstructed by the Lessee. Water closets, urinals and wash basins shall not be
used for any purpose other than those for which they were constructed, and no
rubbish, newspapers, food or other substance of any kind shall be thrown into
them. Lessee shall not mark, drive nails, screw or drill into, paint or in any
way deface the exterior walls, roof, foundations, bearing walls or pillars
without the prior written consent of Lessor, which consent may be withheld in
Lessor’s sole discretion. The expense of repairing any breakage, stoppage or
damage resulting from a violation of this rule shall be borne by Lessee.

 

3. No awning or shade shall be affixed or installed over or in the windows or
the exterior of the Premises except with the consent of Lessor, which may be
withheld in Lessor’s discretion.

 

4. No boring or cutting for wires shall be allowed, except with the consent of
Lessor, which consent may be withheld in Lessor’s discretion.

 

5. Lessee shall not do anything in the Premises, or bring or keep anything
therein, which will in any way increase or tend to increase the risk

 



--------------------------------------------------------------------------------

of fire or the rate of fire insurance or which shall conflict with the
regulations of the fire department or the law or with any insurance policy on
the Premises or any part thereof, or with any rules or regulations established
by any administrative body or official having jurisdiction, and it shall not use
any machinery therein, even though its installation may have been permitted,
which may cause any unreasonable noise, jar, or tremor to the floors or walls,
or which by its weight might injure the floors of the Premises.

 

6. Lessor may reasonably limit weight, size and position of all safes, fixtures
and other equipment used in the Premises. If Lessee shall require extra heavy
equipment, Lessee shall notify Lessor of such fact and shall pay the cost of
structural bracing to accommodate it. All damage done to the Premises or Project
by installing, removing or maintaining extra heavy equipment shall be repaired
at the expense of Lessee.

 

7. Lessee and Lessee’s officers, agents and employees shall not make nor permit
any loud, unusual or improper noises nor interfere in any way with other Lessees
or those having business with them, nor bring into or keep within the Project
any animal or bird or any bicycle or other vehicle, except such vehicle as
Lessor may from time to time permit.

 

8. No machinery of any kind will be allowed in the Premises without the written
consent of Lessor. This shall not apply, however, to customary office equipment
or trade fixtures or package handling equipment.

 

9. All freight must be moved into, within and out of the Project only during
such hours and according to such reasonable regulations as may be posted from
time to time by Lessor.

 

10. No aerial or satellite dish or similar device shall be erected on the roof
or exterior walls of the Premises, or on the grounds, without in each instance,
the written consent of Lessor. Any aerial so installed without such written
consent shall be subject to removal without notice at any time. Lessor may
withhold consent in its sole discretion.

 

11. All garbage, including wet garbage, refuse or trash shall be placed by the
Lessee in the receptacles appropriate for that purpose and only at locations
prescribed by the Lessor.

 



--------------------------------------------------------------------------------

12. Lessee shall not burn any trash or garbage at any time in or about the
Premises or any area of the Project.

 

13. Lessee shall observe all security regulations issued by the Lessor and
comply with instructions and/or directions of the duly authorized security
personnel for the protection of the Project and all tenants therein.

 

14. Any requirements of the Lessee will be considered only upon written
application to Lessor at Lessor’s address set forth in the Lease.

 

15. No waiver of any rule or regulation by Lessor shall be effective unless
expressed in writing and signed by Lessor or its authorized agent.

 

16. Lessor reserves the right to exclude or expel from the Project any person
who, in the judgment of Lessor, is intoxicated or under the influence of liquor
or drugs, or who shall in any manner do any act in violation of the law or the
rules and regulations of the Project.

 

17. Lessor reserves the right at any time to change or rescind any one or more
of these rules and regulations or make such other and further reasonable rules
and regulations as in Lessor’s judgment may from time to time be necessary for
the operation, management, safety, care and cleanliness of the Project and the
Premises, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants of the Project. Lessor shall not be
responsible to Lessee or the any other person for the non-observance or
violation of the rules and regulations by any other tenant or other person.
Lessee shall be deemed to have read these rules and have agreed to abide by them
as a condition to its occupancy of the Premises.

 

18. Lessee shall abide by any additional rules or regulations which are ordered
or requested by any governmental or military authority.

 

19. In the event of any conflict between these rules and regulations, or any
further or modified rules and regulations from time to time issued by Lessor,
and the Lease provisions, the Lease provisions shall govern and control.

 

20. Lessor specifically reserves to itself or to any person or firm it selects,
(i) the right to place in and upon the Project, coin-operated machines for the
sale of cigarettes, candy and other merchandise or service, and (ii) the revenue
resulting therefrom.

 



--------------------------------------------------------------------------------

Exhibit B

 

Plan of Sublease Premises

 



--------------------------------------------------------------------------------

Exhibit B

Plan of Sublease Premises

Page 1 of 2

(Sublease Premises is cross-hatched area)

 

LOGO [g66513img-2.jpg]



--------------------------------------------------------------------------------

Exhibit B

Plan of Sublease Premises

Page 2 of 2

(Sublease Premises is entire second floor)

 

LOGO [g66513img-3.jpg]

 



--------------------------------------------------------------------------------

Exhibit B-l

 

Warehouse Area

 



--------------------------------------------------------------------------------

EXHIBIT B-1

WAREHOUSE AREA

 

LOGO [g66513img-4.jpg]

 



--------------------------------------------------------------------------------

Exhibit C

Hazardous Materials Definitions

 

Hazardous Materials: For purposes of this Sublease, “Hazardous Materials” shall
be defined as oil, petroleum explosives, asbestos, radioactive materials, toxic
substances or similar materials, including, without limitation, any substances
which are or become defined as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “toxic wastes,” or toxic substances” under applicable
Environmental Laws, or any material the presence of which upon, at, on, under,
beneath or above the Property causes or threatens to cause a hazard to human
health or safety or the environment.

 

Environmental Laws: For purposes of this Sublease, “Environmental Laws” shall be
defined as any and all applicable past, present and future federal, state or
local statutes, laws, regulations, rules, ordinances, codes, licenses, permits
orders, actions, policies, approvals, plans, authorizations, treaties, consent
decrees, injunctions, restrictions, and similar items of all governmental
agencies, departments, commissions, boards, bureaus or instrumentalities of
governing jurisdictions relating to protection of human health and safety and
the indoor and outdoor environment, including without limitation all
requirements relating to emissions, discharges or releases or threatened
releases of Hazardous Materials into the environment, including without
limitation, ambient air, surface water, groundwater, or land or otherwise
relating to Hazardous Materials Activities or the cleanup or other remediation
thereof.

 

Hazardous Materials Activities: For purposes of this Sublease, “Hazardous
Materials Activities” shall be defined as the use, processing, distribution,
generation, manufacture, handling, storage, transportation, treatment, disposal,
emission, discharge, release, or threatened release, of, or remedial actions
concerning, any Hazardous Materials.

 